 

Exhibit 10.2

 

Execution Version

 

 

 

 

 

 

 

 

 

 

OFFICE LEASE (NET)

 

BETWEEN

 

BETSY ROSS PROPERTY, LLC,

 

a Delaware limited liability company,

 

AS LANDLORD,

 

AND

 

SHOCKWAVE MEDICAL, INC.,

 

a Delaware corporation,

 

AS TENANT,

 

FOR

 

GREAT AMERICA TECH CENTER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1 LEASE OF PREMISES

 

1

 

 

 

ARTICLE 2 DEFINITIONS

 

1

 

 

 

ARTICLE 3 PREMISES AND DELIVERY OF POSSESSION

 

8

 

 

 

ARTICLE 4 RENT

 

8

 

 

 

ARTICLE 5 OPTION TO EXTEND THE LEASE TERM

 

10

 

 

 

ARTICLE 6 USE

 

12

 

 

 

ARTICLE 7 HAZARDOUS MATERIALS

 

14

 

 

 

ARTICLE 8 SERVICES AND UTILITIES

 

15

 

 

 

ARTICLE 9 CONDITION OF THE PREMISES

 

17

 

 

 

ARTICLE 10 REPAIRS AND MAINTENANCE

 

18

 

 

 

ARTICLE 11 ALTERATIONS AND ADDITIONS

 

20

 

 

 

ARTICLE 12 CERTAIN RIGHTS RESERVED BY LANDLORD

 

23

 

 

 

ARTICLE 13 RULES AND REGULATIONS

 

24

 

 

 

ARTICLE 14 TRANSFERS

 

24

 

 

 

ARTICLE 15 DESTRUCTION OR DAMAGE

 

28

 

 

 

ARTICLE 16 EMINENT DOMAIN

 

29

 

 

 

ARTICLE 17 INDEMNIFICATION, WAIVER, RELEASE AND LIMITATION OF LIABILITY

 

30

 

 

 

ARTICLE 18 INSURANCE

 

30

 

 

 

ARTICLE 19 DEFAULT

 

32

 

 

 

ARTICLE 20 LANDLORD REMEDIES AND DAMAGES

 

33

 

 

 

ARTICLE 21 BANKRUPTCY

 

35

 

 

 

ARTICLE 22 INTENTIONALLY OMITTED

 

36

 

 

 

ARTICLE 23 HOLDING OVER

 

36

 

 

 

ARTICLE 24 SURRENDER OF PREMISES

 

37

 

 

 

ARTICLE 25 BROKERAGE FEES

 

37

 

 

 

ARTICLE 26 NOTICES

 

37

 

 

 

ARTICLE 27 INTENTIONALLY OMITTED

 

38

 

 

 

ARTICLE 28 SIGNAGE

 

38

 

 

 

ARTICLE 29 LENDER PROVISIONS

 

39

 

 

 

ARTICLE 30 MISCELLANEOUS

 

41

 

 

i

--------------------------------------------------------------------------------

 

SUMMARY OF BASIC LEASE INFORMATION

 

This Summary of Basic Lease Information (the “Lease Summary”) is hereby
incorporated into and made a part of the attached Office Lease (Net) (this Lease
Summary and the Office Lease (Net) to be known collectively as the “Lease”). In
the event of a conflict between the terms of this Lease Summary and the Office
Lease (Net), the terms of the Office Lease (Net) shall prevail. Any capitalized
terms used herein and not otherwise defined herein shall have the meaning as set
forth in the Office Lease (Net).

 

1.

Date:

 

December 13, 2019.

 

 

 

 

2.

Landlord:

 

BETSY ROSS PROPERTY, LLC, a Delaware limited liability company

 

 

 

 

3.

Address of Landlord:

 

c/o Alhouse Deaton

 

 

 

 

 

 

 

230 South California Avenue, Suite 212

 

 

 

Palo Alto, CA 94306

 

 

 

Attention: Mya Smith

 

 

 

Phone: 650-857-1793

 

 

 

Email: myasmith@alhousedeaton.com

 

 

 

 

4.

Tenant:

 

SHOCKWAVE MEDICAL, INC., a Delaware corporation

 

 

 

 

5.

Address of Tenant:

 

5403 Betsy Ross Drive,

 

 

 

Santa Clara, California 95054

 

 

 

Attention: General Counsel

 

 

 

Email: legal@shockwavemedical.com

 

 

 

 

6.

Guarantor(s):

 

None.

 

 

 

 

7.

Phase 1:

 

The building located at 5353 Betsy Ross Drive, Santa Clara, California, as shown
on Exhibit B-1 (the “5353 Building”) comprised of Fifty Thousand Two Hundred
(50,200) rentable square feet. The 5353 Building includes two floors (each, a
“Floor”): (a) the first (1st) floor is comprised of Twenty-Four Thousand One
Hundred Thirty-Five (24,135) rentable square feet (the “5353 First Floor”); and
the second (2nd) floor is comprised of Twenty-Six Thousand Sixty-Five (26,065)
rentable square feet (the “5353 Second Floor”).

 

 

 

 

8.

Phase 2:

 

The building located at 5403 Betsy Ross Drive, Santa Clara, California, as shown
on Exhibit B-2 (the “5403 Building”, collectively with the 5353 Building, the
“Buildings” and each, a “Building”) and which the parties agree contains
thirty-five thousand (35,000) rentable square feet subject to remeasurement set
forth in Section 2.31.3. Notwithstanding the foregoing, until the Phase 2
Commencement Date, all references to the “Building” or “Buildings” shall mean
solely the 5353 Building.

 

 

 

 

9.

Premises:

 

Until the Phase 2 Commencement Date, the Premises shall mean Phase 1. From and
after the Phase 2 Commencement Date, the Premises shall mean collectively Phase
1 and Phase 2.

 

 

 

 

10.

Property:

 

The Buildings are located on the real property described on Exhibit C (the
“Property”). The Buildings are part of the three (3) building project known as
“Great America Tech Center” (the “Project”) The parties agree that the Project
contains 120,200 rentable square feet as of the date hereof.

 

 

 

 

Lease Summary Page 1

--------------------------------------------------------------------------------

 

11.

Term:

 

 

 

 

 

 

 

(a)  Initial Lease Term:

 

Approximately ninety-six (96) complete calendar months from Phase 1 Commencement
Date.

 

 

 

 

 

(b)  Phase1 Commencement Date:

 

December 13, 2019

 

 

 

 

 

(c)  Phase2 Commencement Date:

 

September 1, 2022 (except as provided in Section 30.35 below in the event of
certain terminations of the Sublease).

 

 

 

 

 

(d)  Expiration Date:

 

December 12, 2027

 

 

 

 

 

(e)  Option Term:

 

One (1) term of sixty (60) months

 

 

 

 

 

(f)  Option Term Notice Period

 

No earlier than twenty-seven (27) months nor later than eighteen (18) months
prior to the Expiration Date.

 

 

 

 

12.

Base Rent:

 

 

 

Rent Period

 

Months of Initial Lease

Term

 

Monthly Base Rent per Rentable Square Foot

of the Premises

12/13/19 - 8/31/20

 

1-9

 

$2.25

9/1/20 – 8/31/21

 

10-21

 

$2.32

9/1/21 – 8/31/22

 

22-33

 

$2.39

9/1/22 – 8/31/23

 

34-45

 

$2.46

9/1/23 – 8/31/24

 

46-57

 

$2.54

9/1/24 – 8/31/25

 

58-69

 

$2.62

9/1/25 – 8/31/26

 

70-81

 

$2.70

9/1/26 – 12/12/27

 

82-96

 

$2.78

 

Notwithstanding the foregoing, during the applicable Abatement Period (as
defined below) for each Floor of Phase 1, the Base Rent attributable to such
Floor shall be abated (the “Abated Base Rent”). If Landlord terminates this
Leases as a result of a Default by Tenant beyond applicable notice and cure
periods, then, without limiting any other rights and remedies of Landlord, (1)
any remaining portion of the Abatement Period as of the date of such Lease
termination shall automatically be extinguished and (2) the then unamortized
Abated Base Rent to the date of such termination (amortized over the initial 96
months of the Initial Lease Term), shall immediately become due and payable. For
the purposes of this Lease, the “Abatement Period” applicable to the 5353 First
Floor shall be the first nineteen (19) months after the Phase 1 Commencement
Date and the “Abatement Period” applicable to the 5353 Second Floor shall be the
first four (4) months after the Phase 1 Commencement Date.

 

Lease Summary Page 2

--------------------------------------------------------------------------------

 

 

13.

Additional Rent:

 

 

 

 

 

 

 

Tenant’s Proportionate Share of

Project Operating Costs:

 

Prior to the Phase 2 Commencement Date, Tenant’s Proportionate Share of Project
Operating Costs shall be the quotient of the rentable square footage of the 5353
Building divided by the total rentable square footage of the Project. From and
after the Phase 2 Commencement Date, Tenant’s Proportionate Share of Project
Operating Costs shall be the quotient of the rentable square footage of both the
5353 Building and the 5403 Building divided by the total rentable square footage
of the Project.

 

 

 

 

14.

Construction:

 

 

 

 

 

 

 

(a) Allowance:

 

The Allowance is calculated based on the rentable square footage of the two
Floors of Phase 1 and Phase 2 and is as follows:

 

 

 

 

 

 

 

Phase 1: Twenty-Five Dollars ($25.00) per rentable square foot for the 5353
First Floor (the “5353 First Floor Allowance”) and Thirty Dollars ($30.00) per
rentable square foot for the 5353 Second Floor (the “5353 Second Floor
Allowance”).

 

 

 

 

 

 

 

Phase 2: Twelve and 50/100 Dollars ($12.50) per rentable square foot for Phase 2
(the “5403 Allowance”).

 

 

 

 

 

(b) Landlord Supervision Fee:

 

Three percent (3%) of the Total Construction Costs with respect to the first One
Million Dollars ($1,000,000) of Total Construction Costs, and one and
five-tenths percent (1.5%) of the Total Construction Costs with respect to the
Total Construction Costs in excess of One Million Dollars ($1,000,000), which
Landlord Supervision Fee shall be deducted from the Allowance.

 

 

 

 

15.

Initial Payments:

 

 

 

 

 

 

 

(a) LC Amount:

 

$1,000,000.00 prior to the Phase 2 Commencement Date, and an additional
$500,000.00 on the Phase 2 Commencement Date (for a total of $1,500,000.00 on
the Phase 2 Commencement Date). The LC Amount shall be subject to reduction as
set forth in Addendum 1.

 

 

 

 

 

(b) Prepaid Rent:

 

$112,950

 

 

 

 

16.

Permitted Use:

 

General office, research and development, light manufacturing, machine shop and
lab uses (including, but not limited to, surgical equipment, electronic and wet
labs) and other ancillary uses directly related thereto permitted under
applicable zoning.

 

 

 

 

17.

Parking:

 

Non-reserved Parking Spaces: Four (4) non-reserved parking spaces per 1,000
rentable square feet of each Phase upon the applicable Commencement Date for
such Phase.

 

 

 

 

Lease Summary Page 3

--------------------------------------------------------------------------------

 

18.

Brokers:

 

 

 

 

 

 

 

(a) Tenant’s Broker:

 

Transwestern

 

 

 

 

19.

Addenda and Exhibits:

 

The addenda and exhibits listed below are incorporated by reference in this
Lease.

 

 

 

 

 

 

Addendum #1— Letter of Credit

 

Exhibit A

Intentionally Omitted

 

Exhibit B

Site Plan of Project

 

Exhibit C

Legal Description

 

Exhibit D

Term Certification

 

Exhibit E

Construction

 

Exhibit E-1

Tenant Improvement Work

 

Exhibit E-2

Construction Rules and Regulations

 

Exhibit F

Building Services

 

Exhibit G

Rules and Regulations

 

Exhibit H

Parking Agreement

 

Exhibit I

Environmental Disclosures

 

Exhibit J

Example Permitted Materials Index

 

Exhibit J-1

Example Hazardous Materials Procedures

 

Exhibit K

Form of Subordination, Non-Disturbance And Attornment Agreement

 

Lease Summary Page 4

--------------------------------------------------------------------------------

 

Landlord and Tenant hereby agree to the foregoing terms of this Lease Summary.

 

LANDLORD:

 

BETSY ROSS PROPERTY, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Shaoyuan Wang

 

 

 

 

 

 

 

Printed Name:

Shaoyuan Wang

 

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

Date:

 

December 13, 2019

 

TENANT:

 

SHOCKWAVE MEDICAL, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

 

s/ Douglas E. Godshall

 

 

 

 

 

 

 

Printed Name:

Douglas E. Godshall

 

 

 

 

 

 

 

Title:

 

CEO

 

 

 

 

 

 

 

Date:

 

December 13, 2019

 

 

 

 

 

 

 

Taxpayer ID No.

27 - 0494101

 

 

 

Lease Summary Page 5

--------------------------------------------------------------------------------

 

OFFICE LEASE (NET)

 

THIS OFFICE LEASE (NET) (the “Lease”) is made effective as of December 13, 2019
by and between BETSY ROSS PROPERTY, LLC, a Delaware limited liability company
(“Landlord”), and SHOCKWAVE MEDICAL, INC., a Delaware corporation (“Tenant”),
with reference to the following facts and circumstances:

 

A.Landlord is the owner of the Project, as defined herein.

 

B.The Premises covered by this Lease are defined on the Lease Summary and are
comprised of Phase 1 located in the 5353 Building and Phase 2 located in the
5403 Building, as such terms are defined on the Lease Summary.

 

C.The parties desire to enter into this Lease, all on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing facts and circumstances, the
mutual covenants and promises contained herein and after good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each of
the parties, the parties do hereby agree to the following:

 

ARTICLE 1

LEASE OF PREMISES

 

In consideration of the Rent and the provisions of this Lease, Landlord leases
to Tenant and Tenant leases from Landlord the Premises. In addition, Tenant
shall have the non-exclusive right (unless otherwise provided herein) in common
with Landlord, other tenants, subtenants, and invitees to use the Common Areas.

 

ARTICLE 2

DEFINITIONS

 

Except as otherwise defined in this Lease, capitalized terms shall have the
meanings set forth on the Lease Summary. As used in this Lease, the following
terms shall have the following definitions:

 

2.1Additional Rent. All amounts, costs and expenses that Tenant assumes, agrees
or is otherwise obligated to pay to Landlord under this Lease other than Base
Rent.

 

2.2Affiliate. An entity that is controlled by, controls, or is under common
control with a party. “Control” shall mean the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, of at
least fifty-one percent (51%) of the voting interest in any entity.

 

2.3Bankruptcy Code. Title 11 of the United States Code, as amended from time to
time.

 

2.4Base Rent. As set forth on the Lease Summary.

 

2.5Building Services. As set forth in Exhibit F.

 

2.6Building Systems. Any plant, machinery, transformers, duct work, cable,
wires, and other equipment and facilities, and any systems designed to supply
heat, ventilation, air conditioning and humidity or any other services or
utilities, or comprising or serving as any component or portion of the
electrical, gas, steam, plumbing, sprinkler, communications, alarm, security, or
fire/life safety systems or equipment, any Telecommunications System serving
each Building and any other mechanical, electrical, electronic, computer or
other systems or equipment that serves each Building in whole or in part.

 

2.7Business Days. Days other than Saturdays, Sundays and Holidays. If any item
must be accomplished or delivered hereunder on a day that is not a Business Day,
it shall be timely to accomplish or deliver the same on the next following
Business Day.

-1-

--------------------------------------------------------------------------------

 

 

2.8Business Hours. Not applicable.

 

2.9Claims. Actions, causes of action, charges, claims, contribution costs,
damages, demands, expenses (including, without limitation, attorneys’ fees and
fees and costs of consultants and other professionals), fines, liabilities,
liens, losses, obligations, penalties, proceedings, response costs, or suits.
All references in this Lease to Landlord’s “attorneys’ fees” shall mean and
refer to all of Landlord’s fees and costs for attorneys, including in-house
attorneys.

 

2.10Commencement Date. Each of Phase 1 Commencement Date and Phase 2
Commencement Date set forth on the Lease Summary with respect to Phase 1 and
Phase 2, as applicable.

 

2.11Common Areas. The unrestricted parking areas, driveways and walkways,
terraces and landscaped areas in and around each Building, and other public or
common areas in the Project designated as such by Landlord.

 

2.12Environmental Laws. All Laws regulating or controlling Hazardous Materials,
including, without limitation, the Carpenter-Presley-Tanner Hazardous Substance
Account Act, California Health and Safety Code Sections 25300-25395.15, the
California Safe Drinking Water and Toxic Enforcement Act (Proposition 65)
California Health and Safety Code Section 25249.5 et seq. and the Hazardous
Waste Control Law, California Health and Safety Code Sections 25100-25250.25,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, 42 U.S.C. 9601, et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. 1801 et seq.; and the Resource Conservation and Recovery Act, 42
U.S.C. 6901 et seq.

 

2.13Expiration Date. As set forth on the Lease Summary, unless otherwise sooner
terminated in accordance with the provisions of this Lease.

 

2.14Force Majeure. Strikes, labor disputes, lockouts, inability to obtain labor,
materials, equipment, or reasonable substitutes therefor, acts of God,
governmental restrictions, regulations, or controls, judicial orders, enemy or
hostile government actions, civil commotion, war, terrorism (foreign or
domestic), fire, accident, explosion, falling objects or other casualty, or
other causes beyond the reasonable control of the party obligated to perform
hereunder.

 

2.15Intentionally deleted.

 

2.16Hazardous Materials. Any hazardous waste or hazardous substance as defined
in any Laws applicable to the Project, including, without limitation, the
Environmental Laws. “Hazardous Materials” shall also include asbestos or
asbestos-containing materials, radon gas, petroleum or petroleum fractions, urea
formaldehyde foam insulation, transformers containing levels of polychlorinated
biphenyls greater than 50 parts per million, medical waste, biological materials
(including without limitation blood and blood products), electromagnetic fields,
mold and chemicals known to cause cancer or reproductive toxicity, whether or
not defined as a hazardous waste or hazardous substance in any statute,
ordinance, rule or regulation.

 

2.17Holidays. All federally observed holidays, including New Year’s Day, Martin
Luther King, Jr. Day, President’s Day, Memorial Day, Independence Day, Labor
Day, Veteran’s Day, Thanksgiving Day and Christmas Day.

 

2.18Insurance. All costs incurred by Landlord for insurance with respect to the
Project, including but not limited to the insurance required under Section 18.1
below.

 

2.19Interest Rate. The average prime loan rate published by the board of
governors of the Federal Reserve System of the United States, as the same may
change from time to time, plus three percent (3%) per annum, but not in excess
of the maximum rate, if any, allowed by Law for the transaction on which
interest is being calculated.

-2-

--------------------------------------------------------------------------------

 

 

2.20Landlord Related Parties. Landlord, Landlord’s Affiliates, and the members,
principals, beneficiaries, partners, trustees, shareholders, directors,
officers, employees, mortgagees, investment managers, property managers,
brokers, contractors, attorneys, and agents of Landlord and Landlord’s
Affiliates, and the successors of such parties.

 

2.21Law or Laws. All federal, state, county and local governmental and municipal
laws, statutes, ordinances, rules, regulations, requirements, codes, decrees,
orders, and decisions by courts and cases, when the decisions are considered
binding precedent in the State, and decisions of federal courts applying the Law
of the State; including but not limited to The Americans With Disabilities Act
of 1990 (42 U.S.C. § 12101 et seq.), the California Building Standards Law,
Health and Safety Code Sections 18901-18949.1, Title 24 of the California Code
of Regulations, and all seismic retrofit or other earthquake protection
requirements, and any regulations and guidelines promulgated thereunder, as all
of the same may be amended and supplemented from time to time.

 

2.22Lease Year. Each twelve (12) month period or portion thereof during the
Term, commencing with the Phase 1 Commencement Date, without regard to calendar
years; provided, however, if the Phase 1 Commencement Date is not the first day
of the month, then the first (1st) Lease Year shall commence on the first day of
the first calendar month after the Phase 1 Commencement Date and be deemed to
include the partial month at the beginning of the Term.

 

2.23Mortgagee. The lessor under any present and future ground or underlying
lease of the Property and the holder of any mortgage, deed to secure debt or
trust deed now or hereafter in force against the Property or any Building.

 

2.24Operating Costs. All costs reasonably incurred by Landlord or its agents in
the ownership, management, maintenance, repair, replacement, improvement,
alteration and operation of the Project, which may include, without limitation,
any or all of the following: (a) utilities; (b) supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project; (c)
landscaping;(d) parking area repair, restoration, and maintenance, including,
but not limited to, resurfacing, repainting, re-striping, and cleaning; (e)
intentionally omitted; (f) fees, charges and other costs, including, without
limitation, reasonable consulting fees, legal fees and accounting fees, of all
contractors engaged by Landlord or otherwise reasonably incurred by Landlord in
connection with the management, operation, maintenance and repair of the
Project; (g) compensation (including, without limitation, employment taxes and
fringe benefits) of all persons who perform duties in connection with the
operation, maintenance, repair, or overhaul of the Project, and equipment,
improvements, and facilities located within the Project; (h) operation and
maintenance of a room for delivery and distribution of mail to tenants of the
Project as required by the U. S. Postal Service, along with any space Landlord
provides for non-exclusive use by tenants, such as conference centers, exercise
facilities and other project amenities (including, without limitation, an amount
equal to the fair market rental value of the space used for such purposes); (i)
payments under any easement, license, operating agreement, declaration,
restrictive covenant, underlying or ground lease (excluding rent), or instrument
pertaining to the sharing of costs by the Project; (j) operation, repair and
maintenance, but not replacement, of the Common Areas, the maintenance and
repair, but not replacement, of the non-structural elements of each Building’s
roof (including the roof membrane), and the maintenance, but not repair and
replacement, of each Building’s structure; (k) janitorial service, alarm and
security service, trash removal for the Common Areas; (1) intentionally omitted;
(m) maintenance and replacement of curbs and walkways; (n) intentionally
omitted; (o) intentionally omitted; (p) management of the Project, whether by
Landlord or an independent contractor (including, without limitation, an amount
equal to the fair market value of any manager’s office; provided, that if such
manager’s office is located off-site, the fair market value of such office shall
be equitably allocated among all buildings managed by such office); (q) rental
expenses for (or a reasonable depreciation allowance on) personal property used
in maintenance, operation or repair of the Project; (r) licenses, certificates,
permits and inspections and the cost of contesting the validity or applicability
of any governmental enactments that may affect Operating Costs; (s)
intentionally omitted; (t) the costs incurred in connection with the
implementation and operation of any transportation system management program or
similar program; (u) any non-capital costs, expenditures, or charges required by
any governmental or quasi-governmental authority; and (v) amortization of
capital expenses (including, without limitation, financing costs) (A) that are
intended as a

-3-

--------------------------------------------------------------------------------

 

labor saving device or to effect other economies in the operation or maintenance
of the Project, or any portion thereof, (B) that are required under any Law, or
(C) that are in Landlord’s opinion necessary to maintain the Project, or any
portion thereof, in good condition and repair; provided that such cost shall be
amortized (including interest on the unamortized cost) over its useful life as
reasonably determined by Landlord in accordance with accounting practices
generally consistent with generally accepted accounting principles consistently
applied (“GAAP”) and/or conforming to sound real estate management principles to
the extent inconsistent with GAAP. Notwithstanding anything to the contrary in
this Lease, “Project Operating Costs” shall not include all or any portion of
the following:

 

2.24.1Costs (including permit, license and inspection costs) incurred in
renovating or otherwise improving, decorating or redecorating rentable space for
other tenants or vacant rentable space;

 

2.24.2Utilities or services sold to Tenant or others for which Landlord is
entitled to reimbursement (other than through any operating cost reimbursement
provision similar to the provisions set forth in this Lease);

 

2.24.3Costs of alterations to the Project that are considered capital
expenditures, capital improvements or replacements of such capital improvements
under sound real estate management principles, except to the extent amortized as
set forth in subsection (v) above;

 

2.24.4Depreciation and amortization, except on materials, small tools and
supplies purchased by Landlord to enable Landlord to supply services Landlord
might otherwise contract for with a third party, where such depreciation and
amortization would otherwise have been included in the charge for such third
party services, all as determined in accordance with sound real estate
management principles;

 

2.24.5Costs attributable to services, improvements or other benefits that are
not provided by Landlord to Tenant, but which are provided to other tenants of
the Project;

 

2.24.6Overhead or any profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for services in or in connection with the Project to the
extent the same exceeds the cost of such services that could be obtained from
equally qualified third parties on a competitive basis or at market rates;

 

2.24.7Except as otherwise specifically provided in subsection (v) above,
interest on debt or amortization on any mortgages, other charges, costs and
expenses payable under any mortgage, if any, and costs for financing and
refinancing the Project;

 

2.24.8Ground rents;

 

2.24.9Compensation and employee benefits paid to clerks, attendants or other
persons in any commercial concession operated by Landlord;

 

2.24.10Rentals and other related expenses incurred in leasing equipment, the
cost of which would otherwise be excluded capital expenses hereunder, except
equipment used (a) in performing repairs and replacements and/or in providing
janitorial or similar services and which is not affixed to the Project, or (b)
in case of emergency;

 

2.24.11Electrical power, or any other utility or service for which Tenant
directly contracts with and pays an electrical service company, utility company
or other service provider;

 

2.24.12Marketing costs, including leasing commissions, attorneys’ fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Project, including attorneys’ fees and other costs and
expenditures incurred in connection with disputes with present or prospective
tenants or other occupants of the Project and costs arising from the violation
by Landlord or any other occupant of the Project of the terms and conditions of
any lease (including this Lease) or other agreement;

-4-

--------------------------------------------------------------------------------

 

 

2.24.13Costs covered by insurance maintained or required to be maintained by
Landlord under this Lease;

 

2.24.14Costs covered by warranties;

 

2.24.15Any service provided directly to and paid directly by any tenant,
including Tenant;

 

2.24.16Wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project;

 

2.24.17Penalties or fines occasioned by the violation of any Law by Landlord,
any other occupant of the Project, or their respective agents, employees or
contractors;

 

2.24.18Costs of structural repairs and replacements (including structural roof
repairs and replacements) to the Project or any part thereof, except as
specifically permitted in Section 2.24(j), above;

 

2.24.19Costs incurred in connection with the presence of any Hazardous Material;

 

2.24.20Except for Landlord’s commercially reasonable deductible amounts (which
shall not exceed $25,000 (other than with respect to the earthquake
deductible)), costs occasioned by casualties or condemnation, except that any
commercially reasonable deductible in connection with an earthquake shall be
amortized over the remainder of the useful life of the items repaired or
reconstructed with such deductible and only the amortized portion of such
deductible applicable to a given calendar year shall be included within
Operating Costs for such calendar year;

 

2.24.21Costs to correct any currently existing construction defect in the
Premises or the Project (whether latent or patent), or costs to comply with any
Law first applicable to the Project prior to the Phase 1 Commencement Date;

 

2.24.22Increases in insurance costs caused by the activities of any occupant of
the Project; and 2.24.23Expense reserves.

 

2.25Permitted Use. As set forth on the Lease Summary.

 

2.26Permitted Transfer. “Permitted Transfer” shall mean an assignment or
subletting of all or a portion of the Premises to (1) an Affiliate of Tenant,
(2) any corporation or other business entity that succeeds to the business of
Tenant as a result of a merger, consolidation or other business reorganization,
or (3) any corporation or other business entity which acquires all or
substantially all of the assets or ownership interests of Tenant, where (with
respect to any party set forth in subsections (1) through (3)), (a) the
transferee or successor (as applicable) assumes, in full, the obligations of
Tenant under this Lease; (b) to the extent Tenant continues to exist, Tenant
remains fully liable under this Lease; (c) the use of the Premises falls within
the Permitted Use; (d) after such transaction is effected, the tangible net
worth of the tenant hereunder is equal to or greater than the tangible net worth
of Tenant as of the date immediately prior to the transaction; (e) Landlord
shall have received an executed copy of all documentation effecting such
transfer promptly after its effective date; and (f) the same is not a subterfuge
by Tenant to avoid its obligations under this Lease.

 

Additionally, “Permitted Transfer” shall also include any Change of Control,
where (a) Tenant remains fully liable under this Lease; (b) the use of the
Premises falls within the Permitted Use; (c) after such transaction is effected,
the tangible net worth of the tenant hereunder is equal to or greater than the
tangible net worth of Tenant as of the date immediately prior to the Change of
Control; (d) Landlord shall have received reasonable notice and documentation
evidencing that such Change of Control satisfies the conditions in (a) through
(d) of this paragraph on or before its effective date (except where prohibited
by Law or commercially reasonable confidentiality restrictions appurtenant to
the Change of Control transaction, in which case the same shall be provided
promptly after such prohibition expires); and (e) the same is not a subterfuge
by Tenant to avoid its obligations under this Lease.

-5-

--------------------------------------------------------------------------------

 

 

2.27Permitted Transferee. The Transferee pursuant to a Permitted Transfer.

 

2.28Project. The Property, the Buildings and any other improvements on the
Property.

 

2.29Project Operating Costs. Operating Costs, Taxes and Insurance.

 

2.30Rent. Base Rent and Additional Rent.

 

2.31Rentable Area; Measurement. Rentable Area shall be the measurement of
rentable area or rentable square feet as set forth in the Lease Summary. No
representation or warranty of any kind, express or implied, is given to Tenant
with respect to the Rentable Area of either Floor, Phase, Building or any other
portion of the Project. Landlord shall have no liability to Tenant if the
approximate square footages described in this Lease differs from the actual
square footages.

 

2.32Rules and Regulations. As set forth in Exhibit G.

 

2.33State. The state in which the Project is located.

 

2.34Taxes. All taxes and assessments (whether special or general, ad valorem or
non-ad valorem, voluntary or non-voluntary, and regardless of whether the same
are deductible for Landlord’s income tax purposes), water and sewer charges, and
other similar government charges levied on or attributable to any Building or
the Project or their operation, including, without limitation (a) real property
taxes or assessments levied or assessed against any Building or the Project; (b)
assessments or charges levied or assessed against any Building or the Project by
any redevelopment agency, municipality or governmental or quasi-governmental
agency, including but not limited to any assessments or the Project’s
contribution towards a governmental or private cost-sharing agreement for the
purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies, any assessments resulting from
Landlord’s participation in a “PACE” program, and any taxes or assessments
levied by a Community Facilities District; (c) any tax, assessment, levy,
license fee or charge measured by or based, in whole or in part, by Rent
received from the leasing of the Premises, any Building, or the Project, or any
portions thereof; (d) general or special, ad valorem, non-ad valorem or
specific, excise, capital levy, or other tax, assessment, levy, or charge
directly on the Rent received under this Lease or on the rent received under any
other leases of space in any Building or the Project; (e) any transfer,
transaction, or similar tax, assessment, levy, or charge based directly or
indirectly upon the transaction represented by this Lease or other leases in the
Project; (f) any franchise or margin tax imposed by any governmental entity; (g)
any possessory interest, occupancy, use, per capita, or other tax, assessment,
levy, or charge based directly or indirectly upon the use or occupancy of the
Premises or other premises within any Building or the Project; (h) interest on
installments as charged by the taxing authority; and (i) the reasonable costs
and expenses of any reasonable contest or protest of Taxes prosecuted by
Landlord, including, without limitation, any appraisal fees and attorneys’ fees.
Taxes and Project Operating Costs shall not include (i) any net income, capital
stock, gift, transfer, estate or inheritance taxes imposed by the State or
Federal Government or their agencies, branches, or departments; (ii) tax
penalties, interest or late charges incurred as a result of Landlord’s failure
to make timely payment of Taxes; and (iii) any taxes or assessments imposed on
land and improvements other than the Project. Notwithstanding the foregoing, if
at any time during the Term, the present method of taxation or assessment shall
be so changed that the whole or any part of the taxes, assessments, levies,
impositions or charges now levied, assessed or imposed on the Project shall be
discontinued or reduced and as a substitute therefor, or in lieu of or in
addition thereto, taxes, assessments, levies, impositions or charges shall be
levied, assessed or imposed, wholly or partially, as a capital levy or otherwise
(a “Substitute Tax”), then such Substitute Tax shall be included within the
definition of Taxes. Tenant hereby waives, and assigns, transfers and conveys to
Landlord, any and all rights to contest or protest any Taxes For purposes of
determining Taxes, Landlord shall be deemed to have paid assessments in
installments over the longest period of time permitted by the applicable
jurisdiction. Taxes with respect to any building in the Project other than Phase
1 and Phase 2 shall not be allocated to Tenant in any manner and shall be
charged solely to such other buildings.

 

-6-

--------------------------------------------------------------------------------

 

2.35Telecommunications Systems. All telecommunications systems including but not
limited to voice, video, data, and any other telecommunications services
provided over wire, fiber optic, microwave, wireless, satellite and any other
transmission systems, for part or all of any telecommunications within the
Buildings or from the Buildings to any other location.

 

2.36Tenant Related Parties. Tenant, its Affiliates, agents, contractors,
subcontractors, employees, invitees (while in the Premises only), subtenants,
transferees, and any other party claiming by, through or under Tenant.

 

2.37Tenant’s Cost Allocation. The sum of the following: (a) Tenant’s
Proportionate Share of Operating Costs for the year in question; (b) Tenant’s
Proportionate Share of Taxes for the year in question; and (c) Tenant’s
Proportionate Share of Insurance for the year in question. If at any time during
the Term Operating Costs, Taxes and/or Insurance are not based on a completed
and fully assessed Project having at least ninety-five percent (95%) of the
Rentable Area occupied, then Operating Costs, Taxes and/or Insurance shall be
adjusted by Landlord in order reasonably to approximate the variable components
of Operating Costs, Taxes and/or Insurance for such year or applicable portion
thereof, employing sound accounting and management principles, that would have
been payable if the Project were completed, fully assessed and at least
ninety-five percent (95%) occupied.

2.38Tenant’s Property. All movable partitions, business and trade fixtures,
machinery and equipment, communications equipment, office equipment and other
personal property located in the Premises and acquired by or for the account of
Tenant, where the cost therefor was neither paid for or reimbursed by Landlord,
that can be removed without structural damage to any Building, and all
furniture, furnishings, records, files and other articles of movable personal
property owned by Tenant and located in the Premises; however, in no event shall
Tenant’s Property include any equipment or other property that Landlord
reasonably determines is a leasehold improvement (e.g., rooftop or supplemental
air conditioning units).

 

2.39Tenant’s Proportionate Share. As set forth on the Lease Summary. Such share
is a fraction, the numerator of which is the Rentable Area of the Premises, and
the denominator of which shall be the Rentable Area of the Project, it being
acknowledged and agreed that, notwithstanding anything to the contrary contained
in this Lease, for purposes of determining Tenant’s Cost Allocation, Landlord
may, in its reasonable discretion but in accordance with sound accounting and
management practices consistently applied, calculate all or any portion of
Operating Costs, Taxes and Insurance for each Building separately from the
Project, if and to the extent that the same solely benefit any Building, in
which event Tenant’s Proportionate Share shall be one hundred percent (100%)
with respect to such items. In addition, Landlord shall not include in Tenant’s
Cost Allocation costs relating solely to other building(s) in the Project except
the Buildings. Tenant’s Proportionate Share is subject to recalculation in
accordance with changes in the Rentable Area of the Premises or the Project
resulting from a change in the physical size of the footprint of the Premises or
the footprint of any other building in the Project. Landlord reserves the right
to create pools of similarly situated tenants for the purpose of allocating
certain Operating Costs that benefit only the tenants in such pool (“Specialized
Operating Costs”). For the purpose of allocating Specialized Operating Costs for
any pool of which Tenant is a member, Tenant’s Proportionate Share shall be a
fraction, the numerator of which shall be the Rentable Area of the Premises, and
the denominator of which shall be the Rentable Area of the premises of all
tenants in such pool.

 

2.40Term. As set forth on the Lease Summary, as the same may be extended from
time to time.

 

2.41Transfer. An assignment, mortgage, pledge, hypothecation, encumbrance, lien
or other transfer of this Lease or any interest hereunder, a transfer by
operation of law, a sublease or license of the Premises or any part thereof, or
the use of the Premises by any party other than Tenant and its employees
(including any assignment, mortgage, pledge, hypothecation, encumbrance, lien or
other transfer of this Lease or any interest hereunder or a sublease of the
Premises or any part thereof by Tenant’s heirs and/or executors). Except in the
case of a Permitted Transfer as provided in Section 2.26 above, “Transfer” shall
also include (a) if Tenant is a partnership, limited liability company or any
other non-corporate entity, the withdrawal or change, voluntary, involuntary or
by operation of law, of forty percent (40%) or more of the partners, members or
owners, or transfer of forty percent (40%) or more of partnership, membership or
ownership interests, within a twelve (12)-month period, or the

-7-

--------------------------------------------------------------------------------

 

dissolution of the partnership or company without immediate reconstitution
thereof and (b) if Tenant is a corporation, the dissolution, merger,
consolidation or other reorganization of Tenant, the sale or other transfer of
more than an aggregate of forty percent (40%) of the voting shares of Tenant
(other than to immediate family members by reason of gift or death), within a
twelve (12)-month period (each, under (a) and (b), above a “Change of Control”).
Notwithstanding the foregoing or anything in this Lease to the contrary, the
sale, issuance or transfer of Tenant’s capital stock or other equity interests,
or the issuance of debt, any of which occur in connection with an equity
financing, debt financing or through the “over the counter” market or any
recognized national or international securities exchange, including transfers
and issuances as part of an initial public offering of Tenant’s stock, shall not
be included in determining whether a Change of Control has occurred and shall
not be a Transfer.

 

2.42Transferee. Any person or entity to whom or which any Transfer is made.

 

ARTICLE 3

PREMISES AND DELIVERY OF POSSESSION

 

3.1Delivery of Possession. Landlord and Tenant acknowledge and agree that Tenant
currently occupies, and as of the date immediately preceding the Phase 2
Commencement Date, will occupy Phase 2 pursuant to a sublease between Tenant and
the current tenant of Phase 2 (the “Sublease”); consequently, Landlord shall
have no obligation to deliver physical possession of Phase 2 to Tenant on the
Phase 2 Commencement Date, and, except for Landlord’s express obligations and
warranties set forth in this Lease, Tenant hereby waives any and all Claims
Tenant may have with respect to the condition of the Premises as of the
applicable Commencement Date.

 

3.2Commencement Date. If either Commencement Date is not fixed on the Lease
Summary, once such Commencement Date is fixed, within ten (10) days following
request by Landlord, Tenant will execute and deliver to Landlord a certificate
substantially in the form of Exhibit D attached hereto and made a part hereof,
indicating thereon any exceptions thereto that may exist at that time. Failure
of Tenant to execute and deliver such certificate within ten (10) days following
its request by Landlord shall constitute binding and conclusive acceptance of
the Premises and acknowledgment by Tenant that the statements included in
Exhibit D, as prepared by Landlord, are true and correct.

 

ARTICLE 4

RENT

 

Tenant agrees to pay to Landlord all Rent payable hereunder, without set-off or
deduction, in lawful money of the United States of America. Tenant shall pay the
Rent as follows:

 

4.1Base Rent. Tenant shall pay to Landlord the Base Rent without notice, demand
or offset, in installments due and payable in advance on the first (1st) day of
each calendar month during the Term. Along with and in addition to each monthly
Base Rent payment under the Lease, Tenant shall pay to Landlord any sales or
privilege tax required under applicable Law. In the event of any fractional
calendar month, Tenant shall pay a prorated amount of Base Rent for each day in
such partial month based on the actual number of days in the month. Concurrent
with Tenant’s execution of this Lease, Tenant will deliver to Landlord the
prepaid rent set forth in Section 13 of the Lease Summary, which Landlord shall
apply to the first (1st) month’s Base Rent and Tenant’s Cost Allocation.

 

4.2Tenant’s Cost Allocation. In addition to the Base Rent and all other payments
due under this Lease, Tenant shall pay Tenant’s Cost Allocation, as follows:

 

4.2.1Estimated Payments. Tenant shall pay Landlord’s reasonable estimate of
Tenant’s Cost Allocation for each calendar year of the Term (the “Estimated
Payment”) in advance, in monthly installments, commencing on the first (1st) day
of the month following the month in which Landlord notifies Tenant of the amount
it is to pay hereunder and continuing until the first (1st) day of the month
following the month in which Landlord notifies Tenant of any revised Estimated
Payment, provided Tenant shall not be required to make such payments or
adjustments thereto on less than thirty (30) days’ notice. Landlord shall
estimate from time to time the amount of Tenant’s Cost Allocation for each
calendar year of the Term, make an adjustment to the Estimated

-8-

--------------------------------------------------------------------------------

 

Payment due for such calendar year and notify Tenant of the revised Estimated
Payment in writing. Within thirty (30) days after Tenant’s receipt of notice of
such adjustment and the revised Estimated Payment, Tenant shall pay Landlord a
fraction of such revised Estimated Payment for such calendar year (reduced by
any amounts paid pursuant to the first sentence of this Section 4.2.1). Such
fraction shall have as its numerator the number of months which have elapsed in
such calendar year to the date of such payment, both months inclusive, and shall
have twelve (12) as its denominator. All subsequent payments by Tenant for such
calendar year shall be based upon such adjustment and the revised Estimated
Payment. In the event of any fractional calendar month, Tenant shall pay a
prorated Estimated Payment for each day in such partial month based on the
actual number of days in such month.

 

4.2.2Reconciliation. Within a reasonable period after the end of each calendar
year, Landlord shall deliver to Tenant a statement (the “Statement”) setting
forth Tenant’s Cost Allocation for such year. If Tenant’s Cost Allocation for
such year exceeds the total of the Estimated Payment made by Tenant for such
year, Tenant shall pay Landlord the amount of the deficiency within thirty (30)
days of the receipt of the Statement. At the end of the Term, any amount payable
by Tenant that would not otherwise be due until after the termination of this
Lease, shall, if the exact amount is uncertain at the time that this Lease
terminates, be paid by Tenant to Landlord upon such termination in an amount to
be estimated by Landlord with an adjustment to be made once the exact amount is
known. If the Estimated Payment made by Tenant exceeds Tenant’s Cost Allocation
for such year, then Landlord shall credit against Tenant’s next ensuing
Estimated Payment(s) an amount equal to the difference until the credit is
exhausted. If a credit is due from Landlord after the Expiration Date, Landlord
shall pay Tenant the amount of the credit after deducting therefrom any amounts
then owed by Tenant to Landlord within thirty (30) days of the date of the
Statement indicating the credit due to Tenant. The obligations of Tenant and
Landlord to make payments required under this Section shall survive the
expiration or termination of this Lease, and Landlord’s failure to deliver the
Statement shall not be deemed a waiver of Landlord’s right to collect additional
amounts from Tenant as set forth herein unless Landlord has not delivered the
Statement within eighteen (18) months after the expiration of any calendar year;
provided, however, Landlord shall have the right to amend any Statement after
Landlord’s delivery thereof, regardless of such eighteen (18) month period, if
Landlord receives additional tax bills relating to such calendar year after
Landlord’s delivery of the Statement, provided Landlord amends the Statement
within three (3) months of Landlord’s receipt of the additional tax bill.

 

4.3Landlord’s Records. Landlord shall maintain records respecting Project
Operating Costs and determine the same in accordance with sound accounting and
management practices, consistently applied. Tenant or its authorized
representative experienced in auditing such records (which may not be an
accountant or other consultant compensated on a contingency basis) shall have
the right to examine such records (which shall in no event include any other
tenants’ leases or Landlord’s tax returns or financial statements) upon
reasonable prior notice (except that no such examination may occur during the
months of December or April or during Landlord’s fiscal year end, if other than
December 31) by specifying the category of Project Operating Costs which records
Tenant desires to examine, during normal business hours at a time mutually
agreed upon by Landlord and Tenant and at the place or places where such records
are normally kept, by sending such notice no later than sixty (60) days
following the furnishing of the Statement. Notwithstanding the foregoing, Tenant
shall only have the right to review Landlord’s records one (1) time during any
twelve (12) month period and may audit Landlord’s records with respect to any
given calendar year only once. Tenant may take exception to matters included in
Project Operating Costs or Landlord’s computation of Tenant’s Proportionate
Share by sending notice specifying such exception and the reasons therefor to
Landlord (including any reports prepared by Tenant’s representative and any
accompanying data) no later than forty-five (45) days after Landlord makes such
records available for examination. If Tenant takes exception to any matter
contained in the Statement as provided herein, Landlord shall refer the matter
to an independent certified public accountant of Landlord’s choice, subject to
Tenant’s reasonable approval, whose certification as to the proper amount shall
be final and conclusive as between Landlord and Tenant. If such certification
determines that Project Operating Costs were overstated by less than five
percent (5%) for the applicable year, Tenant shall promptly pay the cost of such
certification. If such certification determines that Project Operating Costs
were overstated by five percent (5%) or more for the applicable year, then
Landlord shall pay the cost of such certification. Pending resolution of any
such exceptions in the foregoing manner, Tenant shall continue paying Tenant’s
Cost Allocation in the amounts determined by Landlord, subject to adjustment
after any such exceptions are so resolved. Tenant acknowledges that any
information gathered through an audit is strictly

-9-

--------------------------------------------------------------------------------

 

confidential and shall not disclose such confidential information to any person
or entity other than Tenant’s financial and legal consultants, or in connection
with any proceeding contemplated by this Lease, or in accordance with Law. The
Statement shall be considered final, except as to matters to which exception is
taken in the manner and within the times specified herein.

 

4.4Other Taxes Payable by Tenant. In addition to the Base Rent and any other
charges to be paid by Tenant hereunder, Tenant shall, as an element of Rent,
reimburse Landlord upon demand for any and all taxes payable by Landlord, where
such taxes are assessed upon the cost or value of Tenant’s equipment, furniture,
fixtures, and other personal property located at the Premises, or the cost or
value of any leasehold improvements made in or to the Premises by or for Tenant,
regardless of whether title to such improvements is held by Tenant or Landlord.
If it becomes unlawful for Tenant to reimburse Landlord for any taxes or other
charges as required under this Lease, the Base Rent shall be revised to net
Landlord the same net Rent after imposition of any tax or other charge upon
Landlord as would have been payable to Landlord but for the reimbursement being
unlawful.

 

4.5Place of Payment. All Rent shall be paid at the address Landlord may from
time to time designate in writing and in no event shall Landlord’s acceptance of
Rent from any party other than the Tenant named in the Lease Summary create a
tenancy between Landlord and such party.

 

4.6Interest and Late Charges. If Tenant fails to pay any Rent within five (5)
days from when due, the unpaid amounts shall bear interest at the Interest Rate.
Tenant acknowledges that the late payment of any Rent will cause Landlord to
incur costs and expenses not contemplated under this Lease, including, without
limitation, administrative and collection costs and processing and accounting
expenses, the exact amount of which is extremely difficult to ascertain.
Therefore, in addition to interest, if any such payment is not received by
Landlord within five (5) days from when due, Tenant shall pay Landlord a late
charge equal to five percent (5%) of such payment; provided, however, that
Tenant shall be entitled to written notice of non-payment prior to the
commencement of the foregoing five (5) day grace period and the application of
such late charge and interest charge, on the first (1st) occasion in any
consecutive twelve (12) month period on which Rent is not timely paid. Landlord
and Tenant agree that this late charge represents a reasonable estimate of such
costs and expenses and is fair compensation to Landlord for loss resulting from
Tenant’s nonpayment. The late charge shall be deemed Additional Rent and the
right to require it shall be in addition to all of Landlord’s other rights and
remedies hereunder or at law and shall not be construed as liquidated damages
for any default of Tenant or as limiting Landlord’s remedies in any manner. In
addition, any check returned by the bank for any reason will be considered late
and will be subject to all late charges, plus a Fifty Dollar ($50.00) fee.
Nothing contained herein shall be construed as to compel Landlord to accept any
payment of Rent in arrears or late charges should Landlord elect to apply its
rights and remedies available under this Lease or at law or in equity in the
event of a Default.

 

ARTICLE 5

OPTION TO EXTEND THE LEASE TERM

 

5.1Grant and Exercise of Option. Landlord grants to Tenant, subject to the terms
and conditions set forth in this Article one (1) option (the “Option”) to extend
the Term as to Phase 1, Phase 2 or both for an additional term of sixty (60)
months (“Option Term”) and shall be exercised, if at all, by written notice
(“Option Notice”) to Landlord no earlier than twenty-seven (27) months prior to
the date the Term would expire but for such exercise but no later than eighteen
(18) months prior to the date the Term would expire but for such exercise, time
being of the essence for the giving of such notice. If Tenant exercises the
Option, all of the terms, covenants and conditions of this Lease shall apply
except for the grant of any additional Option pursuant to this Article 5 and
except for tenant improvements, improvement allowances or relocation allowances,
free rent or other leasing concessions and inducements, and provided that (x)
the Premises shall be deemed to exclude either Phase 1 or Phase 2 for which the
Option is not exercised, and (y) Base Rent for the Premises payable by Tenant
during the Option Term shall be the greater of (i) the Base Rent applicable to
the period immediately prior to the commencement of the Option Term (without
regard to temporary reductions or abatements or reductions then in effect), or
(ii) ninety-five percent (95%) of the Fair Market Rental as hereinafter defined.
Notwithstanding anything herein to the contrary, if Tenant is in monetary or
material non-monetary Default under any of the terms, covenants or conditions of
this Lease either at the time Tenant exercises the Option or at any time
thereafter prior to the commencement date of Option

-10-

--------------------------------------------------------------------------------

 

Term, then Landlord shall have, in addition to all of Landlord’s other rights
and remedies provided in this Lease, the right to terminate the Option upon
notice to Tenant, in which event the Lease Term shall not be extended pursuant
to this Section 5.1. As used herein, the term “Fair Market Rental” is defined as
the rental and all other monetary payments, including three percent (3%) annual
escalations in years two (2) through five (5) of the Option Term that Landlord
could obtain during the Option Term from a third party desiring to lease the
Premises, based upon the Permitted Use, as determined by the rents then
obtainable for direct, non-equity leases of comparable length for space
comparable in size, age and quality to the Premises in the Santa Clara
submarket. In setting Fair Market Rental, the appraisers shall be instructed to
take into account that there will be no: (i) brokerage commissions, and (ii)
rent abatements.

 

5.2Determination of Fair Market Rental. If Tenant exercises the Option, Landlord
shall send Tenant a notice setting forth the Fair Market Rental for the Option
Term within thirty (30) days following the date of exercise. If Tenant disputes
Landlord’s determination of Fair Market Rental for the Option Term, Tenant
shall, within thirty (30) days after delivery to Tenant of Landlord’s notice
setting forth Fair Market Rental for the Option Term, send to Landlord a notice
stating that Tenant either elects to terminate its exercise of the Option, in
which event the Option shall lapse and this Lease shall terminate on the
Expiration Date, or that Tenant disagrees with Landlord’s determination of Fair
Market Rental for the Option Term and elects to resolve the disagreement as
provided in Section 5.3 below. If Tenant does not timely send Landlord a notice
as provided in the previous sentence, Landlord’s determination of Fair Market
Rental shall be deemed the agreed upon Fair Market Rental amount to be used in
computing Base Rent payable by Tenant during the Option Term. If Tenant elects
to resolve the disagreement as provided in Section 5.3 below and such procedures
are not concluded prior to the commencement date of the Option Term, Tenant
shall pay to Landlord as Base Rent the greater of (i) the Base Rent in effect
immediately before the start of the Option Term (without regard to temporary
reductions or abatements then in effect, or (ii) ninety five percent (95%) of
the Fair Market Rental as determined by Landlord in the manner provided above.
If the Fair Market Rental as finally determined pursuant to Section 5.3 is
greater than Landlord’s determination, Tenant shall pay Landlord the difference
between the amount paid by Tenant and the actual Base Rent due as so determined
in this Article 5 within thirty (30) days after such determination. If the Fair
Market Rental as finally determined in Section 5.3 is less than Landlord’s
determination, the difference between the amount paid by Tenant and the actual
Base Rent due as so determined pursuant to this Article 5 shall be credited
against the next installments of Base Rent due from Tenant to Landlord
hereunder.

 

5.3Resolution of a Disagreement over the Fair Market Rental. Any disagreement
regarding Fair Market Rental shall be resolved as follows: within thirty (30)
days after Tenant’s response to Landlord’s notice setting forth the Fair Market
Rental, Landlord and Tenant shall meet at a mutually agreeable time and place,
in an attempt to resolve the disagreement. If within the 30-day consultation
period referred to above, Landlord and Tenant cannot reach agreement as to Fair
Market Rental, each party shall select one appraiser to determine Fair Market
Rental. Each such appraiser shall arrive at a determination of Fair Market
Rental and submit their conclusions to Landlord and Tenant within thirty (30)
days after the expiration of the 30-day consultation period described above. If
only one appraisal is submitted within the requisite time period, it shall be
deemed as Fair Market Rental. If both appraisals are submitted within such time
period and the two (2) appraisals so submitted differ by less than ten percent
(10%) of the higher appraisal, the average of the two shall be deemed as Fair
Market Rental. If the two (2) appraisals differ by ten percent (10%) or more of
the higher appraisal, the appraisers shall immediately select a third appraiser
who shall, within thirty (30) days after this selection, make and submit to
Landlord and Tenant a determination of Fair Market Rental. This third appraisal
will then be averaged with the closer of the two (2) previous appraisals and the
result shall be Fair Market Rental, or if it is exactly in the middle of the two
(2) previous appraisals (i.e. not any closer to one than it is to the other) the
third appraisal shall be the Fair Market Rental. All appraisers specified
pursuant to this Section 5.3 shall be members of the American Institute of Real
Estate Appraisers with not less than ten (10) years’ experience appraising
office and industrial properties in the Santa Clara submarket. Each party shall
pay the cost of the appraiser selected by such party and one-half of the cost of
the third appraiser.

 

-11-

--------------------------------------------------------------------------------

 

5.4Personal to Tenant. The Option provided to Tenant in this Article 5 are not
exercisable by any other person or entity whether or not a Transfer has occurred
unless Landlord consents to permit exercise of any Option by any assignee or
subtenant in Landlord’s sole and absolute discretion; provided, however, that
Tenant may include such Option in a Transfer to an assignee of the Tenant’s
entire interest in this Lease approved by Landlord pursuant to Article 14 of
this Lease or to a Permitted Transferee, and, in such case the Option would be
exercisable by such assignee or Permitted Transferee. All Options provided to
Tenant in this Lease shall terminate upon the expiration or sooner termination
of this Lease and shall not apply during any holdover period.

 

5.5Upset Right. Landlord and Tenant acknowledge and agree that Landlord has the
right to pursue modification of the entitlements of the Project to permit the
redevelopment thereof (“Redevelopment Entitlements”). In the event Landlord has
secured final, non-appealable Redevelopment Entitlements and Tenant has
delivered the Option Notice, on or prior to the date that is the later of
eighteen (18) months prior to the commencement of the Option Term or sixty (60)
days after Tenant has delivered the Option Notice, Landlord shall have the
right, exercisable by delivering written notice to Tenant, to deem the Option
Notice rescinded and the Option null and void, and the Term shall expire upon
the initial Expiration Date as if no Option had been exercised.

 

ARTICLE 6

USE

 

6.1Permitted Use. Tenant may use the Premises solely for the Permitted Use as
shown on the Lease Summary, and for no other purpose without Landlord’s consent
(which consent may be withheld in Landlord’s reasonable discretion). Tenant
shall comply with all recorded covenants, conditions, and restrictions, and the
provisions of all ground or underlying leases, now or, so long as the same do
not materially interfere with Tenant’s use of the Premises or parking or
materially increase Tenant’s obligations under this Lease, hereafter affecting
the Project. Tenant shall, at Tenant’s expense, comply with all insurance
company and/or Mortgagee requirements pertaining to the use of the Premises.
Tenant shall not (a) do or permit anything to be done in or about the Premises
that would in any way obstruct or interfere with the rights of other tenants or
occupants of any Building or the Project or violate any restrictions or
exclusive uses set forth in any other tenants’ leases; (b) injure, or
unreasonably interfere with the business of any other tenants or occupants of
the Project or any of their invitees; (c) cause, maintain or permit any nuisance
arising out of Tenant’s use or occupancy of the Premises; or (d) commit any
waste in or upon the Premises, any Building or the Project. Tenant acknowledges
that each Building and/or Project has, or in the future may seek, a USGBC or
other “green agency” rating and, as a result, such Building and/or Project will
be operated pursuant to Landlord’s sustainable practices (as the same may be
modified by Landlord from time to time) and, in connection therewith and so long
as the same do not materially interfere with the operation of Tenant’s business
in the Premises, materially increase Tenant’s obligations under this Lease or
materially decrease Tenant’s rights under this Lease, Tenant (i) shall comply
with such practices, and (ii) shall not do or permit anything to be done in or
about the Premises that would in any way jeopardize any such rating.

6.2Compliance with Law. Tenant acknowledges and agrees that, except as may
otherwise be specifically provided in this Lease, Landlord has made no
representation or warranty as to whether the Premises, the Buildings or the
Project conform to the requirements of Law. Tenant shall be responsible for the
cost of any alterations (including structural alterations) in the Premises
and/or any alterations to other portions of the Project to comply with Laws
necessitated by any Alterations, Tenant Improvements or any change in the
Permitted Use after the Phase 1 Commencement Date, provided that such
obligations shall also apply to alterations necessitated by any Alterations,
Tenant Improvements or change in the Permitted Use arising during the term of
the Sublease. Tenant shall not use or occupy the Premises in violation of any
Law or the certificate of occupancy issued for each Building or the Project and
shall, upon notice from Landlord, immediately discontinue any use of the
Premises that is declared by any governmental authority having jurisdiction to
be a violation of Law or the certificate of occupancy. A judgment of any court
of competent jurisdiction or the admission by Tenant in any action or proceeding
against Tenant that Tenant has violated any such Laws in the use of the Premises
shall be deemed to be a conclusive determination of that fact as between
Landlord and Tenant. Should any obligation be imposed by Law, then Tenant
agrees, at its sole cost and expense, to comply promptly with such obligations
to the extent the same relate to the Premises or Tenant’s use of the Premises,
the Buildings or the Project; however, Tenant shall not be required to make
alterations in connection with any such compliance except as set forth above. As
of the date of this Lease, the Premises and the Project have not been inspected
by a Certified Access Specialist.

 

-12-

--------------------------------------------------------------------------------

 

Except as otherwise expressly set forth in this Section 6.2 and Exhibit E, to
the extent that compliance is required under applicable Law (including the ADA),
Landlord shall be responsible for all costs and expenses of making any and all
changes, alterations or improvements necessary in order to put the Project in
compliance with applicable Laws, subject to inclusion in Operating Costs.

 

6.3Effect on Landlord’s Insurance. Tenant shall not do or permit to be done
anything that will invalidate or increase the cost of any property coverage, or
other insurance policy covering any Building, the Project or any property
located therein. Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Section.

 

6.4Construction Related Accessibility Standards Notice. In accordance with
California Civil Code Section 1938, Landlord hereby notifies Tenant that, except
to the extent known by or previously disclosed to Tenant, as of the date hereof
Landlord has no actual knowledge of the Premises having been inspected by a
Certified Access Specialist (CASp). The following notice is also hereby inserted
pursuant to California Civil Code Section 1938(e): “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” The notice set forth in the prior sentence is not intended to modify
Landlord’s or Tenant’s respective obligations expressly set forth in this Lease.
As used in this Lease, a “Certified access specialist” or “CASp” means any
person who has been certified by the State of California as such pursuant to
applicable California law (including without limitation Section 4459.5 of the
California Government Code).

 

Notwithstanding this Section 6.4 above and/or anything to the contrary contained
in this Lease, Landlord and Tenant hereby agree and acknowledge that, if Tenant
desires to obtain a CASp inspection, it shall be limited to an inspection of the
Premises, and in addition:

 

6.4.1Tenant shall provide Landlord with written notice of its desire to conduct
such CASp inspection (“Tenant’s CASp Inspection”), identifying the CASp that
will conduct the inspection and providing evidence reasonably satisfactory to
Landlord that the CASp is licensed and certified as a Certified Access
Specialist in accordance with applicable Laws. Landlord shall have the right to,
among other things, (i) select the date and time at which such inspection shall
occur, and (ii) have one (1) or more Landlord representatives present during
such inspection. Subject to the foregoing, Tenant shall coordinate Tenant’s CASp
Inspection with Landlord before the inspection is conducted.

 

6.4.2Tenant shall (x) provide Landlord with a copy of any and all findings,
reports and/or other materials provided by the CASp performing Tenant’s CASp
Inspection (collectively, “Tenant’s CASp Report”) not later than two (2)
business days following Tenant’s receipt thereof, (y) at all times maintain (and
cause to be maintained) Tenant’s CASp Report and its findings (and any and all
other materials related thereto) confidential and (z) pay for Tenant’s CASp
Inspection and Tenant’s CASp Report prior to delinquency at Tenant’s sole cost
and expense. If Tenant receives a disability access inspection certificate, as
described in subdivision (e) of California Civil Code Section 55.53, in
connection with or following Tenant’s CASp Inspection, then Tenant shall cause
such certificate to be provided to Landlord not later than two (2) business days
after received by Tenant.

 

6.4.3If Tenant’s CASp Report identifies any violation(s) of applicable
construction-related accessibility standards (“CASp Violation(s)”), then not
later than two (2) business days after Tenant’s receipt of Tenant’s CASp Report,
Tenant shall provide written notice to Landlord of any and all such CASp
Violation(s). In such event, Tenant shall, at Tenant’s sole cost and expense,
perform, or cause to be performed, all repairs, modifications and/or other work
necessary to correct such CASp Violation(s) (such repairs, modifications and/or
other work being collectively referred to herein as “Tenant’s CASp Work”, and
Tenant’s CASp Work also constituting Alterations (defined in Section 8) under
this Lease). Tenant shall work diligently to prepare all plans

-13-

--------------------------------------------------------------------------------

 

and specifications required for Tenant’s CASp Work, to obtain Landlord’s
approval of Tenant’s CASp Work and to obtain all permits required for Tenant’s
CASp Work, and to thereafter commence (or cause the commencement of) Tenant’s
CASp Work in accordance with the terms and conditions set forth in this Lease
relating to Tenant’s Alterations. Tenant shall diligently prosecute (or cause to
be diligently prosecuted) to completion all of Tenant’s CASp Work in a lien
free, good and workmanlike manner, and, promptly following completion, obtain
and deliver to Landlord an updated CASp Report (“Tenant’s Updated CASp Report”)
showing that the Premises then comply with all applicable construction-related
accessibility standards. Any and all costs and expenses associated with Tenant’s
CASp Work and/or Tenant’s Updated CASp Report shall be at Tenant’s sole cost and
expense. The preceding to the contrary notwithstanding, if Tenant’s CASp Report
identifies any CASp Violation(s), Landlord may, at Landlord’s option, perform,
or cause to be performed by any of Landlord’s agents, employees, contractors or
consultants, the Tenant’s CASp Work necessary to correct such CASp Violation(s)
at Tenant’s expense the entire cost of which shall be paid by Tenant to Landlord
not later than ten (10) business days following Tenant’s receipt of a written
invoice from Landlord.

 

6.4.4Without limiting the generality of the foregoing, Tenant hereby agrees and
acknowledges that: Tenant assumes all risk of, and agrees that Landlord shall
not be liable for, any and all loss, cost, damage, expense and liability
(including, without limitation, court costs and reasonable attorneys’ fees)
sustained as a result of the Premises not having been inspected by a CASp. To
the fullest extent permitted by law, Tenant hereby (A) waives and disclaims any
objection to, cause of action based upon, or claim that its obligations
hereunder should be reduced or limited as a result of, the lack of any CASp
inspection of the Premises, and (B) agrees and acknowledges that the lack of
such inspection shall in no event diminish or reduce Tenant’s obligations under
this Lease.

 

6.5Use of Common Areas. Use of all Common Areas by any Tenant Related Parties
shall at all times be subject to the Rules and Regulations and the exclusive
control and management of Landlord.

 

ARTICLE 7

HAZARDOUS MATERIALS

 

7.1Indemnity. Tenant shall indemnify, defend and hold harmless all Landlord
Related Parties from and against all Claims directly or indirectly arising out
of the existence, use generation, migration, storage, transportation, release,
threatened release, or disposal of Hazardous Materials (including, without
limitation, the Permitted Materials (hereinafter defined)) in, on, or under the
Premises, any Building or the Project or in the groundwater under the Project
and the migration or transportation of Hazardous Materials to or from the
Premises, any Building or the Project or the groundwater underlying the Project,
to the extent that any of the foregoing is caused, or alleged to be caused, by
any Tenant Related Parties. This indemnity extends to the costs incurred by any
Landlord Related Party to investigate, remediate, monitor, treat, repair,
clean-up, dispose of, or remove such Hazardous Materials in order to comply with
the Environmental Laws; provided that Landlord shall give Tenant not less than
thirty (30) days’ advance notice of Landlord’s intention to incur such costs.
Notwithstanding anything to the contrary in this Lease under no circumstance
shall Tenant be liable for any Claims directly or indirectly arising out of the
existence of any Hazardous Materials present in, on, or under the Premises, any
Building or the Project or in the groundwater under the Project as of the Phase
1 Commencement Date (“Pre-Existing Hazardous Materials”), except to the extent
due to the release or emission of any Hazardous Material by Tenant or its agents
or employees in violation of applicable Environmental Laws.

 

7.2Restriction on Hazardous Materials. Tenant shall not permit any Tenant
Related Parties to use, generate, manufacture, store, transport, release,
threaten release, or dispose of Hazardous Materials in, on, or about the
Premises, any Building or the Project or transport Hazardous Materials from the
Premises, any Building or the Project unless Tenant shall have received
Landlord’s prior consent therefor, and shall not cause or permit the release or
disposal of Hazardous Materials from the Premises, any Building or the Project
except in compliance with applicable Environmental Laws; provided, however,
Tenant shall be permitted to use, store and dispose of (in accordance with
applicable Laws and permits held by Tenant) at the Premises customary office and
cleaning supplies and those materials contemplated by the Permitted Use (such
as, but not limited to, isopropyl alcohol, acetone, cutting oil and the
materials listed in Exhibit J), so long as the same are used in quantities
contemplated by the Permitted Use and in compliance with applicable
Environmental Laws and are listed in a Hazardous Materials Management Plan that
is periodically updated as required by Law and provided to Landlord at least
once

-14-

--------------------------------------------------------------------------------

 

per year (the “Permitted Materials”). As part of the Hazardous Material
Management Plan, Tenant shall maintain on the Premises a master list of the
Permitted Materials, other than customary office and cleaning supplies, stored
in the Premises (the “Permitted Materials Index,” an example of which is
attached hereto as Exhibit J) which shall include (a) the name of the substance
containing such Hazardous Materials (including the Permitted Materials), (b) the
amount of such substance typically stored therein, and (c) a reference to the
location of any MSDS forms associated with such substance as is required to be
kept by Law. In addition, Tenant shall maintain and update, to the extent doing
so would be prudent and customary for tenants Tenant’s business, written
procedures for the safe storage, handling and disposal of such Hazardous
Materials (including the Permitted Materials), and an example of Tenant’s
current Hazardous Materials management procedures is attached hereto as Exhibit
J-1. Tenant shall promptly deliver notice to Landlord if Tenant obtains
knowledge that Hazardous Materials are located on the Premises, any Building or
the Project that are not in compliance with applicable Environmental Laws or if
any third party, including without limitation, any governmental agency, claims a
significant disposal of Hazardous Materials occurred on the Premises, any
Building or the Project or is being or has been released from the Premises, any
Building or the Project. Tenant shall post placards related to Hazardous
Materials as required by Law, subject to Landlord’s prior approval (not to be
unreasonably withheld, conditioned or delayed) of the location and
specifications of such placards.

 

7.3Investigation of Contamination. Upon reasonable written request of Landlord,
Tenant, through its appropriately qualified and licensed professional engineers,
and at Tenant’s cost, shall thoroughly investigate suspected Hazardous Materials
contamination of the Premises, any Building or the Project that would come
within the scope of Tenant’s indemnification and hold harmless obligations as
set forth above. Tenant, using duly licensed and insured contractors approved by
Landlord, shall promptly commence and diligently complete the removal, repair,
clean-up, and detoxification of any Hazardous Materials from the Premises, any
Building and the Project as may be required by applicable Environmental Laws
that comes within the scope of Tenant’s indemnification and hold harmless
obligations as set forth above. The provisions of this Article shall survive the
expiration or earlier termination of this Lease.

 

7.4Chemical Storage Equipment. Subject to the terms and conditions in this
Article 7 and Landlord’s reasonable approval, Tenant may install certain above
ground chemical storage equipment on or adjacent to the Premises, provided that
Tenant shall maintain such equipment and the location thereof in compliance with
all applicable Laws.

 

ARTICLE 8

SERVICES AND UTILITIES

 

8.1Furnishing of Building Services. Landlord agrees to furnish the Building
Services as set forth on Exhibit F. Additionally, Tenant shall obtain and pay
for all water, gas, electricity, heat, telephone, sewer, sprinkler charges and
other utilities and services used at the Premises and separately metered to the
Premises, including janitorial services, together with all taxes, penalties,
surcharges, and maintenance charges pertaining thereto. All Common Area
utilities shall be included in Operating Costs pursuant to Article 4 of this
Lease. By executing this Lease, Tenant hereby authorizes Landlord, if required
in connection with Landlord’s energy usage disclosure obligations under
applicable Laws, to obtain information regarding Tenant’s utility and energy
usage at the Premises directly from the applicable utility providers and Tenant
shall execute, within thirty (30) days of Landlord’s request, any additional
documentation reasonably required by any applicable utility provider evidencing
such authorization. Further, within thirty (30) days of Landlord’s request, if
required in connection with Landlord’s energy usage disclosure obligations under
applicable Laws, Tenant shall provide to Landlord all reasonably requested
information regarding Tenant’s utility and energy usage at the Premises (which
may include copies of Tenant’s utility bills).

 

-15-

--------------------------------------------------------------------------------

 

8.2Interruption in Services. Landlord shall not be in default hereunder nor be
liable for any damages directly or indirectly resulting from, nor shall the Rent
be abated (except as provided herein), for any interruption of or diminution in
the quality or quantity of Building Services, including, without limitation,
when the same is occasioned, in whole or in part, by (a) repairs, replacements,
or improvements; (b) by inability to secure or limitation, curtailment, or
rationing of, or restrictions on, use of electricity, gas, water, or other form
of energy serving the Premises, any Building or the Project; (c) by any accident
or casualty; (d) by act or Default by Tenant or other parties; or (e) by Force
Majeure. No failure, delay or diminution in Building Services shall ever be
deemed to constitute an eviction or disturbance of Tenant’s use and possession
of the Premises or relieve Tenant from paying Rent (except as provided herein)
or performing any of its obligations under this Lease. Furthermore, Landlord
shall not be liable under any circumstances for loss of, or injury to, property
or for injury to, or interference with, Tenant’s business, including, without
limitation, loss of profits, however occurring, through or in connection with or
incidental to a failure, delay or diminution of any Building Services.

 

Additionally, an “Abatement Event” shall be defined as an event that prevents
Tenant from using the Premises or any portion thereof, as a result of any
failure to provide Building Services to the Premises, where (i) Tenant does not
actually use the Premises or such portion thereof, and (ii) such event is caused
by (A) the negligence or willful misconduct of Landlord, its agents, employees
or contractors, or (B) Landlord’s exercise of its rights, or the performance of
its obligations, under this Lease. Tenant shall give Landlord notice (“Abatement
Notice”) of any such Abatement Event, and if such Abatement Event continues
beyond the “Eligibility Period” (as that term is defined below), then the Base
Rent and Tenant’s Cost Allocation shall be abated entirely or reduced, as the
case may be, after expiration of the Eligibility Period for such time that
Tenant continues to be so prevented from using, and does not use, the Premises
or a portion thereof, in the proportion that the Rentable Area of the portion of
the Premises that Tenant is prevented from using, and does not use, bears to the
total Rentable Area of the Premises; provided, however, in the event that Tenant
is prevented from using, and does not use, a portion of the Premises for a
period of time in excess of the Eligibility Period and the remaining portion of
the Premises is not sufficient to allow Tenant to effectively conduct its
business therein, and if Tenant does not conduct its business from such
remaining portion, then for such time after expiration of the Eligibility Period
during which Tenant is so prevented from effectively conducting its business
therein, the Base Rent and Tenant’s Cost Allocation for the entire Premises
shall be abated entirely for such time as Tenant continues to be so prevented
from using, and does not use, the Premises. If, however, Tenant reoccupies any
portion of the Premises during such period, the Base Rent and Tenant’s Cost
Allocation allocable to such reoccupied portion, based on the proportion that
the Rentable Area of such reoccupied portion of the Premises bears to the total
Rentable Area of the Premises, shall be payable by Tenant from the date Tenant
reoccupies such portion of the Premises. Notwithstanding anything to the
contrary contained herein, if Landlord is diligently pursuing the restoration of
such Building Services and Landlord provides substitute services reasonably
suitable for Tenant’s purposes, for example bringing in portable air
conditioning or heating equipment, then there shall be no abatement of Base Rent
or Tenant’s Cost Allocation. The term “Eligibility Period” shall mean a period
of three (3) consecutive calendar days after Landlord’s receipt of the
applicable Abatement Notice. Such right to abate Base Rent and Tenant’s Cost
Allocation shall be Tenant’s sole remedy for an Abatement Event. This paragraph
shall not apply in case of damage to, or destruction of, the Premises or the
Property, or any eminent domain proceedings which shall be governed by separate
provisions of this Lease.

 

8.3Intentionally Omitted.

 

8.4Intentionally Omitted.

 

8.5Intentionally Omitted.

-16-

--------------------------------------------------------------------------------

 

 

8.6Safety and Security Devices Services, and Programs. The parties acknowledge
that safety and security devices, services, and programs provided by Landlord,
if any, while intended to deter crime and ensure safety, may not in given
instances prevent theft or other criminal acts or ensure safety of persons or
property. The risk that any safety or security device, service, or program may
not be effective, or may malfunction, or be circumvented by a criminal, is
assumed by Tenant with respect to Tenant’s property and interests; and Tenant
shall obtain insurance coverage to the extent Tenant desires protection against
such criminal acts and other losses. Tenant agrees to cooperate in any
reasonable safety or security program developed by Landlord or required by Law.

 

8.7Utility Deregulation. If permitted by applicable Law at any time in the
future, Landlord shall have the right at any time and from time to time during
the Term to contract for electricity service from different companies providing
electricity service so long as such companies provide Tenant with commercially
reasonable rates (each such company shall hereinafter be referred to as an
“Alternate Service Provider”); provided, however, that Tenant shall not, under
any circumstances, pay for any costs associated with Landlord’s election to
change providers. Tenant agrees to reasonably cooperate with Landlord and any
Alternate Service Provider at all times and, as reasonably necessary, to provide
reasonable access to any electric facilities within the Premises. Tenant may not
elect to use any electricity service provider other than the one designated by
Landlord for each Building without the prior consent of Landlord, which consent
may be withheld in Landlord’s sole discretion.

 

8.8Government Energy or Utility Controls. In the event of imposition of any
government controls, rules, regulations, or restrictions on the use or
consumption of energy or other utilities during the Term, both Landlord and
Tenant shall be bound thereby, and the same shall not constitute a constructive
eviction of Tenant. In the event of a difference in interpretation by Landlord
and Tenant of any such controls, Landlord’s reasonable, good faith
interpretation shall prevail, and Landlord shall have the right to enforce
compliance therewith, including, without limitation, the right of entry into the
Premises to effect compliance.

 

8.9Telecommunications. Tenant and Tenant’s telecommunications companies,
including but not limited to local exchange telecommunications companies and
alternative access vendor services companies (“Telecommunications Companies”),
shall have no right of access to or within the Project (other than the Premises)
for the installation and operation of Tenant’s Telecommunications System without
Landlord’s prior consent, which consent is not to be unreasonably withheld or
delayed. All work with respect to Tenant’s Telecommunications System shall be
subject to the terms of Article 11 of this Lease and such work shall be deemed
to be an Alteration.

 

ARTICLE 9

CONDITION OF THE PREMISES

 

Except as expressly provided in this Lease, Tenant acknowledges that Tenant is
leasing the Premises on an “AS IS, WHERE IS” basis. Subject to Landlord’s
express warranties elsewhere in this Lease, (a) Tenant’s possession of Phase 2
pursuant to the Sublease immediately preceding the applicable Commencement Date,
and (b) Tenant’s acceptance of possession of Phase 1 as of the Phase 1
Commencement Date, shall be deemed conclusive evidence that, as of the
applicable Commencement Date, the Premises were in good order and satisfactory
condition. No promise of Landlord to alter, remodel, repair, or improve the
Premises, the Buildings or the Project, and no representation, express or
implied, respecting any matter or thing relating to the Premises, the Buildings,
the Project or this Lease (including, without limitation, the condition thereof)
have been made to Tenant by Landlord or its broker or sales agent, other than as
may be expressly contained in this Lease. Following the full execution and
delivery of this Lease, Tenant shall have the right, but not the obligation, to
construct the initial tenant improvements in the Premises as described in
Exhibits E and E-1.

-17-

--------------------------------------------------------------------------------

 

 

ARTICLE 10

REPAIRS AND MAINTENANCE

 

10.1Landlord’s Obligations. This Lease is intended to be a net lease;
accordingly, Landlord’s maintenance obligations are limited to the repair and
maintenance of each Building’s structure (i.e., each Building’s roof, foundation
and exterior walls) and the Common Areas and as otherwise expressly set forth
herein. Each Building’s structure does not include skylights, windows, glass or
plate glass, doors, special fronts, or office entries, mechanical systems, fire
prevention systems, electrical systems, or plumbing systems, all of which shall
be maintained by Tenant. Tenant shall give Landlord prompt notice of Tenant’s
knowledge of any damage or condition that Landlord is obligated to repair.
Tenant hereby waives and relinquishes any right Tenant may have under any
applicable Law now or hereafter in effect to make any repairs at Landlord’s
expense including, without limitation, under California Civil Code Sections 1941
and 1942, as the same may be amended or re-codified, or any similar or successor
Law.

 

10.2Tenant’s Obligations. Except as provided in Section 10.1 above, Tenant, at
Tenant’s sole expense, shall maintain, repair and replace all non-structural
portions of each Building and Premises, including the entire interior and
exterior and all improvements now or hereafter located on the Premises, and keep
same and all parts thereof in good condition order and repair, including without
limitation, the following: (a) all HVAC, plumbing, electrical, sewerage and
mechanical systems exclusively serving the Premises; (b) all fixtures, interior
walls, floors (excluding subfloors and foundations), carpets, draperies, window
coverings, and ceilings; (c) all windows, doors, entrances, and plate glass; (d)
interior and exterior lighting; (e) any fire detection or extinguisher
equipment; (f) interior walls, (f) public and private utility connections
exclusively serving the Premises from the point of connection to the Premises,
(j) pipes and mains exclusively serving the Premises from the point of
connection to the Premises; and (k) all other fixtures, machinery, apparatus,
equipment and appurtenances now or hereafter belonging to, connected with or
used in conjunction with the Premises. Tenant’s obligations shall include all
necessary repairs and replacements. All such repairs and replacements shall be
of reasonably similar quality as the item so replaced and sufficient for the
proper maintenance and operation of the Premises. Tenant shall not permit
anything to be done upon the Premises (and shall perform all maintenance and
repairs thereto so as not) to invalidate, in whole or in part any warranties, or
prevent the procurement of any insurance policies that may, at any time, be
required under the provisions of this Lease. Tenant shall not obstruct or permit
the obstruction of any adjoining street or sidewalk. Notwithstanding anything to
the contrary herein, Landlord shall perform and construct, and Tenant shall have
no responsibility to perform or construct, any repair, maintenance or
improvements necessitated by the acts or omissions of Landlord or any other
occupant of the Project, or their respective agents, employees or contractors.

 

Without limiting the generality of the foregoing, Tenant agrees as follows:

 

10.2.1Tenant shall enter into a maintenance contract or contracts, in form and
substance and with a firm reasonably satisfactory to Landlord and with
Landlord’s prior consent, for the maintenance and regular repair of the
mechanical systems, including but not limited to the heating, ventilating and
air conditioning systems (the “HVAC”), including exhaust fans. Said maintenance
contract(s) shall provide, at a minimum, for quarterly inspections, service and
cleaning of said units and systems and shall include (but not be limited to)
those requirements appearing on Exhibit I attached hereto and made a part
hereof. Tenant’s maintenance obligation shall specifically include such
adjustments and servicing as each such inspection discloses to be required, and
all repairs, testing and servicing as shall be necessary or reasonably required
by Landlord or Landlord’s insurance underwriter. If replacement of the HVAC and
any equipment, fixtures, units, systems and appurtenances thereto are necessary,
Tenant shall replace the same with equipment, fixtures, units, systems and
appurtenances of the same quality, and repair all damage done in or by such
replacement. Tenant shall provide Landlord with a current copy of such
maintenance contract and the scope of work to be performed thereunder. Landlord,
at its election, may enter into such contract in place of Tenant and charge
Tenant for the cost thereof. Further, at Landlord’s option, Landlord may perform
routine filter changes and other preventative maintenance required to be
performed by Tenant hereunder and in such case, Tenant shall reimburse Landlord
the costs therefor.

 

-18-

--------------------------------------------------------------------------------

 

Further notwithstanding anything to the contrary herein, if any other
replacements for which Tenant is responsible under this Section 10.2 would be
considered capital expenditures under GAAP (which for the avoidance of doubt
shall not include the HVAC and any other replacements made by Tenant pursuant to
Exhibit E and E-1 with respect to Tenant’s initial Tenant Improvements), then
Tenant shall not be obligated to make such replacement and such replacement
shall be the sole responsibility of Landlord, in which case the entire cost of
such replacement shall be amortized over the useful life of such replacement (as
Landlord shall reasonably determine in accordance with generally accepted
accounting practices) and Landlord and Tenant shall proportionately share the
cost of such replacement, with Tenant’s share (1) based on the proportion that
the number of months left in the Term bears to the number of months in the
useful life of such replacement, and (2) paid within thirty (30) days of
Tenant’s receipt of Landlord’s invoice therefor; however, any such calculation
shall not include any available extension terms, unless Tenant validly exercises
any available extension option, in which case Tenant’s share shall be
recalculated upon Tenant’s exercise of any such option (or, if Tenant does not
have any available extension terms and this Lease is renewed or extended by
mutual agreement of the parties, upon Landlord and Tenant agreeing in writing to
an extension of this Lease beyond the then-current Term) and Tenant shall pay to
Landlord the difference between Tenant’s share as recalculated and Tenant’s
share as originally calculated (“Landlord’s Capital Replacement Obligation”).

 

10.2.2Tenant shall be responsible for the maintenance and upkeep of the entire
fire sprinkler system, including but not limited to microbiologically influenced
corrosion testing and remediation. Tenant shall conduct quarterly flow checks on
the sprinkler system. In addition, Tenant shall be responsible for fire pump
inspection and testing on an annual basis.

 

10.2.3Tenant shall keep and maintain written reports of the maintenance and
repair to the mechanical systems, and the fire sprinkler system and forward
copies of each inspection report to Landlord within ten (10) days of each
inspection. Tenant shall also provide information and backup for major repairs
to any Building systems, including any warranties on the work, that occurred at
any time during the Term.

 

10.2.4Tenant shall maintain the lighting in the Premises (including replacement
of bulbs and batteries). Tenant shall conduct quarterly tests on emergency
lighting and provide Landlord a copy of each such test. Bulbs, ballasts and
light fixtures shall be replaced whenever they fail.

 

10.3Damage by Tenant. Except for ordinary wear and tear and subject to the
provisions of Section 18.7 below, Tenant shall promptly reimburse Landlord for
any costs that Landlord may incur in making repairs and alterations in and to
the Project or facilities, systems or equipment of the Project, where the need
for such repairs or alterations is caused by any of the following: (a) Tenant’s
use or occupancy of the Premises in a fashion that contravenes any provision of
this Lease; (b) the installation, removal, use, or operation of Tenant’s
Property; (c) the moving of Tenant’s Property into or out of any Building; or
(d) any misuse, tortious act, omission, or negligence of any Tenant Related
Parties.

 

10.4Load and Equipment Limits. Tenant shall not without Landlord’s consent place
a load upon the Premises that exceeds the load per square foot that the
structural portions of the Premises were designed to carry, as determined by
Landlord or Landlord’s structural engineer, which load is 200 pounds per square
foot; provided, however, Landlord shall not withhold its consent if (A) in the
opinion of a qualified structural engineer (selected by Tenant, but reasonably
approved by Landlord), the placement and arrangement of the proposed load is
within the load capacity of any Building, and (B) Landlord’s structural engineer
reasonably concurs with such opinion. Landlord hereby approves of ATM
Engineering as structural engineer to determine the placement and arrangement of
Tenant’s fixtures and equipment. Upon demand Tenant shall pay the reasonable
cost of any such determination for items other than the equipment, library,
files, and furniture originally approved by Landlord or by Landlord’s structural
engineer.

-19-

--------------------------------------------------------------------------------

 

ARTICLE 11

ALTERATIONS AND ADDITIONS

 

11.1Tenant’s Alterations. Tenant shall not make any additions, alterations, or
improvements (the “Alterations”) to the Premises without the prior consent of
Landlord, which consent shall be requested by Tenant at least thirty (30) days
prior to the commencement of any work and such request for consent shall include
(A) Tenant’s proposed plans and specifications for the Alterations, (B) a
detailed critical path construction schedule containing the major components of
the Alterations and the time required for each, including the scheduled
construction commencement date, milestone dates and the estimated completion
date, (C) an itemized statement of estimated construction costs, including fees
for permits and architectural and engineering fees, (D) for Alterations
anticipated to cost in excess of $50,000, evidence satisfactory to Landlord of
Tenant’s ability to pay the cost of the Alterations, (E) the names and addresses
of Tenant’s contractors (and said contractors’ subcontractors) and materialmen
providing specialty materials to be engaged by Tenant for the Alterations
(individually, a “Tenant Contractor,” and collectively, “Tenant’s Contractors”);
however, Landlord may designate a list of pre-approved contractors for any
portions of the Alterations involving any Building’s structure or the Building
Systems, and (F) certificates of insurance, evidencing the insurance required
under this Article 11. Landlord’s consent to the Alterations (and Landlord’s
approval of Tenant’s plans and specifications therefor) shall not be
unreasonably withheld, conditioned or delayed and any changes or modifications
to the Alterations or such plans or specifications thereafter shall require
Landlord’s approval (which shall not be unreasonably withheld). Landlord’s
review and approval of the plans and specifications for the Alterations shall
create no responsibility or liability on the part of Landlord for their
completeness, design sufficiency, or compliance with all Laws. Notwithstanding
the foregoing, Tenant shall have the right during the Term to make cosmetic
alterations as Tenant may reasonably deem desirable or necessary (the “Cosmetic
Alterations”), without Landlord’s consent, provided that such Alterations (i)
are not visible from outside of the Premises; (ii) do not adversely affect any
Building’s structure or any Building System; (iii) do not trigger any legal
requirement which would require any alteration or improvements to any Building
or Project; (iv) do not, in the aggregate, exceed $50,000 (for Alterations other
than floor and wall covering) in any twelve (12) month period; and (v) do not
require any license, permit or approval under applicable Law and do not result
in the voiding of Landlord’s insurance, the increasing of Landlord’s insurance
risk or the disallowance of sprinkler credits. Tenant shall give Landlord at
least ten (10) days prior written notice of such Cosmetic Alterations, which
notice shall be accompanied by reasonably adequate evidence that such changes
meet the foregoing criteria. Except as otherwise provided, the term
“Alterations” shall include Cosmetic Alterations. In addition, Tenant’s repairs,
modifications and replacement of the HVAC systems in accordance with Exhibit E
and Exhibit E-1 with respect to Tenant’s initial Tenant Improvements shall not
require Landlord’s consent except as otherwise provided in Exhibit E and Exhibit
E-1.

 

11.2Construction Requirements. All Alterations shall be (a) performed under a
valid permit when required, a copy of which shall be furnished to Landlord
before commencement of construction, (b) performed in a good and workmanlike
manner using only new, first class materials and Tenant shall obtain
contractors’ warranties for a period of at least one (1) year against defects in
materials and workmanship; (c) performed in compliance with all applicable Laws,
all applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters), the National Electrical Code,
manufacturer’s specifications and Landlord’s construction rules and regulations
attached hereto as Exhibit E-2 (the “Construction Rules”); (d) intentionally
omitted; (e) performed in such manner as not to unreasonably obstruct access to
the Project or the Common Areas or the conduct of business by Landlord or other
tenants in the Project and coordinated with any other work in the Project by
Landlord or its tenants in order to minimize interference with such work; (f)
diligently prosecuted to completion; (g) if applicable, performed in a manner
that will not adversely affect any Building’s and or Project’s “LEED”
certification, Energy Star rating or other “green agency” rating, and (i)
performed (A) in compliance with USGBC indoor air quality standards and waste
management specifications, and (B) if to the extent applicable, utilizing
plumbing fixtures that comply with the EPA’s “Water Sense” program and Energy
Star compliant equipment, and (h) as to Alterations other than Cosmetic
Alterations, performed by Tenant’s Contractors that are approved by Landlord
and, at Landlord’s election, Landlord shall have the right to have at least one
(1) additional contractor selected by Landlord (“Landlord’s Contractors”),
submit a bid for the Alterations (other than Alterations that involve the
installation of Tenant’s specialty equipment) and Landlord shall notify Tenant
of any Landlord’s Contractors it elects to have submit a bid for the Alterations
at the time Landlord approves Tenant’s Contractors. If Landlord elects to have
any Landlord’s Contractors submit a bid for the Alterations, then promptly

-20-

--------------------------------------------------------------------------------

 

after Tenant receives all bids, and based upon the bids submitted by Tenant’s
Contractors and Landlord’s Contractor(s), Tenant shall notify Landlord in
writing of its recommendation for the contractor to perform the Alterations,
which notice shall include copies of all bids (the “Bid Package”). If Tenant’s
recommendation for a contractor for the Alterations is not a Landlord’s
Contractor, then within five (5) Business Days after Landlord’s receipt of the
Bid Package, Landlord shall either (A) allow Tenant to use its recommended
contractor for the Alterations, or (B) require Tenant to use a Landlord’s
Contractor for the Alterations. If Landlord elects to proceed under subsection
(B) and the bid of the required Landlord’s Contractor for the Alterations
exceeds one hundred percent (100%) of the bid of Tenant’s recommended contractor
for the Alterations, then Landlord shall reimburse Tenant for the cost of the
work performed by Landlord’s Contractor (excluding costs incurred for any change
orders) in excess of one hundred percent (100%) of the bid of Tenant’s
recommended contractor within thirty (30) days of Tenant’s completion of the
Alterations and Landlord’s receipt of unconditional lien releases therefor.

 

Tenant agrees to (1) carry (or cause its general contractor to carry) Causes of
Loss-Special Form Builder’s Risk or Installation Floater insurance with a limit
of not less than the total cost of the Alterations, in such form and including
such terms, conditions and deductibles as are acceptable to Landlord in its sole
but reasonable discretion, covering the construction of such Alterations, and
(2) cause all of Tenant’s Contractors to agree, in their construction contracts
with Tenant, to meet all of the insurance requirements applicable to Tenant
pursuant to Article 18 (including providing the certificates of insurance
required thereunder). For Alterations other than Cosmetic Alterations performed
after the initial Tenant Improvements, Tenant shall pay to Landlord a percentage
of the cost of the Alterations (such percentage, which shall vary depending upon
whether or not Tenant orders the work directly from Landlord, to be established
by Landlord on a uniform basis for the Project; however, in no event shall such
percentage exceed five percent (5%)), sufficient to compensate Landlord for all
overhead, general conditions, fees and other costs and expenses arising from
Landlord’s supervision of or involvement with the Alterations. For Alterations
estimated to cost in excess of $250,000, Landlord may require, at Landlord’s
sole option, that Tenant provide to Landlord such security as reasonably
determined by Landlord to protect Landlord against any liability in connection
with the Alterations, including but not limited to a lien and completion bond
naming Landlord as a co-obligee (however, Landlord and Tenant agree that the
provisions of this sentence shall not apply to the initial Tenant Improvements,
such that Tenant shall have no obligation to provide any security (other than
the Excess Costs Deposit, if applicable) in connection with the initial Tenant
Improvements). Promptly after completion of any Alterations (other than Cosmetic
Alterations), Tenant shall deliver to Landlord “as-built” plans and
specifications (including all working drawings) for the Alterations.

 

Landlord shall have the right to inspect the construction of the Alterations;
however, Landlord’s failure to inspect any portion of the Alterations shall in
no event constitute a waiver of any of Landlord’s rights under this Article 11,
nor shall Landlord’s inspection of any portion of the Alterations constitute
Landlord’s approval thereof. If, as a result of Landlord’s inspection, Landlord
disapproves of any portion of the construction of the Alterations, Landlord
shall notify Tenant in writing of such disapproval and shall specify the items
disapproved. In the event Landlord disapproves of any matter that might
adversely affect any Building System, the structure or exterior appearance of
any Building or any other tenant, Landlord may take such action as Landlord
deems necessary, at Tenant’s expense and without incurring any liability on
Landlord’s part, to correct any such matter, including, without limitation,
causing the cessation of the applicable work.

 

11.3Landlord’s Property; Removal. All fixtures, equipment, leasehold
improvements (including the Tenant Improvements and any Alterations), and
appurtenances attached to or built into the Premises from and after the date of
this Lease by or on behalf of Tenant, whether or not by or at the expense of
Tenant, other than Tenant’s Property, shall be and remain a part of the
Premises, shall be the property of Landlord, and shall not be removed by Tenant,
unless: (i) such removal is necessary to ensure that the Premises and any
Building comply with applicable code at the time of surrender, including but not
limited to removal of wires located in risers and plenums without raceways or
conduits; or (ii) if Tenant, as part of its request for Landlord’s consent to
any Alterations or its notice of Cosmetic Alterations, as applicable, requested
Landlord’s determination as to whether Landlord will require Tenant to remove
such Alterations upon the expiration or earlier termination of this Lease and,
in response to such request, Landlord required removal of such Alterations at
the time of Landlord’s consent or, in the case of Cosmetic Alterations, within
fifteen (15) days of receipt of such request; or (iii) if Tenant does not
request Landlord’s designation as to whether Landlord will require Tenant to
remove such Alterations upon the expiration or earlier termination of this Lease
as part of its request for Landlord’s consent to any Alterations or its notice
of Cosmetic Alterations, as applicable, and Landlord notified Tenant in writing
that removal would be required at

-21-

--------------------------------------------------------------------------------

 

least ninety (90) days prior to the Expiration Date (however, if this Lease
terminates prior to the Expiration Date, such ninety (90) day period shall not
apply). In each of the foregoing circumstances, Tenant shall perform such
removal and repair any damage caused thereby at Tenant’s sole cost and expense
prior to the expiration or earlier termination of this Lease.

 

11.4Notwithstanding the foregoing, (1) Tenant shall have no obligation to remove
any of the improvements existing in the Premises as of the date of this Lease,
and (2) Landlord may only require Tenant to remove improvements that are not
customary general office improvements (which shall include, without limitation,
private bathrooms and/or showers, fitness center, all equipment in any server
room (including, without limitation, raised flooring, racking, wiring and
cabling), fish tanks, supplemental HVAC units, vaults, internal stairwells,
rolling file systems, space converted to lab space or other non-office uses,
overhead roll-up doors and/or additional single or double-door exterior
entrances (to the extent removal of an exterior door is required hereunder,
Tenant shall restore the wall affected by such removal to the prior condition)).
With respect to any of the foregoing included in the Tenant Improvements,
Landlord shall notify Tenant as to whether or not Landlord will require any such
removal and restoration at least ninety (90) days prior to the Expiration Date
(however, if this Lease terminates prior to the Expiration Date, such ninety
(90) day period shall not apply). Except with respect to the restoration of any
walls in connection with the removal of exterior doors, as indicated above,
Tenant shall only be required to remove the improvements as requested by
Landlord in accordance with this Section and repair damages caused by such
removal. Both Landlord and Tenant acknowledge that all interior walls (including
electrical, telephone cabling, and other lines therein, but excluding Telecom
Wiring install by or on behalf of Tenant (which shall be removed as set forth in
Article 24)), interior doors, wall and floor finishes and trim, and general
duct-work (as opposed to duct-work related to Tenant’s special systems)
installed or modified by Tenant as depicted in the Final Space Plan and approved
in the Approved Working Drawings constitute (without limitation) general office
improvements.

 

11.5Lien Free Completion. Tenant shall cause each of Tenant’s contractors to
agree, in their construction contracts with Tenant, to satisfy and release (by
bond or otherwise) any mechanic’s or materialman’s liens filed against the
Project by any of the subcontractors engaged by such contractor within ten (10)
days of such filing. Upon completion of the Alterations, (other than Cosmetic
Alterations), Tenant shall furnish Landlord with full and final waivers of liens
and contractors’ affidavits and statements, in such form as may be required by
Landlord, Landlord’s title insurance company and any Mortgagee, from all parties
performing labor or supplying materials or services in connection with the
Alterations showing that all of said parties have been compensated in full.
Before commencement of the Alterations, Tenant shall notify Landlord of the
proposed date of commencement of the Alterations, and shall prepare and deliver
to Landlord for Landlord’s signature a notice of non-responsibility and allow
Landlord no less than seven (7) days to record and post the same. Additionally,
if Tenant fails to make any payment relating to the Alterations, Landlord, at
its option, may complete the Alterations and/or make such payment and Tenant
shall reimburse Landlord for all costs incurred therefor within five (5) days of
Landlord’s demand.

 

11.6Notices and Liens. Tenant agrees not to suffer or permit any lien of any
mechanic or materialman to be placed or filed against the Premises, any Building
or the Project due to work performed by or on behalf of Tenant. In case any such
lien shall be filed, Tenant shall satisfy and release such lien of record within
twenty (20) days (or such shorter period as may be required by any Mortgagee)
after the earlier to occur of (a) receipt of notice thereof from Landlord; or
(b) Tenant’s actual knowledge or notice of such lien filing. If Tenant shall
fail to have such lien satisfied and released of record as provided herein,
Landlord may, on behalf of Tenant, without being responsible for making any
investigation as to the validity of such lien and without limiting or affecting
any other remedies Landlord may have, pay the same and Tenant shall reimburse
Landlord on demand for such amount together with any other reasonable costs of
Landlord, including, without limitation, reasonable attorneys’ fees and/or
Landlord shall have the right to deduct such costs from the Allowance (if any).
Notwithstanding the foregoing, Tenant shall have the right to contest any such
lien claim diligently and in good faith, and during such contest shall not be
obligated to pay such lien claim, provided that Tenant, at its sole cost and
expense, bonds the lien, or transfers the lien from the Property to a bond,
thereby freeing the Property from any claim of lien. Notwithstanding any such
contest or title insurance, Tenant shall pay any such claim in full within five
(5) days following the entry of an unstayed judgment or order of sale. All
materialmen, contractors, artisans, mechanics, laborers and any other person now
or thereafter furnishing any labor, services, materials, supplies or equipment
to Tenant with respect to Premises or any portion thereof, are hereby charged
with notice that they must look

-22-

--------------------------------------------------------------------------------

 

exclusively to Tenant to obtain payment for the same. Notice is hereby given
that Landlord shall not be liable for any labor, services, materials, supplies,
skill, machinery, fixtures or equipment furnished to or to be furnished to
Tenant upon credit and that no mechanic’s lien or any other lien for any such
labor, services, materials, supplies, machinery, fixtures or equipment shall
attach to or affect the estate or interest of Landlord in and to the Premises or
the Project, or any portion thereof. Before the actual commencement of any work
for which a claim or lien may be filed, Tenant shall give Landlord notice of the
intended commencement date a sufficient time before that date to enable Landlord
to post notices of nonresponsibility or any other notices that Landlord deems
necessary for the protection of Landlord’s interest in the Premises, any
Building or the Project, and Landlord shall have the right to enter the Premises
and post such notices at any reasonable time.

 

The provisions of this Article 11 do not apply to the initial Tenant
Improvements, which are governed by the terms of Exhibit E and Exhibit E-1
attached hereto.

 

ARTICLE 12

CERTAIN RIGHTS RESERVED BY LANDLORD

 

Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person, or business; (b) causing an actual
or constructive eviction from the Premises; or (c) disturbing Tenant’s use,
possession, or beneficial and quiet enjoyment of the Premises:

 

12.1Name. To change the name or street address of any Building or the Project;
however, Landlord shall not change the address of any Building unless required
by any governmental authority.

 

12.2Signage. To install and maintain signs on the exterior of the Project, but
not on any Building.

 

12.3Keys. To have passkeys to the Premises and all doors within the Premises,
excluding Tenant’s vaults and safes.

 

12.4Inspection and Entry. Landlord may enter the Premises on reasonable prior
notice, of not less than one (1) Business Day, to Tenant (except in the event of
an emergency, in which case no notice shall be required) (a) to inspect the
Premises; (b) to show the Premises to any prospective purchaser or Mortgagee of
the Project, or to others having an interest in the Project or Landlord; (c)
during the existence of a Default; (d) during the last six (6) months of the
Term, to show the Premises to prospective tenants; (e) to make inspections,
repairs, alterations, additions, or improvements to the Premises or any Building
(including, without limitation, checking, calibrating, adjusting, or balancing
controls and other parts of the heating, ventilation and air-conditioning
system); and (f) to take all steps as may be necessary or desirable for the
safety, protection, maintenance, or preservation of the Premises or any Building
or Landlord’s interest therein, or as may be necessary or desirable for the
operation or improvement of any Building or in order to comply with Laws.
Notwithstanding anything to the contrary in this Lease, any entry by Landlord
and Landlord’s agents shall be subject to the following restrictions: (x) for
entry into the Premises generally, except in the case of an emergency, any entry
shall be in accordance with Tenant’s keycode procedures; (y) for entry into
areas designated by Tenant for use as a machine shop or other manufacturing
areas, any entry shall be in accordance with Tenant’s safety and security
procedures surrounding the operation of machinery and manufacture of Tenant’s
products while such machinery is in operation; and (z) for entry into any areas
used by Tenant for the storage, use or testing of biological materials (such as
the surgical suite) or any room subject to HIPAA compliance requirements, access
at any time shall only be provided in accordance with Tenant’s safety and
security procedures for such areas.

 

12.5Renovations. Landlord may during the Term renovate, improve, alter, or
modify (collectively, the “Renovations”) any Building, the Premises, or the
Project, including without limitation, Common Areas, Building Systems, roof, and
structural portions of any Building, so long as such Renovations do not, on a
permanent basis, materially and adversely interfere with the use of or access to
the Premises or parking areas utilized by Tenant, unless such Renovations are
required to comply with applicable Law. Renovations may include, without
limitation, (a) modifying the Common Areas and tenant spaces to comply with
applicable Laws, including, without limitation, regulations relating to the
physically disabled, seismic conditions, and building safety and security; and
(b) installing new carpeting, lighting, and wall coverings in the Common Areas.
In connection with such Renovations,

-23-

--------------------------------------------------------------------------------

 

Landlord may, among other things, erect scaffolding or other necessary
structures in any Building, limit or eliminate access to portions of any
Building or the Project, including, without limitation, portions of the Common
Areas, or perform work in any Building that may create noise, dust or leave
debris. Tenant hereby agrees that such Renovations and Landlord’s actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent, except as
provided in Section 12.7 below. Landlord shall have no responsibility or for any
reason be liable to Tenant for any direct or indirect injury to or interference
with Tenant’s business arising from the Renovations, nor shall Tenant be
entitled to any compensation or damages from Landlord for inconvenience,
annoyance or loss of the use of any part of the Premises or of Tenant’s Property
resulting from the Renovations.

 

12.6Common Areas. So long as the same do not, on a permanent basis, materially
and adversely interfere with the use of or access to the Premises or parking
areas utilized by Tenant, unless the same are required to comply with applicable
Law. Landlord shall have the right to eliminate or change the size, location and
arrangement of the Common Areas; to enter into, modify and terminate easements
and other agreements pertaining to the use and maintenance of the Common Areas;
to close all or any portion of the Common Areas as may be necessary to prevent a
dedication thereof or the accrual of any rights to any person or to the public
therein; to close temporarily any or all portions of the Common Areas; and to do
and perform such other acts in and to the Common Areas as Landlord shall
determine to be advisable for the convenience and use thereof by owners,
occupants, tenants and invitees of the Project.

 

12.7Minimize Interference. In the exercise of the rights set forth in this
Article 12, including Section 12.4 above, including any entry in the Premises
pursuant to Section 12.4, Landlord shall (except in an emergency) take
commercially reasonable steps to minimize any interference with Tenant’s
business. Notwithstanding anything to the contrary contained in Sections 12.5
and/or 12.6 above, if any Renovations or changes to the Common Area pursuant to
Section 12.6 materially and adversely affect Tenant’s ability to operate its
business from the Premises (and Tenant does not in fact operate its business
from the Premises) for more than two (2) Business Days, then, after the
expiration of such two (2) Business Day period, the Base Rent shall be abated
entirely until such time as Tenant’s ability to operate its business from the
Premises is no longer materially and adversely affected. Such right to abate
Base Rent shall be Tenant’s sole remedy therefor. The foregoing shall not apply
in case of damage to, or destruction of, the Premises or the Project, or any
eminent domain proceedings which shall be governed by separate provisions of
this Lease.

 

ARTICLE 13

RULES AND REGULATIONS

 

Tenant shall comply with (and cause all Tenant Related Parties to comply with)
the Rules and Regulations. Landlord shall not be responsible for any violation
of the Rules and Regulations by other tenants or occupants of the Project. All
Rules and Regulations, whether now existing or hereafter adopted by Landlord,
shall be nondiscriminatory in nature. Notwithstanding anything to the contrary
in this Lease, Tenant shall not be required to comply with any new Rule or
Regulation that would unreasonably interfere with Tenant’s use of the Premises
or parking areas or that would materially increase the obligations, or
materially decrease the rights, of Tenant under this Lease.

 

ARTICLE 14

TRANSFERS

 

Except as provided in this Article, Tenant shall not, without the prior consent
of Landlord, make any Transfer.

 

14.1Notice. Tenant shall notify Landlord of any proposed Transfer (a “Transfer
Notice”). The date of the proposed Transfer must be not less than thirty (30)
days or more than one hundred eighty (180) days after the date of the Transfer
Notice. The Transfer Notice shall include (a) the proposed effective date of the
Transfer; (b) a description of the portion of the Premises to be transferred
(the “Subject Space”); (c) all of the terms of the

-24-

--------------------------------------------------------------------------------

 

proposed Transfer and the consideration therefor, including, without limitation,
a calculation of the Transfer Premium (as defined below); (d) the name and
address of the Transferee; (e) current financial statements of the Transferee
certified by an officer, partner or owner thereof; (f) any other reasonable
information that will enable Landlord to determine the financial responsibility,
character, and reputation of the Transferee and the nature of such Transferee’s
business; and (g) the proposed use of the Subject Space. Landlord shall respond
to any properly delivered Transfer Notice within thirty (30) days.

 

14.2Fees. Whether or not Landlord shall grant consent, Tenant shall pay
Landlord, concurrently with any request for consent a $1,000 administrative
review and processing fee, and Tenant shall reimburse Landlord, within thirty
(30) days after written request by Landlord for any legal fees incurred by
Landlord in connection with any request for consent (which legal fees shall not
exceed $1,000 per request for consent).

 

14.3Consent. Notwithstanding anything to the contrary in this Lease, Landlord’s
consent shall not be required for any Permitted Transfer, nor shall Sections
14.2, 14.4, 14.5 or 14.6 of this Lease apply to Permitted Transferees. Landlord
shall not unreasonably withhold or delay its consent to any other proposed
Transfer. It shall be reasonable under this Lease and under any applicable Law
for Landlord to withhold consent to any proposed Transfer where one or more of
the following apply, without limitation as to other reasonable grounds for
withholding consent:

 

14.3.1The Transferee is of a character or reputation or engaged in a business
that is not consistent with the quality of the tenants in the Project at the
time such Transfer is proposed.

 

14.3.2The Transferee intends to use the Subject Space for purposes that are not
permitted under this Lease.

 

14.3.3The Transferee is either a governmental agency or instrumentality thereof.

 

14.3.4The Transfer will result in more than a reasonable and safe number of
occupants per floor within the Subject Space.

 

14.3.5The Transferee is not a party of acceptable financial worth or financial
stability in light of the responsibilities involved under the Lease (or
sublease, as applicable) on the date consent is requested, as determined by
Landlord.

 

14.3.6The Transfer would cause a violation of another lease or any agreement to
which Landlord is a party, or would give an occupant of the Project a right to
cancel its lease.

 

14.3.7Intentionally Omitted.

 

14.3.8Either the Transferee or an Affiliate of the Transferee (a) occupies space
in the Project at the time of the request for consent and Landlord has space
available to accommodate the proposed Transferee’s needs that is substantially
similar in layout and size as the Subject Space; or (b) commenced negotiations
with Landlord to lease space in the Project prior to any negotiations with
Tenant.

 

14.4Completion of Transfer. If Landlord consents to any Transfer (and does not
exercise any recapture rights Landlord may have under this Lease), Tenant may
within six (6) months after Landlord’s consent, enter into the approved
Transfer, upon substantially the same terms and conditions as are set forth in
the Transfer Notice. If there are any material changes in the terms and
conditions from those specified in the Transfer Notice (a) such that Landlord
would initially have been entitled to refuse its consent to such Transfer; or
(b) that would cause the proposed Transfer to be more favorable to the
Transferee than the terms set forth in the Transfer Notice, Tenant shall again
submit the Transfer to Landlord for its approval and other action under this
Article (including, without limitation, exercise any of recapture rights
Landlord may have under this Lease).

 

-25-

--------------------------------------------------------------------------------

 

14.5Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay to
Landlord fifty percent (50%) of any Transfer Premium received by Tenant.
“Transfer Premium” shall mean (a) all rent, additional rent or other
consideration payable by such Transferee in excess of the Rent payable by Tenant
under this Lease on a per rentable square foot basis; (b) all key money and
bonus money paid by Transferee; and (c) any payment in excess of fair market
value for services or furniture rental rendered by Tenant to Transferee. The
“Transfer Premium” shall (i) be reduced by all out-of-pocket expenses incurred
by Tenant in connection with the Transfer, such as customary brokerage
commissions and reasonable attorneys’ fees and the cost of any alterations made
by Tenant as consideration for such Transfer; and (ii) shall not include any
compensation for the fair market value of Tenant’s Property nor reasonable
compensation for the sale of Tenant’s business that is not attributable to the
value of Tenant’s leasehold interest hereunder. Such reductions and exclusions
in clauses (i) and (ii) are referred to hereafter as (“Transfer Premium
Reductions”). Tenant shall pay the Transfer Premium to Landlord within five (5)
days following receipt by Tenant. Tenant shall furnish upon Landlord’s request a
complete statement setting forth in detail the computation of any Transfer
Premium. Within ninety (90) days following the date of the Transfer, Landlord
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer as necessary to confirm the
calculation of the Transfer Premium. If the Transfer Premium shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, together with interest thereon at the Interest Rate and, if
understated by more than five percent (5%), Landlord’s costs of such audit.
Notwithstanding the foregoing, Tenant shall not be required to pay any Transfer
Premium (a) in connection with any Permitted Transfer or Space Share, and (b)
with respect to any sublease of all or any portion of the 5353 First Floor, the
Transfer Premium shall not include any Transfer Premium for the sublease of the
5353 First Floor (and no Transfer Premium Reduction equitably attributable to
the 5353 First Floor shall be applied to the Transfer Premium payable by Tenant
in connection with such Transfer).

 

14.6Recapture. Notwithstanding anything to the contrary contained in this
Article, Landlord shall have the option, by giving notice to Tenant within
twenty (20) days after receipt of any Transfer Notice, to recapture the Subject
Space; provided, however, in the case of a subletting, Landlord may not exercise
such recapture right unless the Subject Space is comprised of all of the
applicable Building. Such recapture notice shall cancel and terminate this Lease
with respect to the Subject Space as of the effective date of the proposed
Transfer. In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, the Rent reserved herein
shall be prorated on the basis of the Rentable Area retained by Tenant in
proportion to the Rentable Area of the Premises, and this Lease as so amended
shall continue thereafter in full force and effect. Notwithstanding anything to
the contrary in this Section 14.6, Landlord shall not have the right to
recapture the Premises with respect to any Permitted Transfer, Space Share, or
sublease of the 5353 First Floor. Upon request of either party, the parties
shall execute written confirmation of the foregoing.

 

Notwithstanding the foregoing, if Landlord elects to recapture the Subject
Space, Tenant may, within ten (10) days after Tenant’s receipt of Landlord’s
notice thereof, deliver written notice to Landlord indicating that Tenant is
rescinding its request for consent to the proposed Transfer, in which case such
Transfer shall not be consummated and this Lease shall remain in full force and
effect as to the portion of the Premises that was the subject of the Transfer.
Tenant’s failure to so notify Landlord in writing within said ten (10) day
period shall be deemed to constitute Tenant’s election to allow Landlord to
recapture the Subject Space.

 

14.7Effect of Transfer. If Landlord consents to a Transfer, (a) no terms or
conditions of this Lease shall be deemed to have been waived or modified; (b)
such consent shall not be deemed consent to any further Transfer; (c) no
Transfer shall be valid, and no Transferee shall take possession of the
Premises, until an executed counterpart of all documentation pertaining to the
Transfer has been delivered to Landlord; and (d) no Transfer shall relieve
Tenant or any Guarantor from primary liability under this Lease. The acceptance
of Rent by Landlord from any party shall not be deemed to be a waiver of
Landlord of any provision hereof. In the event of Default by a Transferee in the
performance of any of the terms hereof, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such Transferee.
Landlord may consent to subsequent assignments of the Lease or sublettings or
amendments or modifications to the Lease by Transferees without notifying
Tenant, and without obtaining its consent thereto, and any such actions shall
not relieve Tenant of liability under this Lease and Tenant hereby consents to
all or any of the foregoing. Any Transfer for which Landlord’s consent is
required but not obtained pursuant hereto shall constitute a Default under this
Lease (i.e., beyond any applicable notice and cure period) and shall be void.

 

-26-

--------------------------------------------------------------------------------

 

14.8Tenant Remedy for Landlord Refusal to Consent. Landlord and Tenant expressly
agree that if the arbitrator (pursuant to the arbitration provision below)
determines that Landlord unreasonably withheld consent to a proposed Transfer,
Tenant’s sole and exclusive remedies therefor shall be (A) the consummation of
such proposed Transfer (subject to the parties’ execution of a consent agreement
in a form and substance reasonably acceptable to the parties), and/or (B)
seeking compensatory (but not consequential) monetary damages. Except as
provided in the immediately preceding sentence, Tenant hereby waives,
relinquishes and releases any and all rights to damages of any kind (other than
attorneys’ fees to which Tenant is entitled under Section 30.6 below), or the
right to terminate this Lease under Section 1995.310 of the California Civil
Code, and under all similar Laws now or hereafter in effect.

 

If Tenant disputes the reasonableness of Landlord’s withholding of consent to
any Transfer, then, Tenant may, as the sole method for resolving such dispute,
submit such dispute to the American Arbitration Association (“AAA”) for
resolution in Santa Clara, California in accordance with the Commercial
Arbitration Rules (Expedited Procedures) of the AAA (except that the terms of
this Article shall supersede any conflicting or otherwise inconsistent rules)
within fifteen (15) days after Tenant’s receipt of Landlord’s notice of its
withholding of consent to the Transfer in question. If Tenant does not submit
such dispute to arbitration within such fifteen (15) day period, Tenant shall be
deemed to have accepted Landlord’s withholding of consent to the Transfer in
question as reasonable. Provided the rules and regulations of the AAA so permit
the following time periods shall apply (and if such rules and regulations do not
so permit, the applicable time period set forth in such rules and regulations
shall apply): (A) the AAA shall, within two (2) Business Days after such
submission or application, select a single arbitrator having at least ten (10)
years’ experience in leasing and management of commercial properties similar to
the Buildings; (B) the arbitration shall commence two (2) Business Days
thereafter and shall be limited to a total of seven (7) hours on the date of
commencement until completion, with each party having no more than a total of
two (2) hours to present its case and to cross-examine or interrogate persons
supplying information or documentation on behalf of the other party; and (C) the
arbitrator shall make a determination within three (3) Business Days after the
conclusion of the presentation of Landlord’s and Tenant’s cases, which
determination shall be limited solely to a decision as to whether or not
Landlord acted reasonably in withholding its consent to the Transfer in
question. The arbitrator’s determination shall be final and binding upon the
parties, whether or not a judgment shall be entered in any court. All actions
necessary to implement such decision shall be undertaken as soon as possible,
but in no event later than ten (10) Business Days after the rendering of such
decision. The arbitrator’s determination may be entered by either party in any
court having jurisdiction thereof. All fees payable to the AAA for services
rendered in connection with the resolution of the dispute shall be paid by the
unsuccessful party. Tenant hereby expressly acknowledges and agrees that (i)
arbitration under this paragraph shall apply only to the issue of whether or not
Landlord reasonably withheld consent to a Transfer, and (ii) in no event shall
any other issue or dispute under this Lease, including without limitation, a
Default, be subject to resolution by arbitration pursuant to this paragraph.

 

14.9Space Sharing. Tenant shall have the right to allow up to twenty percent
(20%) of each of Phase 1 and Phase 2 to be used by third parties with whom
Tenant has a bona fide business relationship (each, a “Permitted User”).
Notwithstanding anything to the contrary set forth in this Article 14, each
Permitted User shall be allowed such use (“Space Share”), without Landlord’s
consent, upon at least three (3) days’ prior written notice to Landlord, subject
to the following conditions: (i) the Permitted User shall not be entitled,
directly or indirectly, to diplomatic or sovereign immunity and shall be subject
to service of process in and subject to the jurisdiction of; the courts of the
State; (ii) there will be no separate entrances or demising walls for any
Permitted User; (iii) the Permitted User shall operate in a manner consistent
with the character of the Buildings as a first-class office project and in
compliance with all applicable Laws, including zoning ordinances, to which the
Buildings are subject; (iv) concurrent with Tenant’s delivery of its notice of a
Permitted User, Tenant shall supply Landlord with a certificate of insurance
from the Permitted User evidencing that the Permitted User carries the liability
insurance required of Tenant under this Lease; (v) no such occupancy by a
Permitted User shall be deemed to be a tenancy or subtenancy hereunder and any
such occupancy shall be pursuant to a license which shall be automatically
revoked upon the expiration or sooner termination of the Term of this Lease; and
(vi) any Permitted User shall be considered a Tenant Related Party for all
purposes under this Lease. The provisions of Sections 14.5 and 14.6 shall not
apply to any Space Share.

 

-27-

--------------------------------------------------------------------------------

 

ARTICLE 15

DESTRUCTION OR DAMAGE

 

15.1Landlord Termination Rights. If the Premises or any portion of the Project
necessary for Tenant’s occupancy is damaged by fire, earthquake, terrorism, act
of war, act of God, the elements or other casualty, then Landlord may terminate
this Lease upon notice given to Tenant within sixty (60) days after the date of
such casualty, effective as of the date of the casualty if (a) in Landlord’s
opinion, repairs cannot be completed within one hundred eighty (180) days; (b)
the Premises or any portion of the Project necessary for Tenant’s occupancy is
damaged during the final twelve (12) months of the Term to the extent that, in
Landlord’s opinion, repair thereof cannot be completed within sixty (60) days,
unless Tenant shall exercise its next available extension option (if any) within
ten (10) days following receipt of Landlord’s termination notice and Landlord
does not elect to terminate this Lease pursuant to one of the other subsections
herein within ten (10) days of such exercise; (c) the insurance proceeds
available to Landlord (with any deductibles thereunder considered “available”)
are not sufficient to complete repair or restoration; or (d) Tenant is in
Default under this Lease. Notwithstanding the foregoing, Landlord shall not have
the right to terminate the Lease pursuant to subsection (c) above if the cost to
repair the damage to the Premises would be more than the amount of the available
insurance proceeds plus $300,000.

 

15.2Repairs. If this Lease is not terminated as provided above, it shall
continue in full force and effect, and Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment, and subject to all other
terms of this Article, restore the Premises, the Common Areas and the portions
of the Project serving the Premises and Tenant shall assign to Landlord all
insurance proceeds payable to Tenant as to the Tenant Improvements and any
Alterations to be used solely for restoring such Tenant Improvements and
Alterations (and not the Buildings or Project in general); provided that if the
cost of the restoration of the Tenant Improvements and any Alterations by
Landlord exceeds the amount of Tenant’s insurance proceeds therefor, as assigned
by Tenant to Landlord, such excess shall be paid by Tenant (“Tenant’s
Contribution”) to Landlord prior to Landlord’s restoration thereof.
Notwithstanding the foregoing, Tenant may elect to modify or otherwise reduce
the scope of such Tenant Improvements or Alterations so as to minimize any
Tenant’s Contribution. Subject to the foregoing, such restoration shall be to
substantially the same condition of such items as prior to the casualty, except
for modifications (a) required by Law; or (b) to the Common Areas reasonably
deemed desirable by Landlord, and which are consistent with the character of the
Project. No such modifications shall materially impair use of or access to the
Premises and any Common Areas serving the Premises. Tenant shall be responsible,
at its sole cost and expense, for the repair, restoration, and replacement of
Tenant’s Property. Landlord shall not be liable for any loss of business,
inconvenience, or annoyance arising from any casualty or any repair or
restoration of any portion of the Premises or the Project as a result of any
damage from any casualty. All work by Tenant shall be subject to the terms and
conditions of Article 11.

 

15.3Tenant’s Termination Rights. If Landlord does not elect to terminate this
Lease pursuant to Landlord’s termination right as provided above, and the
repairs cannot be completed within one hundred eighty (180) days after being
commenced (the “Repair Period”) as determined by an architect or contractor
designated by Landlord, Tenant may elect, no earlier than sixty (60) days after
the date of the casualty and not later than ninety (90) days after the date of
such casualty, to terminate this Lease by notice to Landlord, effective as of
the date specified in the notice, which date shall not be less than thirty (30)
days nor more than sixty (60) days after such notice. In addition, in the event
that the Premises is destroyed or damaged to any substantial extent during the
last twelve (12) months of the Term, then Tenant shall have the option to
terminate this Lease by giving notice to Landlord within thirty (30) days after
such casualty, in which event this Lease shall cease and terminate as of the
date of such notice. Tenant shall also have the right to terminate this Lease if
Landlord does not complete repairs within the Repair Period by thirty (30) days’
notice to Landlord after the expiration of the Repair Period; provided however,
if Landlord completes repair within such thirty (30) day period, such
termination shall be nullified and this Lease shall continue in full force and
effect. If this Lease is terminated pursuant to Section 15.1 above or this
Section 15.3, Tenant shall have no obligation to pay for any repairs or
insurance deductibles nor shall Tenant have any obligation to restore any
portion of the Premises.

 

-28-

--------------------------------------------------------------------------------

 

15.4Apportionment of Rent. Upon any termination of this Lease pursuant to this
Article, Tenant shall pay the Rent, properly apportioned up to such date of
termination, and both parties hereto shall thereafter be freed and discharged of
all further obligations hereunder, except as provided for in provisions of this
Lease that by their terms survive the expiration or earlier termination of this
Lease.

 

15.5Abatement. The Rent shall abate on an equitable basis to the extent Tenant’s
use of the Premises is impaired, commencing with the date of the casualty and
continuing until completion of the repairs required of Landlord; provided that
if the damage is due to the gross negligence or willful misconduct of any Tenant
Related Party, Rent shall only abate to the extent the same is covered by rent
loss insurance, if any, carried by Landlord.

 

15.6Express Agreement. This Lease shall be considered an express agreement
governing any case of damage to or destruction of the Premises, any Building, or
the Project by fire or other casualty; and any present or future Law that
purports to govern the rights of Landlord and Tenant in such circumstances in
the absence of express agreement is hereby waived by the parties and shall have
no application. As a material inducement to Landlord’s entering into this Lease,
Tenant irrevocably waives and releases the provisions of California Civil Code
Sections 1932(2) or 1933(4), as the same may be amended or re-codified or any
similar or successor Law now or hereafter in effect, that would permit
termination or automatically terminate this Lease or otherwise be contrary to
the provisions of this Article in the event of any damage or destruction.

 

ARTICLE 16

EMINENT DOMAIN

 

16.1Entire Premises. If the whole of the Premises is lawfully taken by
condemnation or in any other manner for any public or quasi-public purpose, this
Lease shall terminate as of the earlier of the date of the date title vests or
the date possession is given, and Rent shall be prorated to such date.

 

16.2Partial Condemnation. If less than the whole of the Premises is so taken,
this Lease shall be unaffected by such taking, except that (a) Landlord and
Tenant shall each have the right to terminate this Lease by notice to the other
given within ninety (90) days after the date of such taking if twenty-five
percent (25%) or more of the Premises is taken and the remaining area of the
Premises is not reasonably sufficient for Tenant to continue operation of its
business; and (b) Landlord shall have the right to terminate this Lease by
notice to Tenant given within ninety (90) days after the date of such taking if
such taking renders the remainder of the Project unusable as a multi-tenant
office park. If either Landlord or Tenant so elects to terminate this Lease,
this Lease shall terminate on the thirtieth (30th) day after either such notice.
Rent shall be prorated to the date of such termination. If this Lease continues
in force upon such partial taking, the Base Rent and Tenant’s Proportionate
Share shall be equitably adjusted according to the remaining Rentable Area of
the Premises and the Project. This Lease shall be considered an express
agreement governing any condemnation of the Premises, any Building or the
Project, and Tenant agrees that its rights to terminate this Lease are governed
by this Article. Tenant hereby waives, releases and relinquishes all rights it
may have to terminate this Lease following a condemnation under Section 1265.130
of the California Code of Civil Procedure, or any similar Laws now or hereafter
in effect.

 

16.3Proceeds of Award. In the event of any taking, partial or whole, all of the
proceeds of any award, judgment, or settlement payable by the condemning
authority shall be the exclusive property of Landlord, whether awarded as
compensation for the damages to Landlord’s or Tenant’s interest in the Premises
and whether or not awarded as compensation for diminution in value of the
leasehold or to the fee of the Premises, and Tenant hereby assigns to Landlord
all of its right, title, and interest in any award, judgment, or settlement from
the condemning authority. Tenant, however, shall have the right, to the extent
that Landlord’s award is not reduced or prejudiced, to claim from the condemning
authority (but not from Landlord) such compensation as may be recoverable by
Tenant in its own right for relocation expenses and damage to Tenant’s Property.

 

16.4Repairs. In the event of a partial taking of the Premises that does not
result in a termination of this Lease, Landlord shall restore the remaining
portion of the Premises as nearly as practicable to its condition prior to the
condemnation or taking. Tenant shall be responsible at its sole cost and expense
for the repair, restoration, and replacement of Tenant’s Property.

-29-

--------------------------------------------------------------------------------

 

ARTICLE 17

INDEMNIFICATION, WAIVER, RELEASE AND LIMITATION OF LIABILITY

 

17.1Tenant’s Indemnity. Except for any injury or damage to persons or property
on the Premises that is proximately caused by or results proximately from
negligence or willful misconduct of Landlord, Tenant will and does hereby
indemnify, defend and hold harmless the Landlord Related Parties against and
from any and all Claims that may be imposed upon, incurred by, or asserted
against Landlord or any of the Landlord Related Parties and arising, directly or
indirectly, out of or in connection with: (a) any occurrence in the Premises;
(b) any failure on the part of Tenant to perform or comply with any of the
covenants, agreements, terms or conditions contained in this Lease; and (c) the
negligence or willful misconduct of any Tenant Related Party. At Landlord’s
request, Tenant shall, at Tenant’s expense and by counsel selected by Landlord,
defend Landlord in any action or proceeding arising from any such Claim and
shall indemnify Landlord against all costs, reasonable attorneys’ fees, expert
witness fees, and any other expenses incurred in such action or proceeding.

 

17.2Assumption of Risk. Tenant hereby assumes all risk of damage or injury to
any person or property in, on, or about the Premises from any cause other than
the negligence or willful misconduct of Landlord. Tenant agrees that no Landlord
Related Parties will be liable for any loss, injury, death, or damage to persons
or property resulting from any of the following, except to the extent the same
is due to the negligence or willful misconduct of any Landlord Related Party:
(a) theft; (b) Force Majeure; (c) any accident or occurrence in the Premises or
any other portion of the Project caused by the Premises or any other portion of
the Project being or becoming out of repair or by the obstruction, breakage or
defect in or failure of equipment, pipes, sprinklers, wiring, plumbing, heating,
ventilation and air-conditioning or lighting fixtures of any Building or the
Project or by broken glass or by the backing up of drains, or by gas, water,
steam, electricity or oil leaking, escaping or flowing into or out of the
Premises; (d) construction, repair or alteration of any other premises in the
Project or the Premises; (e) business interruption or loss of use of the
Premises; (f) any diminution or shutting off of light, air or view by any
structure erected on the Land or any land adjacent to the Project, even if
Landlord is the adjacent land owner; (g) mold or indoor air quality; or (h) any
acts or omissions of any other tenant, occupant or visitor of the Project. In no
event shall Landlord be liable for indirect, consequential, or punitive damages,
including, without limitation, any damages based on lost profits. None of the
foregoing shall be considered a constructive eviction of Tenant, nor shall the
same entitle Tenant to an abatement of Rent.

 

17.3Limitation of Landlord Liability. No Landlord Related Party shall have any
personal liability with respect to any of the provisions of the Lease, or the
Premises. If Landlord is in breach or default with respect to Landlord’s
obligations under the Lease, Tenant shall look solely to the amount of the
equity interest of Landlord in the Project, including rent, insurance,
condemnation and sales proceeds, for the satisfaction of Tenant’s remedies or
judgments. No other real, personal, or mixed property of any Landlord Related
Parties, wherever situated, shall be subject to levy to satisfy such judgment.
Upon any Transfer of Landlord’s interest in this Lease or in the Project, and
the written assumption of such transfer of Landlord’s obligations hereunder by
the transferee, the transferring Landlord shall have no liability or obligation
for matters arising under this Lease from and after the date of such Transfer.

 

ARTICLE 18

INSURANCE

 

18.1Landlord Required Coverage. Landlord shall procure and maintain during the
Term, (i) a policy or policies of “all risk” property insurance covering the
Project in the amount of the full replacement value thereof (excluding portions
of the Project Tenant is required to insure under Section 18.2.2), (ii)
commercial general liability insurance, (iii) business income/rental value
insurance, and (iv) any other insurance deemed appropriate by Landlord or its
Mortgagee. Such insurance shall be in such amounts, from such companies, and on
such terms and conditions as Landlord or its Mortgagee may deem appropriate from
time to time, so long as such amounts, terms and conditions shall be generally
consistent with the amounts, terms and conditions carried by other institutional
landlords of projects similar to the Project in the greater Santa Clara area.
All insurance maintained by Landlord shall be in addition to, and not in lieu
of, the insurance required to be maintained by Tenant hereunder. Landlord shall
cause its respective insurance policy(ies) to be endorsed, if necessary, to
waive subrogation.

 

-30-

--------------------------------------------------------------------------------

 

18.2Tenant Required Coverage. Tenant shall maintain the following coverages in
the following amounts.

 

18.2.1Commercial General Liability Insurance covering Tenant against any claims
or suits arising out of bodily injury, death, personal injury or property damage
arising out of Tenant’s operations, assumed liabilities or use of the Premises,
for limits of liability not less than Two Million and No/100 Dollars
($2,000,000.00) per occurrence and Five Million and No/100 Dollars
($5,000,000.00) annual general aggregate (these limits may be achieved by a
combination of a primary policy and a “follow form” excess or umbrella liability
policy).

 

18.2.2Commercial Property Insurance covering (a) Tenant’s Property, and (b) any
improvements and Alterations, including the Tenant Improvements, made by Tenant
or at Tenant’s request. Such insurance shall include a waiver of subrogation
endorsement in favor of Landlord and shall be written on a “Causes of Loss —
Special Form” basis (or its equivalent), for the full replacement cost (as
reasonably approved by Landlord) without deduction for depreciation, and shall
include coverage for theft, vandalism, malicious mischief and sprinkler leakage.
Such policy shall have a deductible not greater than Thirty Five Thousand and
No/100 Dollars ($35,000.00). The proceeds of such insurance may be used for the
repair or replacement of the property so insured. Upon termination of this Lease
following a casualty as set forth herein any proceeds under (a) shall be paid to
Tenant and any proceeds under (b) in excess of Tenant’s unamortized cost
associated therewith shall be paid by Tenant to Landlord. Tenant shall have no
obligation to carry earthquake insurance covering Tenant’s Property or any
improvements and Alterations, including the Tenant Improvements, made by Tenant
or at Tenant’s request.

 

18.2.3Business Income and Extra Expense insurance (or its equivalent) in such
amounts as will reimburse Tenant for direct or indirect loss of earnings
attributable to all perils commonly insured against by prudent tenants or
attributable to prevention of access to the Premises or to the Project as a
result of such perils, for a period of not less than twelve (12) months. Such
insurance shall include a waiver of subrogation endorsement in favor of
Landlord.

 

18.2.4Statutory worker’s compensation (which policy shall include a waiver of
subrogation endorsement in favor of Landlord. Tenant shall provide Landlord with
a copy of such endorsement concurrent with providing its evidence of insurance
required under Section 18.4 below), together with employer’s
liability/employer’s indemnity coverage at limits of:

 

$1,000,000 Each Accident

$1,000,000 Each Employee by Disease

$1,000,000 Policy Limit by Disease

 

18.3Form of Policies. The insurance required by Section 18.2.1 above shall (a)
name Landlord, Landlord’s property management agent, and at Landlord’s request,
any Mortgagee, each as an additional insured by endorsement(s) reasonably
acceptable to Landlord; (b) cover, to the extent insurable, Tenant’s indemnity
obligations under this Lease; (c) be issued by an insurance company having an
A.M. Best rating of not less than A- VII or that is otherwise reasonably
acceptable to Landlord; (d) be primary, not contributing with, and not in excess
of, coverage that Landlord may carry; and (e) contain a separation of insureds
provision and no insured vs. insured exclusion or limitation. Tenant agrees that
it shall (x) cause such policies to be endorsed to provide thirty (30) days’
prior written notice by the insurer(s) to Landlord in the event said insurance
is cancelled (ten (10) days’ prior written notice in the event of cancellation
for non-payment of premium), and (y) provide thirty (30) days’ prior written
notice to Landlord in the event said insurance shall be canceled, non-renewed or
coverage reduced.

 

18.4Evidence of Insurance. Tenant shall deliver a certificate of insurance,
together with additional insured and waiver of subrogation endorsements, all of
which shall be reasonably acceptable to Landlord, evidencing the existence and
amount of each insurance policy required hereunder on or before the Phase 1
Commencement Date. Tenant shall furnish Landlord with renewals, certificates, or
“binders” at least ten (10) days prior to the expiration thereof. Tenant agrees
that, if Tenant does not obtain and maintain such insurance, Landlord

-31-

--------------------------------------------------------------------------------

 

may (but shall not be required to) after five (5) Business Days’ notice to
Tenant during which time Tenant does not supply Landlord evidence of the
required insurance, at Landlord’s option, procure said insurance on Tenant’s
behalf and charge Tenant the premiums therefor, payable upon demand. Tenant
shall have the right to provide the insurance required hereunder pursuant to
blanket policies obtained by Tenant, provided such blanket policies afford
coverage as required by this Lease.

 

18.5Intentionally Omitted.

 

18.6Independent Obligations. Tenant acknowledges and agrees that Tenant’s
insurance obligations under this Lease are independent of Tenant’s indemnity
obligations, liabilities and duties under this Lease.

 

18.7Waiver of Subrogation. Anything in this Lease to the contrary
notwithstanding, Landlord and Tenant each hereby waives any and all rights of
recovery, claim, action or cause of action against the other for any loss or
damage to any property of Landlord or Tenant, arising from any cause that (a)
would be insured against under the terms of any property insurance or business
interruption insurance required to be carried hereunder; or (b) is insured
against under the terms of any property insurance or business interruption
insurance actually carried, regardless of whether the same is required
hereunder. The foregoing waiver shall apply regardless of the cause or origin of
such claim, including but not limited to the negligence of a party, or such
party’s agents, officers, employees or contractors. The foregoing waiver shall
not apply if it would have the effect, but only to the extent of such effect, of
invalidating any insurance coverage of Landlord or Tenant. The foregoing waiver
shall also apply to any deductible and/or self-insured retention, as if the same
were a part of the insurance recovery.

 

ARTICLE 19

DEFAULT

 

19.1Tenant’s Default. A “Default” shall mean the occurrence of any one or more
of the following events:

 

19.1.1Tenant’s failure to pay any Rent when due, where such failure shall
continue for a period of three (3) Business Days after notice thereof from
Landlord to Tenant. In the event that Landlord serves Tenant with a Notice to
Pay Rent or Quit pursuant to applicable Unlawful Detainer statutes, such Notice
to Pay Rent or Quit shall also constitute the notice required by this
subsection.

 

19.1.2If any representation or warranty made by Tenant to Landlord in this Lease
is false in any material respect when made.

 

19.1.3Tenant fails to deliver any estoppel certificates or subordination
agreements within five (5) days after Tenant’s receipt of written notice that
Tenant failed to deliver such estoppel certificates or subordination agreements
within the periods set forth in this Lease.

 

19.1.4The levy of a writ of attachment or execution on this Lease.

 

19.1.5Tenant’s general assignment for the benefit of creditors or arrangement,
composition, extension, or adjustment with its creditors.

 

19.1.6Tenant becomes insolvent or bankrupt or admits in writing its inability to
pay its debts as they mature.

 

19.1.7Proceedings for the appointment of a trustee, custodian or receiver of
Tenant or for all or a part of Tenant’s property are filed by or against Tenant
and, if filed against Tenant involuntarily, are not dismissed within sixty (60)
days of filing.

 

-32-

--------------------------------------------------------------------------------

 

19.1.8Proceedings in bankruptcy, or other proceedings for relief under any law
for the relief of debtors, are instituted by or against Tenant, and, if
instituted against Tenant involuntarily, are not dismissed within sixty (60)
days of filing.

 

19.1.9Intentionally Omitted.

 

19.1.10Tenant fails to perform any other covenant, condition or agreement
contained in this Lease not covered by the preceding subsections, where such
failure continues for thirty (30) days after notice thereof from Landlord to
Tenant, or such additional period as is reasonably necessary to effect cure,
provided Tenant commences cure within such thirty (30) day period and diligently
pursues the same to completion.

 

19.1.11Tenant shall repeatedly fail to pay Rent when due, whether or not Tenant
shall timely cure any such payment default. For the purposes of this subsection,
the failure of Tenant to pay Rent when due three (3) times during any Lease Year
shall constitute a repeated default.

 

Any notice periods provided for under this Section shall run concurrently with
any statutory notice periods and any notice given hereunder may be given
simultaneously with or incorporated into any such statutory notice.

 

19.2Landlord’s Default. Tenant shall promptly notify Landlord of the need for
any repairs or action with respect to other matters that are Landlord’s
obligation under this Lease. If Landlord fails to perform any covenant,
condition, or agreement contained in this Lease within thirty (30) days after
receipt of notice from Tenant, or if such default cannot reasonably be cured
within thirty (30) days, and if Landlord fails to commence to cure within such
thirty (30) day period or to diligently prosecute the same to completion, then
subject to the other limitations set forth elsewhere in this Lease, Landlord
shall be liable to Tenant for any damages sustained by Tenant as a result of
Landlord’s breach; provided that in no event shall (a) Landlord be liable for
indirect, consequential or punitive damages, including without limitation, any
damages based on lost profits; or (b) Tenant have the right to terminate this
Lease on account of a Landlord default. Tenant shall have the right to withhold,
reduce or offset any amount resulting from Landlord’s default against any
payments of Rent or any other charges due and payable under this Lease only
after Tenant has obtained a final, non-appealable judgment against Landlord for
the amount due.

 

In addition, if Landlord has not timely paid to Tenant all or any portion of the
Allowance as and when required under Exhibit E and any such amounts remain
unpaid thirty (30) days after such amounts were due, then provided Tenant has
given Landlord at least ten (10) days prior written notice of the failure to
timely pay such amounts, Tenant shall have the right to offset such unpaid
amounts against Tenant’s Base Rent and Tenant’s Cost Allocation obligations
accruing under this Lease (or as provided in Landlord’s consent to Tenant’s
obligations under the Sublease, if applicable) until the entire Allowance
payable to Tenant has been fully received by Tenant (either by way of payment
from Landlord or credited against Tenant’s Base Rent and Tenant’s Cost
Allocation or Tenant’s obligations under the Sublease, if applicable).

 

ARTICLE 20

LANDLORD REMEDIES AND DAMAGES

 

20.1Remedies. In the event of a Default, then in addition to any other rights or
remedies Landlord may have at law or in equity, Landlord shall have the right,
at Landlord’s option, without further notice or demand of any kind, to do any or
all of the following without prejudice to any other remedy that Landlord may
have:

 

20.1.1Terminate this Lease and Tenant’s right to possession of the Premises by
giving notice to Tenant. Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may re-enter the Premises and
take possession thereof and expel or remove Tenant and any other party who may
be occupying the Premises, or any part, thereof, whereupon Tenant shall have no
further claim to the Premises or under this Lease.

 

-33-

--------------------------------------------------------------------------------

 

20.1.2Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any Default,
Landlord may, from time to time, without terminating this Lease, enforce all of
its rights and remedies under this Lease, including the right to recover all
Rent as it becomes due.

 

20.1.3Without any further notice or demand, Landlord may enter upon the
Premises, if necessary, without being liable for prosecution or claim for
damages therefor, and do whatever Tenant is obligated to do under the terms of
the Lease. Tenant agrees to reimburse Landlord on demand for any reasonable
expenses that Landlord may incur in effecting compliance with Tenant’s
obligations under the Lease. Tenant further agrees that Landlord shall not be
liable for any damages resulting to Tenant from such action, unless caused by
the gross negligence or willful misconduct of Landlord (but subject to the other
limitations on Landlord’s liability set forth in this Lease). Notwithstanding
anything herein to the contrary, Landlord will have no obligation to cure any
Default of Tenant.

 

20.1.4Landlord shall at all times have the right, without prior demand or notice
except as required by Law, to seek any declaratory, injunctive or other
equitable relief, and specifically enforce this Lease, or restrain or enjoin a
violation or breach of any provision hereof, without the necessity of proving
the inadequacy of any legal remedy or irreparable harm.

 

20.1.5To the extent permitted by applicable Law, Landlord shall have the right,
without notice to Tenant, to change or re-key all locks to entrances to the
Premises, and Landlord shall have no obligation to give Tenant notice thereof or
to provide Tenant with a key to the Premises.

 

20.1.6The rights given to Landlord in this Article are cumulative and shall be
in addition and supplemental to all other rights or remedies that Landlord may
have under this Lease and under applicable Laws or in equity.

 

20.2Damages. Should Landlord elect to terminate this Lease or Tenant’s right to
possession under the provisions above, Landlord may recover the following
damages from Tenant:

 

20.2.1Past Rent. The worth at the time of the award of any unpaid Rent that had
been earned at the time of termination; plus

 

20.2.2Rent Prior to Award. The worth at the time of the award of the amount by
which unpaid Rent that would have been earned after termination until the time
of the award exceeds the amount of the rental loss that Tenant proves could have
been reasonably avoided; plus

 

20.2.3Rent After Award. The worth at the time of the award of the amount by
which the unpaid Rent for the balance of the Term after the time of award
exceeds the amount of the rental loss that Tenant proves could have been
reasonably avoided, if any; plus

 

20.2.4Proximately Caused Damages. Any other amount necessary to compensate
Landlord for all detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or that in the ordinary course of things would be
likely to result therefrom, including, but not limited to, any costs or expenses
(including, without limitation, reasonable attorneys’ fees), incurred by
Landlord in (a) retaking possession of the Premises; (b) maintaining the
Premises after Default; (c) preparing the Premises or any portion thereof for
reletting to a new tenant, including, without limitation, any repairs or
alterations, whether for the same or a different use; and (d) reletting the
Premises, including but not limited to, advertising expenses, brokers’
commissions and fees, but only to the extent allocable to the remaining Term of
this Lease).

 

20.2.5Other Damages. At Landlord’s election, such other amounts in addition to
or in lieu of the foregoing as may be permitted from time to time by Law.

 

-34-

--------------------------------------------------------------------------------

 

As used in Sections 20.2.1 and 20.2.2, the phrase “worth at the time of the
award” shall be computed by adding interest on all such sums from the date when
originally due at the Interest Rate. As used in Section 20.2.3, the phrase
“worth at the time of the award” shall be computed by discounting the sum in
question at the Federal Reserve rate promulgated by the Federal Reserve office
for the district in which the Project is located, plus one percent (1%).

 

20.3Intentionally Omitted.

 

20.4No Termination. A termination of this Lease by Landlord or the recovery of
possession of the Premises by Landlord or any voluntary or other surrender of
this Lease by Tenant or a mutual cancellation thereof, shall not work a merger
and shall at the option of Landlord, terminate all or any existing franchises or
concessions, licenses, permits, subleases, subtenancies or the like between
Tenant and any third party with respect to the Premises, or may, at the option
of Landlord, operate as an assignment to Landlord of Tenant’s interest in same.
Following a Default, Landlord shall have the right to require any subtenants to
pay all sums due under their subleases directly to Landlord.

 

20.5Waiver of Demand and Notice. All demands for Rent and all other demands,
notices and entries, whether provided for under common law or otherwise, that
are not expressly required by the terms hereof, are hereby waived by Tenant.
Notwithstanding the foregoing waiver of notices, Landlord may elect to serve
such notices (including statutory notices) and combine such notices with any
notices required under the provisions of this Lease.

 

20.6Waiver of Redemption. Tenant hereby waives, relinquishes and releases for
itself and for all those claiming under Tenant any right of occupancy of the
Premises following termination of this Lease as a result of Tenant’s Default,
and any right to redeem or reinstate this Lease by order or judgment of any
court or by any legal process or writ under present or future Laws, including
without limitation, California Code of Civil Procedure Sections 473 and 1179,
and California Civil Code Section 3275.

 

20.7Deficiency. If it is necessary for Landlord to bring suit in order to
collect any deficiency, Landlord shall have the right to allow such deficiencies
to accumulate and to bring an action on several or all of the accrued
deficiencies at one time. Any such suit shall not prejudice in any way the right
of Landlord to bring a similar action for any subsequent deficiency or
deficiencies.

 

20.8Counterclaim. Tenant hereby waives any right to plead any non-mandatory
counterclaim, non-mandatory offset or non-mandatory affirmative defense in any
action or proceedings brought by Landlord against Tenant for the recovery of
possession based upon the non-payment of Rent or any other Default. The
foregoing shall not, however, be construed as a waiver of Tenant’s right to
assert any claim in a separate action brought by Tenant against Landlord.

 

ARTICLE 21

BANKRUPTCY

 

21.1In the event a petition is filed by or against Tenant under the Bankruptcy
Code, Tenant, as debtor and debtor in possession, and any trustee who may be
appointed agree to adequately protect Landlord as follows:

 

21.1.1to pay monthly in advance on the first day of each month as reasonable
compensation for use and occupancy of the Premises an amount equal to all Rent
due pursuant to this Lease;

 

21.1.2to perform each and every obligation of Tenant under this Lease until such
time as this Lease is either rejected or assumed by order of a court of
competent jurisdiction;

 

-35-

--------------------------------------------------------------------------------

 

21.1.3to determine within one hundred twenty (120) days after the filing of such
petition whether to assume or reject this Lease;

 

21.1.4to give Landlord at least thirty (30) days’ prior notice, unless a shorter
period is agreed to in writing by the parties, of any proceeding relating to any
assumption of this Lease;

 

21.1.5to give at least thirty (30) days’ prior notice of any vacation or
abandonment of the Premises, any such vacation or abandonment to be deemed a
rejection of this Lease; and

 

21.1.6to do all other things to benefit Landlord otherwise required under the
Bankruptcy Code. This Lease shall be deemed rejected in the event of the failure
to comply with any of the above.

 

21.2In order to provide Landlord with the assurance contemplated by the
Bankruptcy Code, the following obligations must be fulfilled, in addition to any
other reasonable obligations that Landlord may require, before any assumption of
this Lease is effective: (a) all monetary Defaults under this Lease must be
cured within ten (10) days after the date of assumption; (b) all other Defaults
(other than those arising solely on account of the bankruptcy filing) must be
cured within fifteen (15) days after the date of assumption; (c) all actual
monetary losses incurred by Landlord (including, but not limited to, reasonable
attorneys’ fees) must be paid to Landlord within ten (10) days after the date of
assumption; and (d) Landlord must receive within ten (10) days after the date of
assumption a security deposit in the amount of six (6) months’ Base Rent and an
advance prepayment of three (3) months’ Base Rent.

 

21.3In the event this Lease is assumed in accordance with the requirements of
the Bankruptcy Code and this Lease, and is subsequently assigned, then, in
addition to any other reasonable obligations that Landlord may require and in
order to provide Landlord with the assurances contemplated by the Bankruptcy
Code, Landlord must be provided with (a) a financial statement of the proposed
assignee prepared in accordance with generally accepted accounting principles
consistently applied, though on a cash basis, which reveals a net worth in an
amount sufficient, in Landlord’s reasonable judgment, to assure the future
performance by the proposed assignee of Tenant’s obligations under this Lease;
or (b) a written guaranty by one or more guarantors with financial ability
sufficient to assure the future performance of Tenant’s obligations under this
Lease, such guaranty to be in form and content satisfactory to Landlord and to
cover the performance of all of Tenant’s obligations under the Lease.

 

21.4Neither Tenant nor any trustee who may be appointed in the event of the
filing of a petition under the Bankruptcy Code shall conduct or permit the
conduct of any “fire,” “bankruptcy,” “going out of business” or auction sale in
or from the Premises.

 

ARTICLE 22

INTENTIONALLY OMITTED

 

ARTICLE 23

HOLDING OVER

 

If, after expiration of the Term, Tenant remains in possession of the Premises,
Landlord may, at its option, serve notice upon Tenant that such hold over
constitutes either: (a) a month-to-month tenancy upon all the provisions of this
Lease (except as to Term and Base Rent); or (b) a tenancy at sufferance. If
Landlord does not give said notice, Tenant’s hold over shall create a tenancy at
sufferance, subjecting Tenant to all the covenants and obligations of this
Lease. In either event, the monthly installments of Base Rent shall be increased
to one hundred twenty-five percent (125%) of the monthly installments of Base
Rent in effect at the expiration of the Term and, if such hold over continues
past the date that is three (3) months after the expiration of the Term, the
monthly installments of Base Rent shall be increased to one hundred fifty
percent (150%) of the Base Rent in effect at the expiration of the Term. If a
month-to-month tenancy is created, either party may terminate such tenancy by
giving the other party at least thirty (30) days advance notice of the date of
termination. Additionally, if Tenant shall hold over without the consent of
Landlord, then Tenant shall also protect, defend, indemnify and hold Landlord
harmless from all Claims resulting from retention of possession by Tenant,
including, without limiting

-36-

--------------------------------------------------------------------------------

 

the generality of the foregoing, any Claims made by any succeeding tenant
founded upon such failure to surrender and any lost rents and profits to
Landlord resulting therefrom. The provisions of this Article shall not
constitute a waiver by Landlord of any right of re-entry as otherwise available
to Landlord, nor shall receipt of any rent or any other act appearing to affirm
the tenancy operate as a waiver of the right to terminate this Lease for a
breach by Tenant hereof.

 

ARTICLE 24

SURRENDER OF PREMISES

 

Upon the expiration or earlier termination of this Lease, Tenant shall peaceably
surrender the Premises to Landlord broom-clean and in the same condition as on
the date Tenant took possession (a) except for reasonable wear and tear, loss by
fire or other casualty and loss by condemnation, the presence of Hazardous
Materials (other than those released or emitted by Tenant or any Tenant Related
Party) and repairs for which Tenant is not responsible under this Lease; and (b)
with all removal, restoration and/or repairs required pursuant to Section 11.3
above and this Article 24 completed. Tenant’s Property shall be and shall remain
the property of Tenant and may be removed by Tenant at any time during the Term;
provided that, if any of Tenant’s Property is removed, Tenant shall promptly
repair any damage to the Premises or to any Building resulting from such
removal. If Tenant abandons or surrenders the Premises or is dispossessed by
process of law or otherwise, any of Tenant’s Property left on the Premises shall
be stored and/or disposed of in accordance with Section 1980 et seq. of the
California Civil Code, or any similar Laws now or hereafter in effect. If
Landlord elects to remove all or any part of such Tenant’s Property, the
reasonable cost of removal, storage and disposal of Tenant’s Property,
including, without limitation, repairing any damage to the Premises or any
Building caused by such removal, shall be paid by Tenant. On the Expiration
Date, Tenant shall surrender all keys, parking cards and other means of entry to
the Premises, the Buildings and the Project, and shall inform Landlord of the
combinations and access codes for any locks and safes located in the Premises.
It is specifically agreed that any and all telephonic, coaxial, ethernet, or
other computer, word processing, facsimile, or electronic wiring (“Telecom
Wiring”) and any other components of Tenant’s Telecommunications System shall be
removed at Tenant’s cost at the expiration of the Term, unless Landlord has
specifically requested in writing that the Telecom Wiring shall remain,
whereupon the Telecom Wiring shall be surrendered with the Premises as
Landlord’s property.

 

ARTICLE 25

BROKERAGE FEES

 

Tenant warrants and represents that it has not dealt with any real estate broker
or agent in connection with this Lease or its negotiation except as set forth on
the Lease Summary. Tenant shall indemnify, defend and hold Landlord harmless
from any Claims for any compensation, commission, or fees claimed by any other
real estate broker or agent claiming to represent Tenant in connection with this
Lease (including but not limited to any expansions of the Premises and
extensions) or its negotiation.

 

ARTICLE 26

NOTICES

 

Any notice, demand, request, consent, covenant, approval or other communication
to be given by one party to the other must be in writing and (except for
statements and invoices to be given in the ordinary course hereunder, which may
be sent by regular U.S. Mail) (a) delivered personally; (b) mailed by certified
United States mail, postage prepaid, return receipt requested (except for
statements and invoices to be given in the ordinary course hereunder, which may
be sent by regular U.S. Mail); or (c) sent by nationally recognized overnight
courier. The effective date of notice shall be (i) for any notice delivered in
person, the date of delivery; (ii) for any notice by U.S. mail, three (3)
Business Days after the date of certification thereof; and (iii) for any notice
by overnight courier, the next Business Day after deposit with the courier. All
notices shall be delivered or addressed to the parties at their respective
addresses set forth on the Lease Summary. Either party may change the address at
which it desires to receive notice upon giving notice of such request to the
other party in the manner provided herein. When this Lease requires service of a
notice, that notice shall replace rather than supplement any equivalent or
similar statutory notice, including, without limitation, any notices required
under Section 1161 of the California

-37-

--------------------------------------------------------------------------------

 

Code of Civil Procedure, or any similar Laws now or hereafter in effect. When a
statute requires service of a notice in a particular manner, service of that
notice (or the replacement notice required by this Lease) as provided in this
Article shall replace and satisfy, to the maximum extent permitted by law, the
statutory service procedures, including, without limitation, those set forth in
Section 1162 of the California Code of Civil Procedure, or any similar Laws now
or hereafter in effect.

 

ARTICLE 27

INTENTIONALLY OMITTED

 

ARTICLE 28

SIGNAGE

 

28.1Subject to this Section 28.1, Tenant shall be entitled to install, at its
sole cost and expense, one (1) sign on the exterior of the 5353 Building
identifying the name of Tenant (the “Signage”) in a location to be mutually
agreed upon by Landlord and Tenant. The graphics, materials, size, color,
design, lettering, lighting (if any) and specifications of the Signage
(collectively, the “Signage Specifications”) shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably withheld.
In addition, the Signage and all Signage Specifications therefor shall be
subject to Tenant’s receipt of all required governmental permits and approvals,
shall be subject to all applicable governmental laws and ordinances, and all
covenants, conditions and restrictions affecting the Project. Tenant hereby
acknowledges that, notwithstanding Landlord’s approval of the Signage and/or the
Signage Specifications therefor, Landlord has made no representations or
warranty to Tenant with respect to the probability of obtaining such approvals
and permits. In the event Tenant does not receive the necessary permits and
approvals for the Signage, Tenant’s and Landlord’s rights and obligations under
the remaining provisions of this Lease shall not be affected. The cost of
installation of the Signage, as well as all costs of design and construction of
such Signage and all other costs associated with such Signage, including,
without limitation, permits, maintenance and repair, shall be the sole
responsibility of Tenant. The rights to the Signage shall be personal to the
Named Tenant, any Permitted Transferee, any assignee approved by Landlord
pursuant to Article 14 above and/or any subtenant leasing the entire Premises
(or all of Phase 1 or Phase 2)approved by Landlord pursuant to Article 14 above,
and may not be otherwise transferred. Should the Signage require maintenance or
repairs as determined in Landlord’s reasonable judgment, Landlord shall have the
right to provide written notice thereof to Tenant and Tenant shall cause such
repairs and/or maintenance to be performed within thirty (30) days after receipt
of such notice from Landlord at Tenant’s sole cost and expense. Should Tenant
fail to perform such maintenance and repairs within the period described in the
immediately preceding sentence, Landlord shall have the right to cause such work
to be performed and to charge Tenant for the cost of such work.

 

Should the name of the Named Tenant change or should the Signage be transferred
as set forth above, then the Signage may be modified at Tenant’s sole cost and
expense to reflect the new name or the name of such Permitted Transferee,
provided that such name is reasonably acceptable to Landlord, and without
limiting other reasonable grounds for which Landlord may disapprove such name,
Landlord may disapprove such name if it (i) relates to an entity that is of a
character or reputation, or associated with a political orientation or a
faction, that is inconsistent with the quality of the Project or would otherwise
reasonably offend an institutional landlord of an office project comparable to
the Project, taking into consideration the level and visibility of such signage
or (ii) causes Landlord to be in default under any lease or license with another
tenant of the Project.

 

28.2Subject to this Section 28.2, Tenant shall be entitled, at Tenant’s sole
cost and expense, install a sign panel on any of the Buildings’ monument sign
(the “Monument Sign”) identifying the name of Tenant (the “Sign Panel”). The
graphics, materials, size, color, design, lettering, lighting (if any),
specifications of the Sign Panel (collectively, the “Sign Panel Specifications”)
shall be subject to the prior written approval of Landlord, which approval shall
not be unreasonably withheld. In addition, the Sign Panel and all Sign Panel
Specifications therefor shall be subject to Tenant’s receipt of all required
governmental permits and approvals, shall be subject to all applicable Laws, and
all covenants, conditions and restrictions affecting the Project. Tenant hereby
acknowledges that, notwithstanding Landlord’s approval of the Sign Panel and/or
the Sign Panel Specifications therefor, Landlord has made no representations or
warranty to Tenant with respect to the

-38-

--------------------------------------------------------------------------------

 

probability of obtaining such approvals and permits. In the event Tenant does
not receive the necessary permits and approvals for the Sign Panel, Tenant’s and
Landlord’s rights and obligations under the remaining provisions of this Lease
shall not be affected. The cost of installation of the Sign Panel, as well as
all costs of design and construction of such Sign Panel and all other costs
associated with such Sign Panel, including, without limitation, permits,
maintenance and repair, shall be the sole responsibility of Tenant. The rights
to the Sign Panel shall be personal to the Named Tenant, any Permitted
Transferee, any assignee approved by Landlord pursuant to Article 14 above
and/or any subtenant leasing the entire Premises approved by Landlord pursuant
to Article 14 above, and may not be otherwise transferred. Should the Monument
Sign or the Sign Panel require maintenance or repairs as determined in
Landlord’s reasonable judgment, Landlord shall have the right to provide written
notice thereof to Tenant and Tenant shall cause such repairs and/or maintenance
to be performed within thirty (30) days after receipt of such notice from
Landlord at Tenant’s sole cost and expense. Should Tenant fail to perform such
maintenance and repairs within the period described in the immediately preceding
sentence, Landlord shall have the right to cause such work to be performed and
to charge Tenant for the cost of such work. Notwithstanding the foregoing,
Landlord hereby approves the existing Sign Panel of Tenant on the 5403
Building’s Monument Sign as it appears on the Effective Date.

 

Should the name of the Named Tenant change or should the Sign Panel be
transferred as set forth above, then the Sign Panel may be modified at Tenant’s
sole cost and expense to reflect the new name or the name of such Permitted
Transferee, provided that such name is reasonably acceptable to Landlord, and
without limiting other reasonable grounds for which Landlord may disapprove such
name, Landlord may disapprove such name if it (i) relates to an entity that is
of a character or reputation, or associated with a political orientation or a
faction, that is inconsistent with the quality of the Project or would otherwise
reasonably offend an institutional landlord of an office project comparable to
the Project, taking into consideration the level and visibility of such Sign
Panel or (ii) causes Landlord to be in default under any lease or license with
another tenant of the Project.

 

28.3No other signage shall be permitted without the prior consent of Landlord,
which consent may be withheld in Landlord’s reasonable discretion. If Landlord
grants such consent, the signage will be at Tenant’s expense. Tenant shall not
affix, paint, erect, or inscribe any sign, projection, awning, signal, or
advertisement of any kind to any part of the Premises, any Building or the
Project, including, without limitation, the inside or outside of windows or
doors, without the consent of Landlord, which consent may be withheld in
Landlord’s reasonable discretion. Landlord shall have the right to remove any
signs or other matter installed without Landlord’s permission without being
liable to Tenant by reason of such removal and to charge the reasonable cost of
removal to Tenant, payable within ten (10) days of written demand by Landlord.

 

28.4Any damage to any portion of the Project upon installation, maintenance, or
removal of Tenant signage shall be Tenant’s sole responsibility. Upon removal of
Tenant’s signage, the area affected thereby shall be repaired and restored
pursuant to Landlord’s specifications to a condition acceptable to Landlord, at
Tenant’s sole expense. Upon the expiration or earlier termination of this Lease,
Tenant will remove all of its signage. More specifically, with respect to the
Signage and the Sign Panel (at such time as the same are removed), Tenant shall
repair and/or replace, in a manner satisfactory to Landlord, the portion of any
Building (and the building materials) affected by the applicable sign and its
removal, so that such areas and materials are restored to a condition consistent
with the remainder of the exterior of such Building.

 

ARTICLE 29

LENDER PROVISIONS

 

29.1Subordination. This Lease is subject and subordinate to all present and
future ground or underlying leases of the Property and to the lien of any
mortgages, deeds to secure debt or trust deeds, now or hereafter in force
against the Property or any Building, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof (collectively,
“Mortgages”), and to all advances made or hereafter to be made upon the security
of such Mortgages. In the event any proceedings are brought for the foreclosure
of any mortgage, deed to secure debt or trust deed, or if any ground or
underlying lease is terminated, Tenant shall attorn to the purchaser upon any
such foreclosure sale, or to the lessor of such ground or underlying lease, as
the case

-39-

--------------------------------------------------------------------------------

 

may be (the “Purchaser”), and recognize the Purchaser as the lessor under this
Lease, which attornment shall be effective as of the date that the Purchaser
acquires title to the Property, and provided that Purchaser assumes all the
obligations of Landlord under this Lease; however, the Purchaser shall have the
right to accept or reject such attornment upon written notice to Tenant and in
no event shall such attornment be negated by a foreclosure. In no event shall
Tenant have a right of offset against amounts due any Purchaser on account of
any defaults by Landlord under this Lease that pre-date the time the Purchaser
becomes the lessor hereunder (other than those offset rights expressly permitted
under, or expressly set forth in, this Lease, including Section 19.2 above), nor
shall any Purchaser be liable for any such defaults by Landlord (other than
non-monetary defaults of a continuing nature). Tenant shall, within ten (10)
Business Days of request by Landlord or the Purchaser (as applicable), execute
such further instruments or assurances as Landlord may reasonably deem necessary
to evidence or confirm the subordination or superiority of this Lease to any
Mortgages or Tenant’s attornment to the Purchaser (as applicable). Tenant waives
the provisions of any current or future statute, rule or law that may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of Tenant hereunder in the event of any
foreclosure proceeding or sale. Notwithstanding the provisions hereof, should
any Mortgagee require that this Lease be prior rather than subordinate to its
Mortgage, or require that Tenant attorn to any Purchaser, then in such event,
this Lease shall become prior and superior to such Mortgage, or Tenant shall so
attorn under the same conditions stated above, upon notice to that effect to
Tenant from such Mortgagee. The aforesaid superiority of this Lease to any
Mortgage shall be self-operative upon the giving of such notice and no further
documentation other than such notice shall be required to effectuate such
superiority or attornment. In the event Landlord or such Mortgagee desires
confirmation of such superiority or attornment, Tenant shall, promptly upon
request therefor by Landlord or such Mortgagee, and without charge therefor,
execute a document acknowledging such priority or attornment obligation to the
Mortgagee as Landlord in the event of foreclosure or deed in lieu thereof or
termination of a ground lease. Notwithstanding anything herein to the contrary,
Tenant’s subordination to any future holder of a Mortgage on the Project shall
be subject to and conditioned upon such future holder executing and delivering a
subordination, non-disturbance and attornment agreement in a commercially
reasonable form. Within sixty (60) days after execution of this Lease, Landlord
shall provide Tenant with a subordination, non-disturbance and attornment
agreement from its current Mortgagee in a form attached hereto as Exhibit K.

 

29.2Estoppel Certificates. Within ten (10) days after written request from
Landlord, Tenant shall execute and deliver to Landlord, or Landlord’s designee,
a written statement certifying (a) that this Lease is unmodified and in full
force and effect or is in full force and effect as modified and stating the
modifications; (b) the amount of Base Rent and the date to which Base Rent and
Additional Rent have been paid in advance; (c) the amount of any security
deposit with Landlord; (d) whether to Tenant’s current actual knowledge Landlord
is not in default hereunder and, if Landlord is claimed to be in default,
stating the nature of any claimed default; and (e) such other matters as may be
requested. Landlord and, any purchaser, assignee or Mortgagee may rely upon any
such statement. Tenant’s failure to execute and deliver such statement within
the time required shall be conclusive against Tenant (1) that this Lease is in
full force and effect and has not been modified except as represented by
Landlord; (2) that there are no uncured defaults in Landlord’s performance and
that Tenant has no right of offset, counterclaim, or deduction against Rent; (3)
not more than one (1) month’s Rent has been paid in advance; and (4) as to the
truth and accuracy of any other matters set forth in the statement as submitted
to Tenant.

 

29.3Notice and Cure Rights. Tenant agrees to notify any Mortgagee whose address
has been furnished to Tenant, of any notice of default served by Tenant on
Landlord. If Landlord fails to cure such default within the time provided for in
this Lease, such Mortgagee shall have an additional thirty (30) days to cure
such default; provided that, if such default cannot reasonably be cured within
that thirty (30) day period, then such Mortgagee shall have such additional time
to cure the default as is reasonably necessary under the circumstances.

 

29.4Changes Requested by Mortgagee. Tenant shall not unreasonably withhold its
consent to changes or amendments to this Lease requested by a Mortgagee, so long
as such changes do not alter this Article, the basic business terms of this
Lease or otherwise materially diminish any rights or materially increase any
obligations of Tenant or materially interfere with Tenant’s occupancy of the
Premises.

-40-

--------------------------------------------------------------------------------

 

ARTICLE 30

MISCELLANEOUS

 

30.1Parking. Tenant shall be permitted to park automobiles as set forth in
Exhibit H. In addition to the provisions of Exhibit H, Tenant shall comply with
all parking rules and regulations established by Landlord for the Project, as
the same may be revised from time to time; provided, however, Tenant shall not
be required to comply with any new rule or regulation unless the same does not
unreasonably interfere with Tenant’ use of the Premises or the parking areas and
does not materially increase the obligations, or materially decrease the rights,
of Tenant under this Lease.

 

30.2Quiet Enjoyment. Tenant, upon paying the Rent and performing all of its
obligations under this Lease, shall peaceably and quietly enjoy the Premises,
subject to the terms of this Lease and to any mortgage, deed of trust, lease, or
other agreement to which this Lease may be subordinated.

 

30.3No Air Rights. This Lease does not grant Tenant any rights to any view or to
light or air over any property, whether belonging to Landlord or any other
person. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project„ the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

30.4Force Majeure. Any prevention, delay, or stoppage of work to be performed by
Landlord or Tenant that is due to Force Majeure shall excuse performance of the
work by that party for a period equal to the duration of that prevention, delay,
or stoppage. Nothing in this Section shall excuse or delay Tenant’s obligation
to pay Rent or other charges under this Lease or, except as set forth in Section
3.1, delay any of Tenant’s express termination or Rent abatement rights.

 

30.5Accord and Satisfaction; Allocation of Payment. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent provided for in this Lease
shall be deemed to be other than on account of the earliest due Rent; nor shall
any endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed an accord and satisfaction. Landlord may accept such
check or payment without prejudice to Landlord’s right to recover the balance of
the Rent or pursue any other remedy provided for in this Lease. In connection
with the foregoing, Landlord shall have the absolute right in its sole
discretion to apply any payment received from Tenant to any account or other
payment of Tenant then not current and due or delinquent. Pursuant to the
requirements of California Code of Civil Procedure Section 1161.1(c), as the
same may be amended or re-codified or any similar or successor Law, Tenant is
hereby placed on actual notice that Landlord’s acceptance of rent shall not
constitute a waiver by Landlord of (a) any preceding breach by Tenant of any
provision of this Lease, other than the failure of Tenant to pay the particular
rent so accepted; or (b) any of Landlord’s rights, including but not limited to
any rights Landlord may have to recover possession of the Premises or to sue for
any remaining rent owed by Tenant.

 

30.6Attorneys’ and Other Fees. Should either party institute any action or
proceeding to enforce or interpret this Lease or any provision hereof, for
damages by reason of any alleged breach of this Lease or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be awarded from the other party all costs and
expenses, including, without limitation, attorneys’ and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. The term “attorneys’ and other fees” shall mean and include
reasonable attorneys’ fees, accountants fees, expert witness fees and any and
all consultants and other similar fees incurred in connection with the action or
proceeding and preparations therefor. The term “action or proceeding” shall mean
and include actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.

 

-41-

--------------------------------------------------------------------------------

 

30.7Construction. Headings at the beginning of each Article, Section and
subsection are solely for the convenience of the parties only and in no way
define, limit, or enlarge the scope or meaning of this Lease. Except as
otherwise provided in this Lease, all exhibits referred to herein are attached
hereto and are incorporated herein by this reference. This Lease shall not be
construed as if either Landlord or Tenant had prepared it, but rather as if both
Landlord and Tenant had prepared it and Tenant hereby waives the provisions of
California Civil Code Section 1654, as the same may be amended or re-codified or
any similar or successor Law now or hereafter in effect. Any deletion of
language from this Lease prior to its execution by Landlord and Tenant shall not
be construed to raise any presumption, canon of construction or implication,
including, without limitation, any implication that the parties intended thereby
to state the converse of the deleted language.

 

30.8Intentionally Deleted.

 

30.9Governing Law. This Lease shall be governed by, interpreted under, and
construed and enforced in accordance with the Laws of the State applicable to
agreements made and to be performed wholly within the State.

 

30.10Consent. Unless otherwise expressly set forth herein, all consents and
decisions required or permitted of Landlord hereunder shall be granted, withheld
and made in Landlord’s reasonable discretion. Except for consent to a Transfer,
which shall be governed by the provisions of Article 14 above, all consents and
approvals required from Landlord hereunder or any request by Tenant which causes
Landlord to actually incur attorneys’ and/or consultants’ fees shall be subject
to the requirement that Landlord be reimbursed within thirty (30) days of
Landlord’s written demand for attorneys’ and consultants’ fees and costs
incurred in connection therewith, not to exceed $1,500.00 in each instance.
Except for consent to a Transfer, which shall be governed by Article 14 above,
Tenant shall have no claim and hereby waives the right to any claim against
Landlord for money damages by reason of any refusal, withholding, or delaying by
Landlord of any consent, approval, statement, or satisfaction that Landlord has
agreed shall be subject to a standard of reasonableness. In such event, Tenant’s
only remedy therefor shall be an action for specific performance, injunction, or
declaratory judgment to enforce any right to such consent, approval, statement,
or satisfaction.

 

30.11Authority. Tenant hereby represents and warrants to Landlord that the
individual(s) executing this Lease on Tenant’s behalf are authorized to execute
this Lease on Tenant’s behalf

 

30.12Duplicate Originals; Counterparts; Fax/Email Signatures. This Lease may be
executed in any number of duplicate originals, all of which shall be of equal
legal force and effect. Additionally, this Lease may be executed in
counterparts, but shall become effective only after each party has executed a
counterpart hereof; all said counterparts, when taken together, shall constitute
the entire single agreement between the parties. This Lease may be executed by a
party’s signature transmitted by facsimile (“fax”) or email, and copies of this
Lease executed and delivered by means of faxed or emailed copies of signatures
shall have the same force and effect as copies hereof executed and delivered
with original wet signatures. All parties hereto may rely upon faxed or emailed
signatures as if such signatures were original wet signatures. Any party
executing and delivering this Lease by fax or email shall promptly thereafter
deliver a counterpart signature page of this Lease containing said party’s
original signature. All parties hereto agree that a faxed or emailed signature
page may be introduced into evidence in any proceeding arising out of or related
to this Lease as if it were an original wet signature page.

 

30.13Offer. The submission and negotiation of this Lease shall not be deemed an
offer to enter the same by Landlord but the solicitation of such an offer by
Tenant. Tenant agrees that its execution of this Lease constitutes a firm offer
to enter the same which may not be withdrawn for a period of five (5) Business
Days after delivery to Landlord (or such other period as may be expressly
provided in any other agreement signed by the parties). During such period and
in reliance on the foregoing, Landlord may, at Landlord’s option, proceed with
any plans, specifications, alterations, or improvements, and permit Tenant to
enter the Premises; but such acts shall not be deemed an acceptance of Tenant’s
offer to enter this Lease, and such acceptance shall be evidenced only by
Landlord’s signing and delivering this Lease to Tenant.

 

-42-

--------------------------------------------------------------------------------

 

30.14Further Assurances. Landlord and Tenant each agree to execute any and all
other documents and to take any further actions reasonably necessary to
consummate the transactions contemplated hereby.

 

30.15Financial Statements. In order to induce Landlord to enter into this Lease,
Tenant agrees that it shall promptly furnish Landlord, from time to time (but no
more than once per calendar year), upon Landlord’s written request, with
Tenant’s most recent financial statements reflecting Tenant’s financial
condition. Tenant represents and warrants that all financial statements,
records, and information furnished by Tenant to Landlord in connection with this
Lease are true, correct, and complete in all material respects. Landlord shall
keep any financial statements provided to Landlord under this Section 30.15
confidential and shall not disclose the same, other than to (i) Landlord’s legal
and accounting consultants, Landlord’s property and asset managers or any
prospective purchasers or lenders of the Project (and Landlord shall use
commercially reasonable efforts to cause such parties to keep such financial
statements confidential), or (ii) as required by Law or as may reasonably be
required in the course of any judicial or governmental proceeding (including in
response to a subpoena). Notwithstanding anything to the contrary herein, so
long as Tenant or its direct or indirect parent company is a publicly traded
corporation on a nationally recognized stock exchange, the foregoing obligation
to deliver the statements shall be waived.

 

30.16Recording. Tenant shall not record this Lease without the prior consent of
Landlord, which consent may be withheld in Landlord’s sole discretion.

 

30.17Right to Lease. Landlord reserves the absolute right to create such other
tenancies in the Project as Landlord shall determine to best promote the
interests of the Project. Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenant or type or number of tenants shall, during
the Term, occupy any space in the Project.

 

30.18Severability. In the event any portion of this Lease shall be declared by
any court of competent jurisdiction to be invalid, illegal or unenforceable,
such portion shall be deemed severed from this Lease, and the remaining parts
hereof shall remain in full force and effect, as fully as though such invalid,
illegal or unenforceable portion had never been part of this Lease.

 

30.19Survival. All indemnity and other unsatisfied obligations set forth in this
Lease shall survive the termination or expiration hereof.

 

30.20WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE, OR THE TRANSACTIONS OR
MATTERS RELATED HERETO OR CONTEMPLATED HEREBY. THE PARTIES FURTHER HEREBY WAIVE
THE RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A JURY HAS BEEN WAIVED WITH ANY
OTHER ACTION IN WHICH A JURY TRIAL HAS NOT BEEN WAIVED.

 

30.21Successors and Assigns. Subject to the terms and conditions of Article 14
of this Lease, this Lease shall apply to and bind the heirs, personal
representatives, and permitted successors and assigns of the parties.

 

30.22Integration of Other Agreements; Amendments. This Lease sets forth the
entire agreement and understanding of the parties with respect to the matters
set forth herein and supersedes all previous written or oral understandings,
agreements, contracts, correspondence and documentation with respect thereto.
Any oral representations or modifications concerning this Lease shall be of no
force or effect. No provisions of this Lease may be amended or added to except
by an agreement in writing signed by the parties or their respective successors
in interest.

 

30.23TIME OF THE ESSENCE. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH AND
EVERY TERM AND PROVISION HEREOF.

-43-

--------------------------------------------------------------------------------

 

 

30.24Waiver. The waiver by a party of any breach of any term, covenant, or
condition of this Lease shall not be deemed a waiver of such term, covenant, or
condition or of any subsequent breach of the same or any other term, covenant,
or condition. No delay or omission in the exercise of any right or remedy of a
party shall impair such right or remedy or be construed as a waiver of any
default of the other party. Consent to or approval of any act by a party
requiring consent or approval of the other party shall not be deemed to waive or
render unnecessary such consent to or approval of any subsequent act. Any waiver
must be in writing and shall not be a waiver of any other matter concerning the
same or any other provision of this Lease.

 

30.25No Surrender. No act or conduct of Landlord, including, without limitation,
the acceptance of keys to the Premises, shall constitute an acceptance of the
surrender of the Premises by Tenant before the expiration of the Term. Only a
written notice from Landlord to Tenant shall constitute acceptance of the
surrender of the Premises and accomplish a termination of the Lease.

 

30.26Number and Gender. As used in this Lease, the neuter includes masculine and
feminine, the singular includes the plural and use of the word “including” shall
mean “including without limitation.”

 

30.27Days. The term “days,” as used herein, unless otherwise specifically noted,
shall mean actual days occurring, including Saturdays, Sundays and Holidays.

 

30.28Joint and Several Liability. If Tenant consists of two (2) or more parties,
each of such parties shall be liable for Tenant’s obligations under this Lease,
and all documents executed in connection herewith, and the liability of such
parties shall be joint and several. Additionally, the act or signature of; or
notice from or to, any one or more of such parties with respect to this Lease
shall be binding upon each and all of the parties executing this Lease as Tenant
with the same force and effect as if each and all of them had so acted or
signed, or given or received such notice and, in the event more than one (1)
entity comprising Tenant so acts, signs or gives or receives such notice,
Landlord shall be entitled to rely on the first such act, signature, or giving
or receiving of notice and any subsequent act, signature or giving or receiving
of notice by any additional Tenant entity(ies) shall be null and void.

 

30.29No Third Party Beneficiaries. Except as otherwise provided herein, no
person or entity shall be deemed to be a third party beneficiary hereof,
including but not limited to any brokers, and nothing in this Lease (either
expressed or implied) is intended to confer upon any person or entity, other
than Landlord and Tenant (and their respective nominees, successors and
assigns), any rights, remedies, obligations or liabilities under or by reason of
this Lease.

 

30.30No Other Inducements. It is expressly warranted by each of the undersigned
parties that no promise or inducement has been offered except as herein set
forth and that this Lease is executed without reliance upon any statement or
representation of any person or party or its representatives concerning the
nature and extent of damages, costs and/or legal liability therefor.

 

30.31Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent.
Tenant hereby expressly waives the benefit of any Laws to the contrary and
agrees that if Landlord fails to perform any of its obligations set forth
herein, Tenant shall not be entitled to make any repairs or perform any acts
hereunder at Landlord’s expense or to any setoff of Rent, except as otherwise
expressly set forth herein.

 

30.32Intentionally Omitted.

 

30.33OFAC Compliance.

 

30.33.1As used herein “Blocked Party” shall mean any party or nation that (a) is
listed on the Specially Designated Nationals and Blocked Persons List maintained
by the Office of Foreign Asset Control, Department of the U.S. Treasury (“OFAC”)
pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) or
other similar requirements contained in the rules and regulations of OFAC (the
“Order”) or in any enabling legislation or other Executive Orders in respect
thereof (the Order and such other rules, regulations,

-44-

--------------------------------------------------------------------------------

 

legislation, or orders are collectively called the “Orders”) or on any other
list of terrorists or terrorist organizations maintained pursuant to any of the
rules and regulations of OFAC or pursuant to any other applicable Orders (such
lists are collectively referred to as the “Lists”); or (b) has been determined
by competent authority to be subject to the prohibitions contained in the
Orders.

 

30.33.2As a material inducement for Landlord entering into this Lease, Tenant
warrants and represents that none of Tenant, any Affiliate of Tenant, or, to
Tenant’s knowledge, any beneficial owner of Tenant or any Affiliate of Tenant,
other than owners of Tenant’s publicly available stock who purchased such stock
on open market (collectively, a “Tenant Owner”): (a) is a Blocked Party; (b) is
owned or controlled by, or is acting, directly or indirectly, for or on behalf
of, any Blocked Party; or (c) has instigated, negotiated, facilitated, executed
or otherwise engaged in this Lease, directly or indirectly, on behalf of any
Blocked Party. Tenant shall immediately notify Landlord if any of the foregoing
warranties and representations becomes untrue during the Term.

 

30.33.3Tenant shall not knowingly: (a) transfer any interest in Tenant or any
Tenant Owner to any Blocked Party; or (b) make a Transfer to any Blocked Party.

 

30.33.4If at any time during the Term (a) Tenant or any Tenant Owner becomes a
Blocked Party or is convicted, pleads nolo contendere, or is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering; (b) any of the representations or
warranties set forth in this Section become untrue; or (c) Tenant breaches any
of the covenants set forth in this Section, the same shall constitute a Default.
In addition to any other remedies to which Landlord may be entitled on account
of such Default, Landlord may immediately terminate this Lease and refuse to pay
any Allowance or other disbursements due to Tenant under this Lease.

 

30.34Landlord’s Disclosure Regarding Hazardous Materials. By signing this Lease,
Tenant represents that Tenant has read and understood the statutorily required
disclosures, if any, of Landlord set forth in Exhibit I to this Lease, which
disclosures relate to certain hazardous substances, including without limitation
Hazardous Materials, known or suspected to exist at the Premises, any Building
or the Project. Landlord represents and warrants to Tenant that, to Landlord’s
actual knowledge (without investigation) as of the date of this Lease, Landlord
has not received any written notice that the Premises is currently in violation
of any applicable Environmental Laws. Additionally, if and to the extent
required by applicable Environmental Laws, Landlord shall be responsible for the
removal or remediation of any Hazardous Materials on the Property in violation
of any applicable Environmental Laws, except where such removal or remediation
is Tenant’s responsibility pursuant to Article 7.

 

30.35Existing Sublease. Landlord agrees that if the Master Lease (as defined in
the Sublease) is terminated prior to its expiration for any reason other than a
casualty or condemnation or a default by Tenant under the Sublease, then the
Phase 2 Commencement Date shall occur concurrently with the occurrence of such
termination. If the Master Lease (as defined in the Sublease) is terminated due
to a casualty or condemnation, then the provisions of this Lease shall be deemed
to apply as between Landlord and Tenant with respect to such casualty or
condemnation as if both the Phase 1 Commencement Date and the Phase 2
Commencement Date had occurred as of the date of such casualty or condemnation
(e.g., Landlord and Tenant will have the same restoration obligations and
termination rights as to the entire Premises upon the occurrence of such
casualty or condemnation affecting Phase 2).

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

-45-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the panics have executed this Lease, under seal, as of the
date first• above written.

 

 

 

LANDLORD:

 

 

 

 

 

BETSY ROSS PROPERTY, LLC,

Witness:

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

/s/ Shaoyuan Wang

Date:

 

 

 

 

 

 

 

 

Printed Name:

Shaoyuan Wang

 

 

 

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

Date:

 

December 13, 2019

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

SHOCKWAVE MEDICAL, INC.,

Witness:

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

/s/ Douglas E. Godshall

Date:

 

 

 

 

 

 

 

 

Printed Name:

Douglas E. Godshall

 

 

 

 

 

 

 

 

 

 

Title:

 

CEO

 

 

 

 

 

 

 

 

 

Date:

 

December 13, 2019

 

 

 

 

 

 

 

 

 

Taxpayer ID No.:

27-0494101

 

 

 

-1-

--------------------------------------------------------------------------------

 

ADDENDUM #1

 

LETTER OF CREDIT

 

A.Upon execution of this Lease, Tenant shall deliver to Landlord a letter of
credit which provides by its terms that it may be drawn in Santa Clara,
California, in the amount of $1,000,000 (the “Initial LC Amount”), issued by a
bank approved by Landlord. On or prior to the Phase 2 Commencement Date, Tenant
shall deliver to Landlord another letter of credit (or an amendment to the
original letter of credit) which provides by its terms that it may be drawn in
Santa Clara, California, in the amount of $500,000 (the “Additional LC Amount”,
together with the Initial LC Amount, the “LC Amount”, which for the avoidance of
doubt, shall mean the Initial LC Amount prior to the Phase 2 Commencement Date
and shall mean collectively, the Initial LC Amount and the Additional LC Amount
on and after the Phase 2 Commencement Date). Landlord hereby approves of Silicon
Valley Bank as the issuing bank. Such letters of credit, together with any
additional letters of credit required herein, and any renewals or replacements
thereof (collectively, the “Letter of Credit”) shall be clean, unconditional,
transferable, irrevocable, contain “evergreen provisions” requiring annual
automatic renewal with a final expiration date not earlier than forty-five (45)
days after the end of the Term and otherwise in the form attached as Appendix 1,
and, in any event, subject to Landlord’s prior written approval (as determined
in Landlord’s reasonable discretion).

 

B.Tenant shall keep the Letter of Credit in full force and effect at all times
during the Term, as the same may be extended (and during any holding over by
Tenant after the Term) and for not less than forty-five (45) days after the end
of the Term (and any hold-over period). The Letter of Credit shall have an
initial expiration date not sooner than twelve (12) months from the issuance
thereof. The Letter of Credit must by its express terms automatically renew on
an annual basis for additional terms of twelve (12) months with a final
expiration date not earlier than forty-five (45) days after the end of the Term.
If, at any time prior to the end of the Term, (i) the Letter of Credit then held
by Landlord would by its terms expire, or (ii) the issuer shall notify Landlord
that the Letter of Credit then held by Landlord will not be renewed, Tenant
shall deliver a replacement letter of credit to Landlord in form and content
identical to the Letter of Credit except as to expiration and renewal dates not
later than thirty (30) days prior to the expiration of the then current Letter
of Credit. Tenant shall be responsible for obtaining such replacement Letter of
Credit at its sole expense. If Tenant shall fail to deliver a replacement letter
of credit in strict accordance with the foregoing requirements, Landlord shall
thereupon be authorized, without notice to Tenant or providing any opportunity
to cure to Tenant, each and all of which are hereby irrevocably waived, to
immediately draw the entire amount then remaining available under the Letter of
Credit.

 

C.The Letter of Credit shall be issued by a commercial bank acceptable to
Landlord (1) that is chartered under the laws of the United States, any State
thereof or the District of Columbia, and which maintains deposits insured by the
Federal Deposit Insurance Corporation; and (2) whose long-term, unsecured and
unsubordinated debt obligations are rated “investment grade” by Moody’s
Investors Service, Inc. (Moody’s) or Standard & Poor’s Ratings Services (S&P) or
their respective successors (the “Rating Agencies”) (which shall mean Baa3 or
higher by Moody’s and BBB- or higher by Standard & Poor’s), or, if not rated by
the Rating Agencies, having a BauerFinancial, Inc. rating of at least four (4)
stars (collectively, the “LC Issuer Requirements”). If at any time the LC Issuer
Requirements are not met, Tenant shall, within ten (10) Business Days after
transmittal of written notice by Landlord to Tenant, deliver to Landlord a
replacement Letter of Credit in form and content identical to the Letter of
Credit issued by a bank that then satisfies the LC Issuer Requirements (and
Tenant’s failure to do so shall entitle Landlord to draw upon the Letter of
Credit). In addition to and not in limitation or derogation of all rights and
remedies accorded to Landlord upon the occurrence of a Default under this Lease
and/or by applicable Law, Landlord shall thereupon be authorized, without notice
to Tenant or providing any opportunity to cure to Tenant, each and all of which
are hereby irrevocably waived, to immediately draw the entire amount then
remaining available under the Letter of Credit.

 

Addendum #1—1-

--------------------------------------------------------------------------------

 

D.If the issuer of any letter of credit held by Landlord is insolvent or is
placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, or if a trustee, receiver or
liquidator is appointed for the issuer, then, effective as of the date of such
occurrence, said Letter of Credit shall be deemed to not satisfy the LC Issuer
Requirements, and Tenant shall, within ten (10) Business Days after transmittal
of written notice by Landlord to Tenant, (i) deposit with Landlord in an amount
equal to the LC Amount or (ii) deliver to Landlord a replacement Letter of
Credit in form and content identical to the Letter of Credit issued by a bank
that then satisfies the LC Issuer Requirements (and Tenant’s failure to do so
shall, notwithstanding anything in this Lease to the contrary, constitute a
Default for which there shall be no notice or grace or cure periods being
applicable thereto other than the aforesaid ten (10) Business Day period).

 

E.In the event of a transfer of Landlord’s interest in the Premises, Landlord
shall transfer the Letter of Credit to the transferee and, provided the
transferee assumes in writing all of Landlord’s obligations hereunder, Landlord
shall thereupon and without any further agreement between the parties, be
forever released by Tenant from all liability therefor, and it is agreed that
the provisions hereof shall apply to every transfer of said Letter of Credit to
a new landlord.

 

F.In the event of the occurrence of a Default, in addition to and not in
limitation or derogation of any or all of its other remedies contained in this
Lease and/or applicable Law, Landlord shall have the right (but not the
obligation) to immediately draw all or any part of the amount then remaining
available under the Letter of Credit. In the event of any such draw, Tenant
shall forthwith provide Landlord with an additional letter of credit in an
amount sufficient to restore the aggregate amounts of the Letter(s) of Credit
and LC Proceeds (if any) held by Landlord to the LC Amount.

 

G.Landlord may use or apply the whole or any part of the amounts drawn on the
Letter of Credit (the “LC Proceeds”) for the payment of Tenant’s obligations
under this Lease. At Landlord’s election, any LC Proceeds not otherwise applied
to amounts then due Landlord shall be held to secure the prompt, full, and
faithful payment and performance by Tenant of each and all of the obligations of
Tenant under this Lease. Tenant’s obligation to furnish the Letter of Credit and
any use, application or retention by Landlord of all or any part of the LC
Proceeds shall not be deemed in any way to constitute liquidated damages for any
default by Tenant, or to limit the remedies to which Landlord is otherwise
entitled under the terms of this Lease and/or applicable Law. In the event the
LC Proceeds are reduced below the LC Amount by any such use or application,
Tenant shall deposit with Landlord, within ten (10) days after notice, an amount
sufficient to restore the amount of the LC Proceeds to the LC Amount. Landlord
shall not be required to keep the LC Proceeds separate from Landlord’s general
funds or pay interest on the LC Proceeds. Provided Tenant has performed all of
its obligations under this Lease, any remaining portion of the LC Proceeds shall
be returned to Tenant within thirty (30) days subsequent to the Expiration Date.
No trust or fiduciary relationship is created herein between Landlord and Tenant
with respect to the LC Proceeds. If Landlord transfers the Premises during the
Term of this Lease, Landlord shall pay the LC Proceeds to Landlord’s
successor-in-interest, in which event the transferring Landlord shall be
released from all liability for the return of the LC Proceeds.

 

H.Landlord shall return the Letter of Credit to Tenant within forty-five (45)
days following the expiration of the Term.

 

Addendum #1—2-

--------------------------------------------------------------------------------

 

I.Notwithstanding the foregoing, provided that no Default then exists, Tenant
shall have the right to reduce the LC Amount as follows:

 

Date

1st LOC

2nd LOC

Total

12/13/2019 – 8/31/2022

$1,000,000.00

$0.00

$1,000,000.00

9/1/2022 – 8/31/2023

$1,000,000.00

$500,000.00

$1,500,000.00

9/1/2023 – 8/31/2024

$887,542.40

$400,000.00

$1,287,542.40

9/1/2024 – 8/31/2025

$775,084.80

$300,000.00

$1,075,084.80

9/1/2025 – 8/31/2026

$662,627.20

$200,000.00

$862,627.20

9/1/2026 – 8/31/2027

$550,169.60

$100,000.00

$650,169.60

9/1/2027 – 12/12/2027

$437,712.00

$0.00

$437,712.00

 

Any such reduction of the LC Amount may be accomplished by Tenant’s delivery to
Landlord of a new Letter of Credit or an amendment to the existing Letter of
Credit. If Tenant elects to deliver a new Letter of Credit as aforesaid, then
Landlord will promptly return to Tenant the original Letter of Credit and will
use commercially reasonable efforts to coopete with Tenant in effecting the
termination of such original Letter of Credit. Landlord shall also reasonably
cooperate with Tenant and the issuing bank to execute any further documents
required to accommodate the foregoing reductions in the LC Amount.

 

Addendum #1—3-

--------------------------------------------------------------------------------

 

APPENDIX 1

 

IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER                                              

 

ISSUE DATE:                                              

 

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

 

BENEFICIARY:

BETSY ROSS PROPERTYS, LLC

C/O ALHOUSE DEATON

230 SOUTH CALIFORNIA AVENUE, SUITE 212

PALO ALTO, CA 94306

 

APPLICANT:

SHOCKWAVE MEDICAL, INC.

5403 BETSY ROSS DRIVE

SANTA CLARA, CA 95054

 

 

AMOUNT:

 

US$[1,000,000.00(ONE MILLION AND 00/100 U.S. DOLLARS)]

 

 

 

 

 

 

EXPIRATION DATE:

 

SVB WILL PUT A SPECIFIC DATE HERE THAT’S 1 YEAR ISSUANCE HERE

 

 

 

PLACE OF EXPIRATION:

 

-SANTA CLARA, CALIFORNIA

 

 

 

DEAR SIR/MADAM:

 

 

 

 

WE HEREBY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE LETTER OF CREDIT NO.
                 IN THE MAXIMUM AGGREGATE AMOUNT OF [ONE MILLION AND 00/100 US
DOLLARS ($1,000,000.00)] FOR THE ACCOUNT OF SHOCKWAVE MEDICAL, INC. (TENANT).
DEMANDS FOR PAYMENT UP TO THE MAXIMUM AGGREGATE AMOUNT AVAILABLE UNDER THIS
LETTER OF CREDIT UPON PRESENTATION OF BENEFICIARY’S ONE OR MORE DRAFTS IN THE
FORM OF ANNEX A ATTACHED HERETO SIGNED BY YOUR BENEFICIARY’S OFFICER OR IF THIS
LETTER OF CREDIT IS TRANSFERRED, BY AN OFFICER OF ANY TRANSFEREE BENEFICIARY.

 

EACH DRAFT DRAWN HEREON SHALL BE ADDRESSED TO US, REFERENCE THIS LETTER OF
CREDIT NO.                , SPECIFY THE AMOUNT OF SUCH DRAFT AND OTHERWISE BE IN
THE FORM OF ANNEX A ATTACHED HERETO AND BE PRESENTED TOGETHER WITH THE FOLLOWING
STATEMENT (WITH THE AMOUNT OF THE PAYMENT REQUEST AND WIRE TRANSFER INSTRUCTIONS
COMPLETED):

 

Addendum #1—1-

--------------------------------------------------------------------------------

 

“BENEFICIARY HEREBY DRAWS ON LETTER OF CREDIT NO.                   IN THE
AMOUNT OF FUNDS IN RESPECT OF THIS DRAWING SHALL BE TRANSMITTED BY WIRE TRANSFER
TO                  ROUTING NO.                    , ACCOUNT NO. FOR CREDIT TO
THE ACCOUNT OF                        (INSERT BENEFICIARY OR TRANSFEREE) .”

 

NO FURTHER INFORMATION SHALL BE REQUIRED FOR ANY SUCH PAYMENT DEMAND HEREON.

 

PARTIAL AND MULTIPLE DRAWS ARE PERMITTED.

 

PAYMENT AGAINST CONFORMING PRESENTATIONS HEREUNDER PRIOR TO 10:00 A.M.
CALIFORNIA TIME, ON A BUSINESS DAY SHALL BE MADE BY BANK DURING NORMAL BUSINESS
HOURS OF THE BANK’S OFFICE ON THE NEXT SUCCEEDING BUSINESS DAY. PAYMENT AGAINST
CONFORMING PRESENTATIONS HEREUNDER AFTER 10:00 A.M. CALIFORNIA TIME, ON A
BUSINESS DAY SHALL BE MADE BY BANK DURING NORMAL BUSINESS HOURS OF THE BANK’S
OFFICE ON THE SECOND SUCCEEDING BUSINESS DAY.

 

AS USED HEREIN, THE PERM “BUSINESS DAY” MEANS A DAY ON WHICH WE ARE OPEN AT OUR
ABOVE ADDRESS IN SANTA CLARA, CALIFORNIA TO CONDUCT OUR LETTER OF CREDIT
BUSINESS AND “BUSINESS DAY” MEANS ANY DAY ON WHICH BANKS IN SANTA CLARA, CA ARE
NOT AUTHORIZED OR REQUIRED BY LAW TO CLOSE.

 

THIS LETTER OF CREDIT SHALL INITIALLY EXPIRE ON              , 20      SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED WITHOUT NOTICE OR AMENDMENT FOR
PERIODS OF ONE (1) YEAR, BUT IN NO EVENT  LATER THAN                    20     ,
UNLESS AT LEAST SIXTY (60) DAYS BEFORE ANY EXPIRATION DATE, WE NOTIFY YOU BY
REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT YOUR ADDRESS ABOVE, THAT THIS
LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE THEN-CURRENT EXPIRATION DATE.
UPON RECEIPT BY YOU OF SUCH NOTIFICATION, YOU MAY DRAW ON THIS LETTER OF CREDIT
AS SET FORTH ABOVE, PROVIDED THAT THE AMOUNT OF YOUR DRAW SHALL NOT EXCEED THE
TOTAL AMOUNT THEN AVAILABLE FOR PAYMENT HEREUNDER.

 

DRAW REQUESTS MAY BE SUBMITTED IN PERSON, BY COURIER, OR BY MAIL TO OUR ADDRESS
STATED ABOVE.

 

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U. S. DEPARTMENT OF TREASURY AND U. S. DEPARTMENT OF COMMERCE. AT THE
TIME OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF
ANY, MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS ANNEX “B” DULY EXECUTED.
APPLICANT SHALL PAY OUR TRANSFER FEE OF ‘A OF ¼ OF 1% OF THE TRANSFER AMOUNT
(MINIMUM US$250.00) UNDER THIS LETTER OF CREDIT.

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE
AND/OR SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH
INSTRUCTIONS EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE
INTENDED PAYEE.

 

Addendum #1—2-

--------------------------------------------------------------------------------

 

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

 

 

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

 

 

 

 

Addendum #1—3-

--------------------------------------------------------------------------------

 

ANNEX A

 

Form of

SIGHT DRAFT

 

DATE:

 

 

REF. NO.:

 

 

 

 

 

 

 

 

AT SIGHT

 

 

 

 

 

 

 

PAY TO THE ORDER

 

 

 

OF                                                                 

 

US$

 

 

 

 

 

 

 

“DRAWN UNDER

 

,

IRREVOCABLE STANDBY LETTER OF CREDIT

NUMBER NO.

 

DATED

,

200

 ’’

 

 

 

 

 

TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(INSERT NAME OF BENEFICIARY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

Addendum #1—4-

--------------------------------------------------------------------------------

 

ANNEX “B”

TRANSFER FORM

 

DATE:

 

 

 

 

 

 

 

 

 

TO:

SILICON VALLEY BANK

 

 

 

 

3003 TASMAN DRIVE

 

RE:

IRREVOCABLE STANDBY LETTER OF CREDIT

 

SANTA CLARA, CA 95054

 

NO.

 

 

ISSUED BY

 

 

ATTN:INTERNATIONAL DIVISION.

 

 

SILICON VALLEY BANK, SANTA CLARA

 

STANDBY LETTERS OF CREDIT

 

 

L/C AMOUNT:

 

 

 

 

 

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

(NAME OF TRANSFEREE)

 

 

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

SIGNATURE AUTHENTICATED

 

 

The names(s), title(s), and signature(s) conform to that/those on file with us
for the company and the signature(s) is/are authorized to execute this
instrument.

 

 

 

 

(BENEFICIARY’S NAME)

 

 

 

 

By:

 

(Name of Bank)

 

 

 

 

 

 

 

 

 

(Address of Bank)

 

Printed Name:

 

 

 

 

 

 

 

(City, State, Zip Code)

 

Title:

 

 

 

 

 

 

 

(Print Authorized Name and Title)

 

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

 

 

(Telephone Number)

 

 

 

 

 

 

 

Addendum #1—5-

--------------------------------------------------------------------------------

 

EXHIBIT B—SITE PLAN OF PROJECT

 

 

 

 

 

 

 

[glllw0mc53hq000001.jpg]

 

 

 

 

 

 

 

 

Exhibit B, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT C — LEGAL DESCRIPTION

 

Legal Description of Property

 

Real property in the City of Santa Clara, County of Santa Clara, State of
California, described as follows:

 

PARCEL ONE:

 

ALL OF PARCEL 105 AS SHOWN UPON THAT CERTAIN MAP ENTITLED, “PARCEL MAP MARRIOTT
BUSINESS PARK UNIT NO. 2 IMPROVEMENT PROJECT NO. 174 BEING PORTIONS OF THE
-RANCHO PASTORIA DE LAS BORREGAS AND THE RANCHO ULISTAC AND IN SECTIONS 16, T6S.
R1 W, M.D.M.”, WHICH MAP WAS I-11,ED FOR RECORD IN THE OFFICE OF THE RECORDER OF
THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON FEBRUARY 17, 1978 IN BOOK 413

 

OF MAPS, AT PAGES 13, 14 AND 15.

 

PARCEL TWO:

 

ALL OF PARCEL 106 AS SHOWN UPON THAT CERTAIN MAP ENTITLED, “PARCEL MAP MARRIOTT
BUSINESS PARK UNIT NO. 2 IMPROVEMENT PROJECT NO. 174 BEING PORTIONS OF THE
RANCHO PASTORIA DE LAS BORREGAS AND THE RANCHO ULISTAC AND IN SECTIONS 16, T6S.
R1W, ADM.”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF TIM
COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON FEBRUARY 17, 1978 IN BOOK 413 OF
MAPS, AT PAGES 13, 14 AND 15.

 

APN: 104-49019

 

 

Exhibit C, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT D - TERM CERTIFICATION

 

The undersigned, as Tenant, under that certain lease dated [
                      ] (the “Lease”), with [                       ], as
Landlord, hereby certifies as follows:

1.That the undersigned has entered into occupancy of the Premises described in
the Lease.

 

2.That the Lease is in full force and effect and has not been assigned,
modified, supplemented or amended in any way, except as
follows:                                     .

 

3.That the Lease represents the entire agreement between the parties as to said
leasing.

 

4.That the Commencement Date for Phase         of the Lease is:               .
The Lease expires on                                  .

 

5.That, to Tenant’s current actual knowledge, all improvements to have been
constructed or completed by Landlord have been substantially completed in a
satisfactory manner and all conditions of the Lease to be performed by Landlord
and necessary to the enforceability of the Lease have been satisfied.

 

6.That, to Tenant’s current actual knowledge, there are no defaults by either
Tenant or Landlord under the Lease.

 

7.That no rents have been prepaid, other than as provided in the Lease.

 

8.That, to Tenant’s current actual knowledge, on this date there are no existing
defenses or offsets, which the undersigned has against the enforcement of the
Lease by Landlord.

 

9.That the undersigned has received set(s) of keys to Phase              on this
date.

 

EXECUTED this            day of                                , 20      .

TENANT:

[

 

]

a

[                                ]

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

 

 

 

Exhibit D, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT E — CONSTRUCTION

 

This Exhibit sets forth the terms and conditions relating to construction of the
initial tenant improvements in each Construction Phase (as defined below). All
references in this Exhibit to capitalized terms or “this Lease” shall mean the
relevant portion of the lease to which this Exhibit is attached and of which
this Exhibit forms a part.

 

1.Definitions.

 

a.“Allowance” shall mean each of the three (3) one-time tenant improvement
allowances applicable to each Construction Phase in the amounts set forth on the
Lease Summary, namely, the 5353 First Floor Allowance, 5353 Second Floor
Allowance, and 5403 Allowance.

 

b. “Approved Working Drawings” shall have the meaning set forth in Exhibit E-1.

 

c.“Construction Phase” means the Tenant Improvements applicable to each of the
5353 Second Floor (the “5353 2nd Floor Construction Phase”), Phase 2 (the “Phase
2 Construction Phase”), and the 5353 First Floor (the “5353 1st Floor
Construction Phase”; each of the 5353 2nd Floor Construction Phase, the Phase 2
Construction Phase Construction Phase and the 5353 1st Floor Construction Phase,
a “Construction Phase”).

 

d.“Excess Costs” shall mean with respect to each Construction Phase, the Total
Construction Costs for such Construction Phase in excess of the applicable
Allowance for such Construction Phase.

 

e.“Tenant Improvements” shall mean the improvements to each Construction Phase
as approved by Landlord in accordance with Exhibit E-1.

 

f.“Total Construction Costs” shall mean with respect to each Construction Phase,
the entire cost of constructing the Tenant Improvements for such Construction
Phase, including space planning and preparation of the Approved Working
Drawings, permit costs, labor and materials, electrical and other utility usage
during construction, additional janitorial services, trash removal, general
tenant signage, related taxes and insurance costs, the fees of any construction
managers and the Landlord Supervision Fee set forth in the Lease Summary, as the
same may increase as a result of any change orders. Tenant acknowledges and
agrees that the costs to purchase and install any of Tenant’s Property,
including without limitation the portable clean rooms and machine shop, shall be
not included in Total Construction Costs.

 

2.Allowances.

 

a.Tenant must request the applicable Allowance for each Construction Phase and
satisfy all conditions set forth in Section 2(d) below for such Allowance before
the date (i) that is thirty-six (36) months after the Phase 1 Commencement Date
with respect to the 5353 First Floor Allowance and the 5353 Second Floor
Allowance, and (ii) that is thirty-six (36) months after the Phase 2
Commencement Date with respect to the 5403 Allowance, or such Allowance shall be
deemed forfeited with no further obligation by Landlord with respect thereto.
All Tenant Improvements for which the Allowance has been made available shall be
deemed Landlord’s property. Tenant shall not be entitled to use any portion of
the applicable Allowance for a Construction Phase for anything other than Total
Construction Costs for such Construction Phase.

 

b.In no event shall Landlord be obligated to make disbursements with respect to
the Tenant Improvements for a Construction Phase in an amount that exceeds the
Allowance applicable to such Construction Phase, and in no event shall Tenant be
entitled to any excess, credit, deduction or offset against Rent for any unused
portion of the applicable Allowance. The Allowance shall not be disbursed to
Tenant, but shall be applied by Landlord to the payment of the Total
Construction Costs, if, as, and when the cost of the Tenant Improvements is
actually incurred as set forth below.

 

c.Intentionally deleted.

Exhibit E, Page 1

--------------------------------------------------------------------------------

 

 

d.Landlord shall disburse the applicable Allowance proceeds upon Tenant’s
written application in two installments for each Construction Phase, as follows:
one-half (1/2) within thirty (30) days of written certification by Landlord’s
construction manager that the work for such Construction Phase is fifty percent
(50%) complete, and the balance within thirty (30) days of receipt by Landlord
of lien waivers and a final certificate of occupancy for the applicable portion
of the Premises for such Construction Phase; provided, that Landlord shall not
be required to disburse proceeds of the 5353 Allowances prior to the date that
is twelve (12) months after the Phase 1 Commencement Date. It shall be a
condition to the obligation of Landlord to make such disbursements that Tenant
shall have provided Landlord with appropriate requests for payment, invoices,
contractors’ affidavits and sworn statements, contractors’ and subcontractors’
lien waivers, and other documents as may be reasonably required by Landlord to
demonstrate the correctness of the amount requested by Tenant.

 

3.Amenity Space. Tenant may perform certain additions, alterations, or
improvements (“Amenity Space Improvements”) to certain portions of the Common
Area directly between the Buildings as approved by Landlord (“Amenity Space”).
Each of Landlord and Tenant shall contribute one-half (1/2) of the total cost of
such Amenity Space Improvements (“Amenity Space Cost”) up to the first Fifty
Thousand Dollars ($50,000) of such costs; provided that in the event the Amenity
Space Cost exceeds $50,000, Tenant shall pay the excess from the Allowance or
Tenant’s other funds. Such Amenity Space Improvements shall constitute Tenant
Improvements for all purposes under this Lease, including Landlord’s approval
rights pursuant to this Exhibit and Tenant’s surrender obligations, except that
Landlord shall maintain such Amenity Space Improvements as portions of the
Common Area and as otherwise provide in this Paragraph 3.

 

4.5353 Building. As part of the Tenant Improvements for the 5353 Building,
Tenant, at its cost and expense, shall have the right to (and shall be required
to the extent required by applicable Law): (i) update or expand the existing
restrooms in the 5353 Building to meet Tenant’s intended occupancy of the
Premises and to meet ADA handicapped accessibility, (ii) provide Title 24
upgrades as required by Law, (iii) provide a point-of-connection to the 5353
Building’s life-safety system to have sufficient capacity for Tenant’s
life-safety devices installed in accordance with normal office occupancy
requirements, and (iv) replace the HVAC system in the 5353 Building. The scope
and cost of the work shall be subject to Landlord’s approval under this Exhibit.

 

5.Miscellaneous.

 

a.Unless otherwise indicated, all references herein to a “number of days” shall
mean and refer to calendar days. If any item requiring approval is timely
disapproved by Landlord, the procedure for preparation of the document and
approval thereof shall be repeated until Landlord approves the document.

 

6.Compliance with Laws. Tenant shall construct the Tenant Improvements in
compliance with all applicable Laws (including the ADA and Title 24), including
(except as provided in Section 7 of Exhibit E-1) performing any alterations to
other portions of any Building or Project necessitated by the Tenant
Improvements, and all costs incurred for such compliance work shall be included
in the Total Construction Costs

 

Exhibit E, Page 2

--------------------------------------------------------------------------------

 

EXHIBIT E-1 — TENANT IMPROVEMENT WORK

 

1.Approval of Tenant Improvements; Preparation of Working Drawings.

 

a.Tenant shall retain an architect/space planner approved by Landlord
(“Architect”) to prepare the construction drawings for the Tenant Improvements
for each Construction Phase. Tenant shall retain the engineering consultant
approved by Landlord (“Engineer”) to prepare all plans and engineering working
drawings related to the structural, mechanical, electrical, plumbing, HVAC, life
safety, and sprinkler work to the extent necessary for such Tenant Improvements.
The plans and drawings to be prepared by Architect and the Engineer hereunder
shall be known collectively as the “Working Drawings.” All Working Drawings
shall comply with the drawing format and specifications as determined by
Landlord. It shall be the responsibility of Tenant and Architect to verify, in
the field, the dimensions and conditions as shown on the relevant portions of
the base Building plans. Notwithstanding the foregoing, Landlord hereby approves
the following vendors, contractors and design professionals (including the
Engineer and Architect) with respect the Tenant Improvements:

 

HVAC/Process Plumbing (also approved as an Engineer): Deharo Mechanical

280 Cochrane Cir, Morgan Hill, CA 95037

 

Electrical (also approved as an Engineer): Silver Creek Electric

280 Cochrane Cir B, Morgan Hill, CA 95037

 

Flooring:

East Bay Flooring

2215 National Ave, Hayward, CA 94545

 

Architect

Kobza2

2083 Old Middlefield Way Mountain View, CA 94043

 

 

b.Tenant, the Architect and the Engineers shall complete the architectural and
engineering drawings for such Construction Phase, and the final architectural
working drawings in a form that is sufficient to allow contractors to bid on the
work and to obtain all applicable permits (collectively, “Final Working
Drawings”) and shall submit the same to Landlord for Landlord’s approval.
Landlord shall notify Tenant whether it approves or disapproves of the submitted
Final Working Drawings within five (5) Business Days after Landlord’s receipt
thereof. If Landlord disapproves of such Final Working Drawings, then Landlord
shall notify Tenant thereof specifying in reasonable detail the reasons for such
disapproval and the changes required to obtain Landlord’s approval. Tenant shall
revise such Final Working Drawings to address Landlord’s objections and submit
the revised Final Working Drawings to Landlord for its review and approval.
Landlord shall notify Tenant in writing whether it approves or disapproves of
the revised Final Working Drawings within five (5) Business Days after its
receipt thereof. If Landlord again disapproves of such Final Working Drawings,
then Landlord shall notify Tenant thereof specifying in reasonable detail the
reasons for such disapproval and the foregoing revision process shall be
repeated until Landlord approves the revised Final Working Drawings. If Landlord
fails to approve or disapprove of any Final Working Drawings within such five
(5) Business Day period, Landlord shall be deemed to have approved such Final
Working Drawings.

Exhibit E-1, Page 1

--------------------------------------------------------------------------------

 

 

c.Landlord must have approved the Final Working Drawings (“Approved Working
Drawings”) for such Construction phase prior to the commencement of the
construction of the Tenant Improvements for such Construction Phase. Tenant
shall reimburse Landlord for its reasonable out-of-pocket cost and expense, if
any, of third-party experts Landlord may require to review any and all the
Working Drawings.

 

2.Permits. Upon receipt of Landlord’s approval of the Approved Working Drawings
for a Construction Phase, Tenant shall submit such Approved Working Drawings to
the appropriate municipal authorities for all applicable building permits
necessary for the Tenant Improvements in such Construction Phase (“Permits”).
Neither Landlord nor Landlord’s consultants shall be responsible for obtaining
any building permit or certificate of occupancy for the Construction Phase or
Building and the obtaining of the same shall be Tenant’s responsibility;
provided, however, that Landlord shall, in any event, cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any Permits.

 

3.Intentionally deleted.

 

4.Construction. Tenant shall retain contractors, on behalf of Tenant, to
construct the Tenant Improvements in each Construction Phase in accordance with
the Approved Working Drawings for such Construction Phase. Tenant shall notify
Landlord upon completion of the Tenant Improvements, and shall, at its expense,
obtain and deliver to Landlord a certificate of occupancy or other final
governmental sign-off of the Tenant Improvements from the appropriate
governmental authority for the Premises.

 

5.Time Deadlines. Tenant and Landlord shall meet upon reasonable request to
discuss Tenant’s progress in connection with the construction of the Tenant
Improvements and Landlord’s progress in connection with the Landlord’s Work set
forth in Section 7 below.

 

6.Landlord Delay. The term “Landlord Delay” shall mean (i) the failure of
Landlord to provide any responses required of Landlord within the time periods
set forth in this Exhibit E-1 or (ii) any actual delay in Tenant’s ability to
occupy the applicable portion of the Premises following completion of the
applicable Construction Phase (including delays in the issuance of a certificate
of occupancy or other governmental issued permit required for occupancy or
completion of the applicable Construction Phase) caused by Landlord’s failure to
diligently perform the Landlord’s Work set forth in Section 7 below (excluding
delays caused by Force Majeure); provided, however, (1) a Landlord Delay shall
not include any of the foregoing delays to the extent caused by the acts,
omissions, or misconduct of Tenant or any Tenant Related Party, and (2) no
Landlord Delay shall be deemed to have occurred unless Tenant has given Landlord
written notice that an act or omission on the part of Landlord is about to occur
or has occurred which will cause a delay in the completion of the Tenant
Improvements and Landlord has failed to cure such delay within one (1) Business
Day after Landlord’s receipt of such notice, in which case the number of days of
delay after such notice shall be a Landlord Delay. Tenant shall be entitled to
one (1) day of Base Rent abatement applicable to the portion of the Premises
that includes the affected Construction Phase, for each day of Landlord Delay.

 

7.Landlord’s Work. Landlord shall construct promptly following the Phase 1
Commencement Date and no later than Tenant’s completion of the Tenant
Improvements, and, except as provided below to the contrary, pay for the entire
cost of constructing the following work (“Landlord’s Work”), at Landlord’s sole
cost and expense, to Landlord's Building standard condition, using Building
standard procedures, methods, materials, colors and finishes: (i) with respect
to the Project, (A) maintain and deliver the parking lots, exterior lighting,
landscaping, wayfinding signage, irrigation, utilities, sidewalks, and driveways
in good condition, and (B) complete, maintain and update the ADA path of travel
from the parking lots to the Buildings as required by applicable Laws, (ii) with
respect to the Buildings, maintain and deliver the roof, exterior walls,
foundation and structure of the Buildings in good condition and leak-free, and
(iii) with respect to the 5353 Building, deliver the Premises broom-clean and
free of prior tenant’s furniture, fixtures, equipment and possession, and
provide telephone closets free of the prior tenant’s cabling. In the event that
any Pre-Existing Hazardous Materials (as defined in Section 7.1 of the Lease)
(other than any asbestos-containing materials (“ACMs”)) are required to be
remediated under Environmental Law in connection with or as a result of the
performance of the Tenant Improvements, Landlord shall perform any such

Exhibit E-1, Page 2

--------------------------------------------------------------------------------

 

remediation required by applicable Environmental Law at its sole cost and
expense, and, any actual delay in the completion of the Tenant Improvements or
Tenant’s ability to legally occupy the Premises due to such remediation shall be
deemed to be a Landlord Delay; provided that (i) if ACMs are likely to be
disturbed in the course of the Tenant Improvements, Tenant shall encapsulate or
remove the ACMs in accordance with an approved asbestos-removal plan and
otherwise in accordance with all applicable Environmental Laws, including giving
all notices required by California Health and Safety Code Sections 25915-25919.7
and (ii) if AMCs are likely to be disturbed in the course of Landlord’s Work,
Landlord shall encapsulate or remove such AMCs in accordance with all applicable
Environmental Laws, including giving all notices required by California Health
and Safety Code Sections 25915-25919.7.

 

8.Additional Provisions Regarding the Performance of the Tenant Improvements.

 

a.Concurrently with Tenant’s submittal of the Working Drawings, Tenant shall
submit (A) the names and addresses of Tenant’s proposed contractors (and said
contractors’ subcontractors) and materialmen providing specialty materials to be
engaged by Tenant for the Tenant Improvements (individually, a “Tenant
Contractor,” and collectively, “Tenant’s Contractors”); and (B) certificates of
insurance, evidencing the insurance required under this Exhibit E-1. Landlord’s
review and approval of any plans and specifications for the Tenant Improvements
shall create no responsibility or liability on the part of Landlord for their
completeness, design sufficiency, or compliance with all Laws.

 

b.All Tenant Improvements shall be (a) performed under a valid permit when
required, a copy of which shall be furnished to Landlord before commencement of
construction, (b) performed in a good and workmanlike manner using only new,
first class materials and Tenant shall obtain standard contractors’ warranties
against defects in materials and workmanship; (c) performed in compliance with
all applicable Laws, all applicable standards of the American Insurance
Association (formerly, the National Board of Fire Underwriters), the National
Electrical Code, manufacturer’s specifications and Landlord’s construction rules
and regulations attached hereto as Exhibit E-2 (the “Construction Rules”); (d)
performed in such manner as not to unreasonably obstruct access to the Project
or the Common Areas or the conduct of business by Landlord or other tenants in
the Project; (e) diligently prosecuted to completion; (f) performed in
compliance with USGBC indoor air quality standards and waste management
specifications, and (g) performed by Tenant’s Contractors that are approved by
Landlord.

 

Tenant agrees to (1) carry (or cause its general contractor to carry) Causes of
Loss-Special Form Builder’s Risk or Installation Floater insurance with a limit
of not less than the total cost of the Tenant Improvements, in such form and
including such terms, conditions and deductibles as are acceptable to Landlord
in its sole but reasonable discretion, covering the construction of such Tenant
Improvements, and (2) cause all of Tenant’s Contractors to agree, in their
construction contracts with Tenant, to meet all of the insurance requirements
applicable to Tenant pursuant to Article 18 of the Lease (including providing
the certificates of insurance required thereunder). Promptly after completion of
the Tenant Improvements, Tenant shall deliver to Landlord “as-built” plans and
specifications (including all working drawings) for the Tenant Improvements.

 

Landlord shall have the right to inspect the construction of the Tenant
Improvements; however, Landlord’s failure to inspect any portion of the Tenant
Improvements shall in no event constitute a waiver of any of Landlord’s rights
under this Exhibit E-1, nor shall Landlord’s inspection of any portion of the
Tenant Improvements constitute Landlord’s approval thereof. If, as a result of
Landlord’s inspection, Landlord determines any portion of the construction of
the Tenant Improvements has been performed in violation of this Exhibit E-1,
Landlord shall notify Tenant in writing of such disapproval and shall specify
the items disapproved.

 

c.The Tenant Improvements shall be and remain a part of the Premises, shall be
the property of Landlord, and shall not be removed by Tenant, unless: (i) such
removal is necessary to ensure that the Premises and any Building comply with
applicable code at the time of surrender, including but not limited to removal
of wires located in risers and plenums without raceways or conduits; (ii) if
Tenant, as part of its request for Landlord’s approval of the Working Drawings
or Final Working Drawings with respect to any Tenant Improvement (“TI Approval
Request”); requested Landlord’s determination as to whether Landlord will
require Tenant to remove such Tenant Improvement upon the expiration or earlier
termination of this Lease and, in response to such request, Landlord required
removal of such Tenant Improvement at the time of Landlord’s approval; or (iii)
if Tenant does not request Landlord’s designation as to whether Landlord will
require Tenant to remove such Tenant Improvement

Exhibit E-1, Page 3

--------------------------------------------------------------------------------

 

upon the expiration or earlier termination of this Lease as part of its TI
Approval Request, and Landlord notified Tenant in writing that removal would be
required at least ninety (90) days prior to the Expiration Date (however, if
this Lease terminates prior to the Expiration Date, such ninety (90) day period
shall not apply). In each of the foregoing circumstances, Tenant shall perform
such removal and repair any damage caused thereby at Tenant’s sole cost and
expense prior to the expiration or earlier termination of this Lease.

 

d.Notwithstanding the foregoing, (1) Tenant shall have no obligation to remove
any of the improvements existing in the Premises as of the date of this Lease,
and (2) Landlord may only require Tenant to remove Tenant Improvements that are
not customary general office improvements (which shall include, without
limitation, private bathrooms and/or showers, fitness center, all equipment in
any server room (including, without limitation, raised flooring, racking, wiring
and cabling), fish tanks, supplemental HVAC units, vaults, internal stairwells,
rolling file systems, space converted to lab space or other non-office uses,
overhead roll-up doors and/or additional single or double-door exterior
entrances (to the extent removal of an exterior door is required hereunder,
Tenant shall restore the wall affected by such removal to the prior condition)).
Except with respect to the restoration of any walls in connection with the
removal of exterior doors, as indicated above, Tenant shall only be required to
remove the improvements as requested by Landlord in accordance with this Section
and repair damages caused by such removal. Both Landlord and Tenant acknowledge
that all interior walls (including electrical, telephone cabling, and other
lines therein, but excluding Telecom Wiring install by or on behalf of Tenant
(which shall be removed as set forth in Article 24)), interior doors, wall and
floor finishes and trim, and general duct-work (as opposed to duct-work related
to Tenant’s special systems) installed or modified by Tenant as depicted in the
Approved Working Drawings constitute (without limitation) general office
improvements.

 

e.Tenant shall cause each of Tenant’s contractors to agree, in their
construction contracts with Tenant, to satisfy and release (by bond or
otherwise) any mechanic’s or materialman’s liens filed against the Project by
any of the subcontractors engaged by such contractor within ten (10) days of
such filing. Upon completion of the Tenant Improvements, Tenant shall furnish
Landlord with full and final waivers of liens and contractors’ affidavits and
statements, in such form as may be required by Landlord, Landlord’s title
insurance company and any Mortgagee, from all parties performing labor or
supplying materials or services in connection with the Tenant Improvements
showing that all of said parties have been compensated in full. Before
commencement of the Tenant Improvements, Tenant shall notify Landlord of the
proposed date of commencement of the Tenant Improvements, and shall prepare and
deliver to Landlord for Landlord’s signature a notice of non-responsibility and
allow Landlord no less than seven (7) days to record and post the same.
Additionally, if Tenant fails to make any payment relating to the Tenant
Improvements, Landlord, at its option, may complete the Tenant Improvements
and/or make such payment and Tenant shall reimburse Landlord for all costs
incurred therefor within five

(5) days of Landlord’s demand.

 

f.Tenant agrees not to suffer or permit any lien of any mechanic or materialman
to be placed or filed against the Premises, any Building or the Project due to
work performed by or on behalf of Tenant. In case any such lien shall be filed,
Tenant shall satisfy and release such lien of record within twenty (20) days (or
such shorter period as may be required by any Mortgagee) after the earlier to
occur of (a) receipt of notice thereof from Landlord; or (b) Tenant’s actual
knowledge or notice of such lien filing. If Tenant shall fail to have such lien
satisfied and released of record as provided herein, Landlord may, on behalf of
Tenant, without being responsible for making any investigation as to the
validity of such lien and without limiting or affecting any other remedies
Landlord may have, pay the same and Tenant shall reimburse Landlord on demand
for such amount together with any other reasonable costs of Landlord, including,
without limitation, reasonable attorneys’ fees and/or Landlord shall have the
right to deduct such costs from the Allowance. Notwithstanding the foregoing,
Tenant shall have the right to contest any such lien claim diligently and in
good faith, and during such contest shall not be obligated to pay such lien
claim, provided that Tenant, at its sole cost and expense, bonds the lien, or
transfers the lien from the Property to a bond, thereby freeing the Property
from any claim of lien. Notwithstanding any such contest or title insurance,
Tenant shall pay any such claim in full within five (5) days following the entry
of an unstayed judgment or order of sale. All materialmen, contractors,
artisans, mechanics, laborers and any other person now or thereafter furnishing
any labor, services, materials, supplies or equipment to Tenant with respect to
Premises or any portion thereof, are hereby charged with notice that they must
look exclusively to Tenant to obtain payment for the same.

Exhibit E-1, Page 4

--------------------------------------------------------------------------------

 

Notice is hereby given that Landlord shall not be liable for any labor,
services, materials, supplies, skill, machinery, fixtures or equipment furnished
to or to be furnished to Tenant upon credit and that no mechanic’s lien or any
other lien for any such labor, services, materials, supplies, machinery,
fixtures or equipment shall attach to or affect the estate or interest of
Landlord in and to the Premises or the Project, or any portion thereof. Before
the actual commencement of any work for which a claim or lien may be filed,
Tenant shall give Landlord notice of the intended commencement date a sufficient
time before that date to enable Landlord to post notices of nonresponsibility or
any other notices that Landlord deems necessary for the protection of Landlord’s
interest in the Premises, any Building or the Project, and Landlord shall have
the right to enter the Premises and post such notices at any reasonable time.

 

Exhibit E-1, Page 5

--------------------------------------------------------------------------------

 

EXHIBIT E-2 CONSTRUCTION RULES AND REGULATIONS

 

1.All contractors, subcontractors, and materialmen (“Contractor Parties”) will
check in and out with Project management.

 

2.All Contractor Parties will be appropriately dressed to work in an office
environment: shirts with sleeves (T-shirts with company name are acceptable),
pants (no shorts), work shoes with socks, and whatever other clothing as may be
appropriate. No torn or worn-out clothing is permitted. Contractor Parties will
display a courteous demeanor towards tenants, customers, visitors and general
public. No Contractor Parties shall remain in the Project after work hours.

 

3.All Contractor Parties shall clean the job site after meals are eaten.
Alcoholic beverages and drugs are not to be brought into, or consumed in the
Project. Personnel appearing to be under the influence of either alcoholic
beverages or drugs will not be allowed into the Project.

 

4.Parking for all personnel must be arranged prior to commencement of work, and
will be provided in designated areas only. Vehicles in unapproved areas will be
subject to citation and towing without notice. Any parking charges are the sole
responsibility of the Contractor Parties.

 

5.Intentionally Omitted.

 

6.Intentionally Omitted.

 

7.All Contractor Parties shall maintain the condition of docks, elevators and
corridors used.

 

8.All materials are to be stored at the job site or in designated storage areas.
No materials are to be stored in corridors or in public areas. Landlord may
provide minimum secured storage for materials with prior arrangement.

 

9.Contractor Parties must arrange access to areas other than job site at least
24 hours in advance.

 

10.All work areas are to be visually and materially protected from the tenants
and general public. If required by Landlord, the job site shall be sealed off
from the balance of the adjoining space so as to minimize the disbursement of
dirt, debris and noise.

 

11.Radios or other excessive noise are not permitted.

 

12.The use of toxic materials or odor-causing liquids must be scheduled with
Landlord in advance and prior notice must be given to the tenants adjacent to
the job site.

 

13.All non-job site areas are to be kept clean and dust free. No material
residue shall be tracked through corridors or public areas.

 

Contractor Parties shall ensure the job site is left clean and secure at the
completion of each work day. Trash and excess materials shall (a) not remain on,
in, or at the job site; (b) be disposed of in bins or by truck promptly; (c) not
be staged in storage at the job site in any public or adjacent areas; and (d)
shall not be disposed of in the Project’s trash receptacles.

 

Exhibit E-2, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT F - BUILDING SERVICES

 

Subject to all Laws applicable thereto and the Rules and Regulations, Landlord
agrees to furnish the following services in a manner that such services are
customarily furnished to comparable projects in the area:

 

1.Electrical power for the Permitted Use, as determined by Landlord.

 

2.City water from the regular Building outlets for drinking, lavatory and toilet
purposes and the Permitted Use.

 

3.Maintenance of the Common Areas.

 

4.Landlord may, from time to time, provide such on-premises courtesy personnel
(who will not necessarily have any responsibilities for any security), the cost
of which shall be an Operating Cost hereunder; but Landlord makes no
representation or warranty, written or oral, express or implied, that any
security will be provided to the Project, or if provided, what the level of that
security may be. Landlord does not guarantee any level of security and is
released from any responsibility for any Claims based upon assertions that
Landlord failed to provide adequate security to the Project, the Premises, or
otherwise.

 

5.Trash pick-up and sewer services.

 

Tenant shall have access to the Premises twenty-four (24) hours per day, seven
(7) days per week, subject to Landlord’s reasonable security requirements, Force
Majeure, repairs and other de-minimus interruptions.

 

Exhibit F, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT G - RULES AND REGULATIONS

 

1.The Common Areas shall not be obstructed by any of the tenants or used by them
for any purpose other than for ingress to and egress from their respective
premises. The Common Areas are not for the general public, and Landlord shall in
all cases retain the right to control and prevent access thereto of all persons
whose presence in the judgment of Landlord would be prejudicial to the safety,
character, reputation, and interest of the Project and its tenants; provided
that nothing herein contained shall be construed to prevent such access to
persons with whom any tenant normally deals in the ordinary course of its
business, unless such persons are engaged in illegal activities.

 

2.The Premises shall not be used for the storage of merchandise held for sale to
the general public or for lodging. No cooking shall be done or permitted on the
Premises except that private use by Tenant of approved microwave ovens,
equipment for brewing coffee, tea, hot chocolate, and similar beverages shall be
permitted, provided that such use is in accordance with all Laws.

 

3.Intentionally Omitted.

 

4.Landlord will furnish each tenant free of charge with two (2) keys to each
door provided in the premises by Landlord. Landlord may make a reasonable charge
for additional keys. No tenant shall have any such keys copied. No tenant shall
alter any lock or install a new or additional lock or any bolt on any door of
its premises, subject to the below requirements. Each tenant upon the
termination of its lease shall deliver to Landlord all keys to doors in the
Buildings. Tenant may install a security system in the lobby of each Building
that may be unlocked using a magnetic keycard, provided that Tenant shall
provide Landlord with a magnetic keycard that provides access to such Building.
Should Tenant install a locking system that requires a code, such code shall be
provided to Landlord in writing, and all subsequent changes to the code will be
provided in writing twenty-four (24) hours prior to such change taking place.

 

5.Landlord shall designate appropriate entrances for deliveries or other
movement to or from the premises of equipment, materials, supplies, furniture,
or other property, and Tenant shall not use any other entrances for such
purposes. Landlord must have approved all means or methods used to move
equipment, materials, supplies, furniture, or other property in or out of any
Building prior to any such movement. Landlord will not be responsible for loss
of or damage to any such property from any cause, and all damage done to any
Building by moving or maintaining such property shall be repaired at the expense
of Tenant. Tenant shall move all freight, supplies, furniture, fixtures, and
other personal property only at such times as Landlord may designate. Unattended
vehicles will be towed at the vehicle owner’s expense.

 

6.Intentionally Omitted.

 

7.No animals (except for service animals) shall be brought or kept in the
Premises or any Building.

 

8.Landlord shall in no case be liable for damages for any error with regard to
the admission to or exclusion from the Project of any person in the case of
invasion, mob, riot, public excitement, or other circumstances rendering such
action advisable in Landlord’s opinion. Landlord reserves the right to prevent
access to the Project during the continuance of the same by such action as
Landlord may deem appropriate, including closing doors.

 

9.Except in any clean room, surgical room or prototype area, as designated by
Tenant from time to time, no curtains, draperies, blinds, shutters, shades,
screens, or other coverings, hangings, or decorations shall be attached to,
hung, or placed in, or used in connection with, any window of any Building. Such
items shall be installed on the office side of Landlord’s standard window
covering and shall in no way be visible from the exterior of any Building.
Tenant shall keep window coverings closed when the effect of sunlight (or the
lack thereof) would impose unnecessary loads on any Building’s heating or air
condition systems.

 

Exhibit G, Page 1

--------------------------------------------------------------------------------

 

10.Tenant shall ensure that the doors of the Premises are closed and locked and
that all water faucets, water apparatus, and utilities are shut off before
Tenant or Tenant’s employees leave the Premises so as to prevent waste or
damage, and for any default or carelessness in this regard, Tenant shall make
good all injuries sustained by other tenants or occupants of the Project or
Landlord.

 

11.The toilet rooms, toilets, urinals, wash bowls, and other apparatus shall not
be used for any purpose other than that for which they are constructed, no
foreign substance of any kind whatsoever shall be thrown therein, and the
expense of any breakage, stoppage, or damage resulting from the violation of
this rule shall be borne by the tenants who, or whose employees or invitee,
shall have caused it.

 

12.No tenant shall sell at retail newspapers, magazines, periodicals, theater or
travel tickets, or any other goods or merchandise to the general public in or on
the Premises, nor shall any tenant carry on or permit any employee or other
person to carry on the business of stenography, typewriting, printing, or
photocopying or any similar business in or from the Premises for the service or
accommodation of occupants of any other portion of the Project; nor shall the
premises of any tenant be used for manufacturing of any kind, or any business or
activity other than that specifically provided for in such tenant’s lease.

 

13.No tenant shall install any radio or television antenna, loudspeaker, or
other device on the roof or exterior walls of any Building, except as approved
in connection with Tenant’s construction of the Tenant Improvements or
modifications or changes thereto. No TV or radio or recorder shall be played in
such a manner as to cause a nuisance to any other tenant.

 

14.Intentionally Omitted.

 

15.Each tenant shall store all its trash and garbage within its premises or in
exterior trash enclosures provided by a trash disposal company. Each tenant
shall comply with any and all Laws regarding recycling.

 

16.Canvassing, soliciting, distribution of handbills, or any other written
material and peddling in the Project are prohibited, and each tenant shall
cooperate to prevent the same.

 

17.Except in a case of emergency, the requirements of tenants will be attended
to only upon application in writing at the office of the Project or by facsimile
transmitted to the office of the Project manager. Employees of Landlord shall
not perform any work or do anything outside of their regular duties unless under
special instructions from Landlord.

 

18.Tenant shall not occupy any Building or permit any portion of any Building to
be occupied for the manufacture, distribution, or direct sale of liquor,
narcotics, or tobacco in any form, or as a medical office, barber shop, manicure
shop, music or dance studio, or employment agency. Tenant shall not conduct in
or about any Building any auction, public or private, without the prior written
approval of Landlord, which consent may be withheld in Landlord’s sole
discretion.

 

19.Intentionally Omitted.

 

20.Intentionally. Omitted.

 

21.Intentionally Omitted.

 

22.Intentionally Omitted.

 

23.Tenant will keep all doors opening to the exterior of each Building, all fire
doors, and all smoke doors closed at all times.

 

24.Intentionally Omitted.

 

Exhibit G, Page 2

--------------------------------------------------------------------------------

 

25.If Tenant uses the Premises after regular business hours or on non-business
days Tenant shall lock any entrance doors to each Building or to the Premises
used by Tenant immediately after using such doors.

 

26.Tenant shall not use any portion of the Premises for lodging.

 

27.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord is intoxicated or under the influence of liquor
or drugs, or who shall in any manner do any act in violation of any of these
Rules and Regulations.

 

28.Tenant shall not park or attach any bicycle or motor driven cycle on or to
any part of the Premises or any Building, provided that Tenant may bring
non-motorized bicycles into each Building.

 

29.Tenant shall not install any artwork that could give an artist or any other
party a right under applicable Law to prevent removal of the same.

 

30.This is a non-smoking facility. Smoking is prohibited within the confines of
each Building in all public areas, which includes interior common area hallways
and restrooms.

 

31.Provided Landlord acts in good faith pursuant to sound operating procedures,
Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Project.

 

32.These Rules and Regulations are in addition to, and shall not be construed to
in any way modify or amend, in whole or in part, the agreements, covenants,
conditions, and provisions of any lease of premises in the Project.

 

33.Landlord reserves the right to modify the foregoing and promulgate such other
rules and regulations as Landlord may from time to time decide are needed for
the safety, care, or cleanliness of the Project, for the preservation of good
order therein, or as changed conditions or particular circumstances may require.

 

 

 

Exhibit G, Page 3

--------------------------------------------------------------------------------

 

EXHIBIT H - PARKING AGREEMENT

 

Tenant shall be provided, at no additional cost, the number of non-reserved
parking spaces as set forth on the Lease Summary, in such areas or spaces as
Landlord shall determine from time to time (the “Non-exclusive Parking”). The
Non-exclusive Parking shall be available for use by Tenant on a “non-reserved”
and “space available” basis; however, Landlord shall not allow parking in the
Project in a manner that would result in overparking on a regular basis.

 

During the Term, the monthly rate per vehicle for any parking spaces granted
Tenant shall be the then prevailing rate generally charged for such parking,
which shall be free of charge during the initial Term. The parking rates charged
by Landlord for Tenant’s parking passes shall be exclusive of any parking tax or
other charges imposed by governmental authorities in connection with the use of
such parking, which taxes and/or charges shall be paid directly by Tenant or the
parking users, or, if directly imposed against Landlord, Tenant shall reimburse
Landlord for all such taxes and/or charges concurrent with its payment of the
parking rates described herein.

 

Tenant’s use of the parking areas serving the Project shall be subject to the
following:

 

1.Parking shall not be permitted for Tenant or its employees in the Project over
and above the number of spaces designated on the Lease Summary and any parking
by Tenant or its employees in excess of such number of spaces shall be a Default
under this Lease.

 

2.All parking areas shall be under the control of Landlord, and Tenant agrees
that all Tenant Related Parties shall conform to such reasonable written parking
regulations, conditions and provisions as may from time to time be prescribed by
Landlord, provided the same do not increase Tenant’s obligations or decrease
Tenant’s rights.

 

3.If Tenant is not permitted to utilize any parking space in the parking areas
at any time through no direct intentional act of Landlord, then so long as
Tenant is not able to utilize any such parking space (for reasons other than as
a result of the negligence of any Tenant Related Party) and Landlord does not
provide reasonable alternate parking, Tenant’s obligation to pay rental for any
such parking space that is not provided shall be abated for so long as Tenant
does not have the use of such parking space. Such abatement shall constitute
full settlement of all Claims that Tenant might otherwise have against Landlord
by reason of such failure or inability to provide Tenant with such parking
space. Landlord agrees to use reasonable efforts to provide alternate parking
for use by Tenant in reasonable proximity to the Project. Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties.

 

4.Restricted and unrestricted parking areas shall include only those areas
designated by Landlord as such.

 

5.Landlord will be entitled to utilize whatever access device Landlord deems
necessary (including but not limited to the issuance of parking stickers or
access cards) to assure that only those persons contracting for the use of
spaces in the parking areas are using the parking spaces therein. In the event
any Tenant Related Parties wrongfully park in any parking spaces, Landlord will
be entitled and is hereby authorized to impose upon Tenant a charge of $25.00
for each such occurrence. Tenant hereby agrees to pay all amounts becoming due
hereunder as Additional Rent upon demand therefor, and the failure to pay any
such amount will additionally be deemed a Default.

 

6.All vehicles are to be currently licensed, in good operating condition, parked
for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one (1) vehicle to each
space. No vehicle shall be parked as a “billboard” vehicle in the parking lot.

 

 

Any vehicle parked improperly may be towed away. Any Tenant Related Parties who
do not operate or park their vehicles as required shall subject the vehicle to
being towed at the expense of the owner or driver. Landlord may place a “boot”
on the vehicle to immobilize it and may levy a charge of $50.00 to remove the
“boot.” Tenant shall indemnify, hold and save harmless Landlord of any Claims
arising from the towing or booting of any unauthorized vehicles.

 

Exhibit H, Page 1

--------------------------------------------------------------------------------

 

7.Tenant acknowledges and agrees that, so long as the same does not materially
interfere with Tenant’s use of the Premises or parking areas, Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the parking
area, or relocate Tenant’s parking spaces to other parking areas within a
reasonable distance of the Premises, for purposes of permitting or facilitating
any such construction, alteration or improvements with respect to the parking
area or to accommodate or facilitate renovation, alteration, construction or
other modification of other improvements or structures located on the Property.

 

8.Landlord may delegate its responsibilities hereunder or lease the parking
facilities to a parking operator in which case such parking operator shall have
all the rights of control attributed hereby to Landlord but Landlord shall not
be responsible or liable for the acts or omissions of such parking operator.

 

 

 

 

 

Exhibit H, Page 2

--------------------------------------------------------------------------------

 

EXHIBIT I - ENVIRONMENTAL DISCLOSURES

 

Landlord hereby discloses to Tenant that chemicals listed under the California
Safe Drinking Water and Toxic Enforcement Act (Proposition 65), are used in
building materials, and in products used to maintain the Property, and are
emitted as a result of the activities of tenants and guests. In addition, other
listed chemicals are present in some of the building materials, in products used
to maintain the Property, and are emitted as a result of the activities of
tenants and guests. In accordance with Proposition 65, the following warning is
provided:

 

WARNING

 

THIS BUILDING CONTAINS CHEMICALS KNOWN TO THE STATE OF CALIFORNIA TO CAUSE
CANCER, AND BIRTH DEFECTS AND OTHER REPRODUCTIVE HARM. THESE CHEMICALS ARE
CONTAINED IN SOME BUILDING MATERIALS, IN SOME OF THE PRODUCTS AND MATERIALS USED
TO MAINTAIN THE PROPERTY, AND IN EMISSIONS, FUMES, AND SMOKE FROM TENANT AND
GUEST ACTIVITIES. DISTURBANCE OF OR DAMAGE TO INTERIOR SURFACES OF THE BUILDING
MAY INCREASE THE POTENTIAL FOR EXPOSURE TO THESE SUBSTANCES.

 

(CALIFORNIA HEALTH AND SAFETY CODE §25249.5 ET SEQ.)

 

Tenant acknowledges that Landlord has advised Tenant that each Building contains
or, because of its age, is likely to contain ACMs. If ACMs are likely to be
disturbed in the course of any Alterations including Tenant Improvements, as
permitted by Article 11 of the Lease, Tenant shall, in addition to complying
with the requirements of Article 11, encapsulate or remove the ACMs in
accordance with an approved asbestos-removal plan and otherwise in accordance
with all applicable Environmental Laws, including giving all notices required by
California Health and Safety Code Sections 25915-25919.7.

 

 

 

 

Exhibit I, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT J – EXAMPLE PERMITTED MATERIALS INDEX

 

 

 

 

Chemical Inventory Shockwave Medical Inc.

 

Product/Chemical Name (as on container)

Solid, Liquid, or Gas

Typical Qty,

Typical Container Size

Container Type

Reference

Lead Solder

Solid

26

100g

Plastic Spool

MSDS Binder - Onsite

Ethanol

Liquid

4

1 Gallon

Glass Bottle

MSDS Binder - Onsite

Loctite AA3526

Liquid

10

2 Gram

Tube

MSDS Binder - Onsite

Loctite AA3922

Liquid

10

2 Gram

Tube

MSDS Binder - Onsite

Loctite AA3972

Liquid

10

2 Gram

Tube

MSDS Binder - Onsite

Loctite AA3936

Liquid

10

2 Gram

Tube

MSDS Binder - Onsite

Loctite 4011

Liquid

10

2 Gram

Tube

MSDS Binder - Onsite

Loctite 3979

Liquid

10

2 Gram

Tube

MSDS Binder - Onsite

Loctite 4310

Liquid

10

2 Gram

Tube

MSDS Binder - Onsite

Loctite 3311

Liquid

10

2 Gram

Tube

MSDS Binder - Onsite

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit J, Page 1

--------------------------------------------------------------------------------

 

EXHIBIT J-1 — EXAMPLE HAZARDOUS MATERIALS PROCEDURES SHOCKWAVE MEDICAL

 

[glllw0mc53hq000002.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 1 OF 16

 

1.

Purpose

In order to maintain a safe and healthy work environment, Shockwave Medical Inc,
has developed this Injury and Illness Prevention Program (IIPP) for all
employees.

Background

Awareness and use of safety measures is known to reduce accidents. Shockwave is
committed to providing a safe and healthy workplace for all employees.
Communication and employee participation are vital to this effort.

Shockwave has prepared this Injury and Illness Prevention Plan (IIPP) describing
measures for protecting employees from occupational risks of injury or illness.

This program meets requirements of the California Code of Regulations (CCR),
Title 8, §3203 of the General Industry Safety Orders (GISO).

All Shockwave employees are urged to actively participate in this program.

Note: Talk to your supervisor about activities or situations you think may be
unsafe. If everyone participates, we can avoid work-place_injury and illness.

2.

Scope

Shockwave is committed to providing a safe and healthy environment for all
employees. Employee safety is extremely important. To support this commitment,
Shockwave has developed this IIPP.

This program complies with Senate Bill 198, as codified in the California Code
of Regulations, Title 8, and Section 3203 of the General Industry Safety Orders.
Included is identification and evaluation of hazards, injury and illness
investigation, correction of unsafe and unhealthy work conditions and practices,
training, responsibility, communication and record keeping.

3.

References

XXXXXXXXAccident Incident Report

XXXXXXXXReport Hazardous or Unsafe Conditions

XXXXXXXXHazard Correction Report

4.

Responsibilities

 

4.1

Shockwave will assume responsibility for the operation of an effective Injury
and Illness Prevention Program. The Safety Officer is approved by the CEO of
Company. The Safety Officer will be responsible for implementing the program and
initiating appropriate remedial action when necessary to correct safety hazards.
Shockwave may elect to delegate authority of certain elements of this program to
managers or supervisors, but may not delegate the responsibility for the plan’s
implementation.

 

4.2

Managers/supervisors are responsible for developing the proper attitudes toward
safety and health for all employees. They have primary responsibility for
actually establishing and maintaining programs to ensure compliance with the
Injury and Illness Prevention Program, especially as it relates directly to the
workplace. They are responsible for being familiar with safety and health
hazards to which employees are exposed, how to recognize them, the potential
effects of these hazards and rules and procedures for maintaining a safe
workplace.

 

 

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 1

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 2 OF 16

 

4.3It is Shockwave employees’ responsibilities to comply with the following:

 

4.3.1.

Read the OSHA/Cal OSHA poster at your job-site.

 

4.3.2.

Comply with any applicable OSHA/Cal OSHA Standards.

 

4.3.3.

Follow all your employer's safety and health standards and rules.

 

4.3.4.

Wear or use personal protective equipment (PPE) as required.

 

4.3.5.

Report any hazardous or unsafe conditions to your supervisor and/or the Safety
Officer.

 

4.3.6.

Report any job-related injuries or illnesses to your employer and seek treatment
promptly.

 

4.3.7.

Cooperate with the OSHA/Cal OSHA compliance officer conducting an inspection if
he enquires about conditions at your job-site.

5.

Definitions

 

Term

Definition

Physical Hazard

Includes heavy lifting, falls, punctures, cuts, noise, electrical and thermal
injuries

Ergonomic Hazard

Includes posture and repetitive motion injuries

Chemical or Biological Hazard

Includes using reagents, solvents, corrosives, and contact with Human tissue or
blood. The main portals of entry into the human body are; inhalation, ingestion,
injection, skin or mucous membrane contact and skin permeation

 

6.

General Policy

6.1Shockwave Employees have the following rights:

 

6.1.1.

You may obtain a copy of the OSHA/Cal OSHA Standards and other rules,
regulations and requirements.

 

6.1.2.

Request information from your employer on safety and health hazards in your work
area, precautions you need to take and what you must do if involved in an
accident or exposed to toxic substances.

 

6.1.3.

Have your name withheld from your employer, upon request to OSHA/Cal OSHA, if
you file a complaint.

 

6.1.4.

Be advised of OSHA/Cal OSHA actions regarding your complaint, and have an
informal review, if you request it, of any decision, not to inspect.

 

6.1.5.

File a complaint to OSHA/Cal OSHA within 30 days if you believe you have been
discriminated against because you asserted a right under the California
Occupational Safety and Health Act and be notified by OSHA/Cal OSHA of its
decision within 90 days of your filing.

 

6.1.6.

Be notified by your employer if he applies for variance (waiver) from any
OSHA/Cal OSHA standard, testify at a variance hearing and appeal the final
decision.

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 2

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 3 OF 16

 

7.

Compliance

 

7.1

All Shockwave personnel have the responsibility for complying with company and
Cal OSHA safe and healthy work practices, including applicable regulations,
company policy, code of safe practices and departmental safety procedures.

 

7.2

Overall performance and maintenance of a safe and healthy work environment
should be recognized by the department manager and noted in performance
evaluations.

Employees will not be discriminated against for work-related injuries, and
injuries will not be included in performance evaluations, unless the injuries
were a result of an unsafe act or failure, on the part of the employee, to
comply with safe and healthy work practices.

 

7.3

Progressive measures in accordance with the following “Disciplinary Procedures”
will result when employees fail to comply with applicable regulations, company
policy, programs or safety procedures. Persons not employed by Shockwave will be
disciplined for unsafe practices in accordance with the policy of their agency
or may be released from performing services at Shockwave. All personnel will be
given instruction and an opportunity to correct unsafe behavior. Repeated
failure to comply or willful and intentional non-compliance may result in
disciplinary measures up to and including termination.

 

7.4

Disciplinary measures are required by Cal OSHA. Any employee found to be in
willful violation of safety policy will be subject to disciplinary action.

 

7.5

General guidelines for administration of disciplinary actions are as follows:

 

7.5.1

First Violation -verbal warning.

 

7.5.2.

Second Violation – written reprimand recorded in personnel file and considered
in appraisals.

 

7.5.3.

Third Violation – strong written reprimand, recorded in personnel file, and is
accountable for job evaluation.

 

7.5.4.

Fourth Violation – dismissal.

 

7.6

These are only guidelines, as some infractions may be severe enough to justify
termination with a single occurrence.

8.

COMMUNICATION

 

8.1

Company shall communicate with employees in a form readily understandable by all
affected employees on matters related to occupational safety and health,
including provisions designed to encourage employees to inform the employer of
hazards at the worksite without fear of reprisal.

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 3

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 4 OF 16

 

 

8.2

Company uses various communication systems to relay information to all employees
on matters relating to occupational safety and health, which include:

 

8.2.1.

A labor/management Health and Safety Committee, which will meet at least
monthly. The Health and Safety committee prepares written records of the
meetings, reviews results of the periodic safety inspections, reviews
investigations of accidents or exposures (except for confidential medical
information) and makes suggestions to management for the prevention of future
incidents, reviews alleged hazardous conditions and submits recommendations to
assist in the evaluation of employee safety suggestions.

 

8.2.2.

Safety Presentations – Films, slides or videos on safety topics may be presented
periodically.

 

8.2.3.

Safety Postings – These are placed in the lunchroom, labs, and other common
areas.

 

8.2.4.

Anonymous and confidential hazard reporting

 

8.2.4.1.

Employees are encouraged to communicate safety concerns to their
Manager/Supervisor or the safety officer without fear of reprisal.

 

8.2.4.2.

Report of hazardous or unsafe conditions form is available for confidential
hazard reporting. It is located on the server. Any employee may use this form
anonymously, or confidentially, to report a hazard or share a health and safety
concern.

 

8.2.4.3.

If a hazard is identified, the appropriate resources will be taken to correct
the problem. If the problem cannot be corrected, then employees will be
instructed to vacate the area until the hazard can be corrected.

 

8.2.5.

Safety Suggestion Box – The Suggestion Box is in the lunchroom.

The Suggestion Box, located near Safety Bulletin Board, may encourage employees
to make suggestions anonymously (if desired) without fear of reprisal.

If anonymity is not an issue, emails regarding safety may be sent to the plan
navigator/Human Resources.

The Safety Officer and managers review all suggestions and recognize good ideas
that can be put into action, with credit and rewards to the creator.
Identification and Evaluation of Workplace Hazards

 

8.2.6.

A Safety Bulletin Board – Located in the lunchroom. The Safety Bulletin board
will contain:

 

8.2.6.1.

Cal/OSHA prescribed materials such as Employee Rights under OSHA/Cal OSHA.

 

8.2.6.2.

Safety Committee meeting minutes, safety posters, and actions on safety
suggestions.

 

8.2.6.3.

Other safety related items (i.e., safety forms, safety tips, etc.)

9.

THE HEALTH AND SAFETY COMMITTEE

 

9. 1

The function of the Health and Safety Committee is to promote communication and
to establish employee interest in workplace safety and health. The Committee's
membership includes representatives from both management and non-management
positions. The Health and Safety Committee shall:

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 4

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 5 OF 16

 

 

9.1.1.

Meet at least monthly.

 

9.1.2.

Document meeting activities using the safety meeting minutes and make this
information available to employees by posting the minutes. These records will be
maintained by the safety officer for at least three years.

 

9.1.3.

Review investigation reports of occupational injuries, occupational illnesses,
and exposure to hazardous substances. Where appropriate, the committee will
submit recommendations to management regarding prevention of future incidents.

 

9.1.4.

Review employee safety suggestions discuss employee experiences in work areas
and investigate reports of unsafe work practices and hazardous conditions.

 

9.1.5.

Review results of safety inspections to ensure that identified hazards have been
corrected. The committee also has the authority to conduct its own inspection
and investigation, when necessary.

 

9.1.6.

Verify abatement action taken by Company if the California Division of Safety
and Health issues a citation and Cal/ OSHA makes such a request.

10.

SAFETY MEETINGS

 

10.1

Safety meetings provide an opportunity to increase safety awareness, provide
training and address pertinent safety issues. Employees will be encouraged to
participate and voice their safety concerns during safety meetings.

 

10.2

Safety Meeting minutes will be used to document safety meetings. Records will be
maintained by the Safety Officer or designee.

11.

HAZARD IDENTIFICATION AND ASSESSMENT

Company works to recognize all potential and actual hazards through periodic
inspections and to evaluate these through appropriate materials and activities
studies.

 

11.1

Scheduled Safety Inspections

 

11.1.1.

At a minimum, annual inspections of all office areas will be conducted to detect
and eliminate any hazardous conditions that may exist.

 

11.1.2.

At a minimum, monthly inspections of all potentially hazardous areas (warehouse,
docks, etc.) will be conducted to detect and eliminate any hazardous conditions
that may exist.

 

11.1.3.

Laboratories will be inspected at least monthly or at the Laboratory Director's
discretion.

 

11.1.4.

Eyewash stations are checked weekly and safety showers are checked monthly for
applicable expiration dates and to ensure proper function.

 

11.1.5.

Fire extinguishers are checked monthly and serviced annually.

 

11.1.6.

Weekly inspection of hazardous waste storage areas to ensure integrity of
storage vessels.

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 5

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 6 OF 16

 

 

11.2

Hazard Evaluation

 

11.2.1.

Company conducts inspections to identify hazards at a point where they can be
easily eliminated and before they result in injury. Hazard evaluations report
the status of periodic safety inspections and any unusual hazards that are
discovered. The Safety Committee may request more frequent inspections in areas
that are found to be more hazardous or where problematic trends have been
identified. To evaluate hazards:

11.2.1.1.   Determine materials handled and obtain their SDS and toxicity
information.

11.2. l.2.   Determine the frequency of use and personnel involved.

11.2.l.3.    Determine the conditions of the area.

11.2.1.4.   Determine personnel exposure through visual observations and
environmental monitoring, if required.

11.2.1.5.   Evaluate required control devices and any potential improvements.

11.2.l.6.    Document all above findings, recommendations and actions.

12.

HAZARDS

 

12.1

The best control is avoiding exposure through engineering devices that minimize
the release of contaminants to the work environment or through filters or
barriers such as respirators, gloves, safety glasses and lab coats, which
prevent chemical contact.

 

12.2

Follow recommendations on the manufacturers Safety Data Sheet (SDS). MSDS are
located on the shared drive and with the Safety Officer.

 

12.3

Employees should adhere to the following:

 

12.3.1.

Review the SDS for health risks and safe handling of the chemical substance.

 

12.3.2.

Do not work alone with toxic substances.

 

12.3.3.

Confine all work with toxic chemicals to suitable laboratory/controlled areas
(equipped with fume hoods if necessary). Adjust the sash to the level indicated
on the hood for optimal face velocity.

 

12.3.4.

Wear personal protective equipment, including eye protection, to avoid harmful
exposure to the material. Be sure to remove protective equipment before leaving
the laboratory area.

 

12.3.5.

Wash hands immediately after working with chemicals or biological material.

 

12.3.6.

Smoking, eating and drinking or storing foods and beverages are never permitted
in the labs or in areas where chemicals and biological materials are used or
stored.

 

12.3.7.

Know where the spill kits and fire extinguishers are located.

 

12.3.8.

Chemical/Biological (hazardous) waste must be disposed of properly.

Dumping it down the drain or evaporating it in the fume hood is not acceptable.

 

12.3.9.

Before work begins, employees must inspect the work area for any dangerous
conditions. Inform a supervisor of anything significant. Merely identifying the
problem is not sufficient. A Report of Hazard or Unsafe Condition form must be
completed.

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 6

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 7 OF 16

 

 

12.3.10.

Latex products are not used in this laboratory and if a worker is diagnosed with
an exposure allergy the laboratory will take the necessary steps as practical to
the work environment to provide alternative products or re-assign the employee
to a different but equivalent work responsibility.

13.

INCIDENT AND ACCIDENT INVESTIGATION

 

13.1

Management is responsible for investigating and documenting all accidents,
incidents and near misses, even those that do not result in injury or
significant damage to equipment or property. The early identification and
correction of problems leading to minor incidents may prevent future injuries
and property damage. Appropriate repairs and/or procedural changes will be
implemented promptly to mitigate the hazards implicated in these events.

 

13.2

When an accident occurs, the Manager/Supervisor must assist the injured employee
in completing an Accident Incident Report form or company designated insurance
form within 24 hours (injury permitting or as soon as possible afterwards).

 

13.3

Serious accidents will also be investigated by the safety officer, appropriate
management, and/or the Health and Safety Committee.

14.

HAZARD CORRECTION

 

14.1

It is the intent of Company to correct any unsafe or unhealthful condition as
soon as it is observed or discovered. The immediate corrective action may be an
expedient temporary measure, until a permanent corrective measure can be
implemented.

15.

TRAINING

 

15.1

Safety training and information is provided to all employees under the Company
IIPP.

 

15.2

Company will provide safety training:

15.2. 1.When the IIPP is first established and when significant changes occur.

 

15.2.2.

To all new employees at commencement of work assignments.

 

15.2.3.

To all employees given new assignments for which training has not been
previously received.

 

15.2.4.

Whenever substances, processes or equipment represent a new hazard.

 

15.2.5.

When the Company becomes aware of a new or previously unrecognized hazard.

 

15.3

General safety to all new employees includes:

 

15.3.1.

Injury & Illness Prevention Program

 

15.3.2.

Emergency Evacuation & Fire Prevention Program, and Earthquake Emergency
Procedure.

 

15.3.3.

Information on Company’s health and safety policies and practices

 

15.3.4.

Employee health and safety rights and responsibilities

 

15.3.5.

Provisions for medical and first aid

 

15.3.6.

Emergency procedures

 

15.3.7.

General electrical safety

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 7

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 8 OF 16

 

 

15.4

Additional health & safety training, based on job function, includes (but not
limited to):

 

15.4.l.

Hazard Communications

 

15.4.2.

Hazardous Waste Management

 

15.4.3.

Chemical Hygiene Plan and Personal Protective Equipment

 

15.4.4.

Blood-borne Pathogens and Exposure Control

 

15.5

Many Cal/OSHA, EPA, and DOT regulations require safety training of employees if
they perform certain functions, or work in certain environments. It is the
responsibility of managers to identify the types of job specific safety training
required for each of their employees and to see that this training is provided.

16.

RETRAINING AND RE-CERTIFICATION

 

16.1

Regulations and policy may require periodic retraining and re-certification.
Examples are blood-borne pathogens, emergency procedures and hazardous waste
management.

 

16.2

Company can teach safety, but only employees can practice safety. Safety
education requires employee participation and compliance. Remember, the
following general rules apply in all situations:

 

16.2.1.

No employee should undertake a job that appears to be unsafe.

 

16.2.2.

No employee is expected to undertake a job until he/she has received adequate
safety instructions.

 

16.2.3.

No employee should use chemicals without fully understanding their hazards and
properties.

 

16.2.4.

Mechanical safeguards must be kept in place.

 

16.2.5.

Employees must report any unsafe conditions as specified in this program.

 

16.2.6.

Any work-related injury or illness must be reported to Human Resources, the
Safety Officer or the Manager/Supervisor.

 

16.2.7.

Personal protective equipment must be used when and where required. All such
equipment must be properly maintained.

17.

DOCUMENTATION

 

17.1

Many standards and regulations of Cal/OSHA contain requirements for the
maintenance and retention of records for occupational injuries and illnesses,
medical surveillance, exposure monitoring, inspections, and other activities
relevant to occupational health and safety. The following records will be kept
on file for at least the length of time indicated below:

 

17.1.l.

Copies of all Safety Inspection Forms. Retain 3 years.

 

17.1.2.

Copies of all Hazard Identification Forms. Retain 3 years.

 

17.1.3.

Copies of all Accident Investigation Forms. Retain 5 years.

 

17.1.4.

Copies of all Safety Postings and Safety Meeting Agendas. Retain 3 years.

18.

RECORD RETENTION

 

18.1

Copies of training documents are retained for 3 years.

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 8

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 9 OF 16

 

 

18.2

Copies of employee exposure records, or other required employee medical records
are retained for 50 years after employee leaves the company. Access to employee
medical records will be limited, in accordance with Cal/OSHA, HIPAA, regulations
and Shockwave policies.

 

18.3

Human Resources or designee will ensure that these records are kept and present
them to Cal/OSHA or other regulatory agency representatives if requested. Review
of these records may be necessary during routine inspections to measure
compliance with the Program.

19.

Physical Hazards

 

19.1

Traumatic Hazards involve activities that could result in an immediate injury
such as punctures, scrapes, cuts, falls, being hit by, or against, objects,
caught in-between objects, and other such occurrences.

 

19.2

Safety engineers suggest the following precautions:

 

19.2.1.

Falls

19.2.1.1.   Fall account for more than 30% of all injuries

19.2.1.2.   Most often caused by losing balance, tripping or slipping, falls can
result in scrapes, bruises, cuts, strains, sprains, dislocations, even fractures
or fatalities.

19.2.l.3.   Falls can occur on the same level or from a higher level to a lower
one; obviously, height intensifies the severity of injury. To minimize injury:

Walking surfaces: must be firm, free from obstructions, holes, debris, tripping
hazards (pipes, wires, ropes, cables) and spills. If the surface is a steep ramp
or incline, safety/nonslip soled shoes should be worn to prevent slipping.
Hand/support rails should be installed where possible.

Footwear: sturdy, comfortable shoes that fully hug the foot, with slip-
resistant soles and heels that will not become lodged in floor crevices.
Steel-toed shoes must be worn where falling objects could crush or penetrate the
foot. Appropriate foot protection is required in areas with electrical hazards
or abnormal wetness

Ladders: must conform to Cal OSHA specifications; must be inspected before each
use for sturdiness and be in working order. All ladders must be nonconductive.

 

19.2.2.

Bruises, cuts etc.

19.2.2.1.    Can occur through contact of fast moving objects or mechanical
parts with the human body. These are either "hitting by" or "hitting against",
based on whether the impact is caused by an exterior agent (flying objects,
piece of equipment) or by the person (putting a hand in the wrong place, running
into something).

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 9

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 10 OF 16

 

19.2.2.2.   Depending on the force of contact, resulting injuries could be
bruises, cuts, punctures, or scrapes.

19.2.2.3.   Very strong impacts may develop into stunning (and sometimes deadly)
concussion, bruises, bone fractures, amputations, dismemberments, extensive
internal injuries, life-threatening bleeding, etc.

19.2.2.4.    To minimize hazards:

 

•

Be aware of moving objects or parts in the work area. Unless working on them
with proper lock– out/tag-out procedures in place, do not get to close to moving
parts. Guards, bollards, signs, etc., are in place to regulate contact.

 

•

Prevent rushing motions that could force any part of the body into contact with
fast moving hard, sharp objects.

 

•

Cover your body and skin if there is a possibility of being hit by flying
fragments or rough surfaces. Safety glasses with solid side shields, gloves,
steel – toed shoes or other equipment may be required for protection.

 

•

Eyes must always be protected from flying particles, filings, dusts, grit or
grindings, by safety glasses with solid side shields, goggles and/or a face
shield.

 

•

When using band tools, avoid pointing the tool toward any part of the body.
Sharp points or edges should be held away from the body. Tool extensions, tongs,
etc., may be used to keep body surfaces away from hazard zones.

 

19.2.3.

Caught-by Hazards

 

19.2.3.1.

These include not only a hand being caught in a gear or pinch point, but also
extends to inextricable (difficult to get out of) situations, confined spaces,
limited footing, infirm flooring, etc.

 

19.2.3.2.

To minimize injury:

 

 

•

Be aware of conditions in your work area; avoid infirm footing and unusually
narrow passages or access points. If necessary, have someone stand by to
facilitate•escape.

 

•

Make sure moving machinery with "pinch points" is guarded and/or shielded to
prevent unsafe access. Machine controls must be equipped with switches or brakes
to stop them before hazardous pinching can occur. Operators of machinery should
always know where the Emergency Stop is located

 

•

Avoid loose and hanging garments, hairstyles, jewelry or swinging apparel that
could get caught and drag the operator into a pinch point.

 

19.2.4.

Non-ionizing Radiation Hazards

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 10

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 11 OF 16

 

 

19.2.4.1.

These include X-Rays, magnetic fields, ultraviolet light, noise and vibrations,
radio frequency, or microwave energies. A sign or notice at or near the hazard,
as to the type and amount of energy released must identify these hazards.
Filters, controlled areas, shields or barriers must be provided to prevent over
exposures to personnel.

 

19.2.4.2.

To minimize over-exposure:

 

•

All non-ionizing radiation sources must be labeled, shielded and their output
monitored periodically.

 

•

Monitoring is conducted in areas likely to receive non-ionizing radiation.

 

•

Estimates of personnel exposure are made frequently to confirm effectiveness of
controls.

 

19.2.5.

Electrical Hazards

 

19.2.5.1.

These arise when electrical energy over 15 volts is used.

 

19.2.5.2.

As voltage increases, the penetrating power of electric fields and currents into
the human body increases. When the current is strong enough to move through body
tissues, it can cause shocks and electrical burns. If the flow crosses the heart
muscle, arrhythmia and cardiac fibrillation may lead to death.

 

19.2.5.3.

To prevent injury:

 

•

Never touch live wires. Check with appropriate personnel before using any
electrical device. Report any electrical shock immediately.

 

•

Do not attempt repairs or adjustments on live circuits. Qualified service
personnel must un-plug, turn off or lockout the switch before any work is done.
Electrical work in progress must be roped off and posted appropriately.

 

•

Electrical equipment must be internally grounded (and labeled) or have a
grounding wire in the system.

o Use three-hole receptacles

o Don't force plugs

o Never cut off the grounding prongs in power cables.

 

•

All electrical cables and cords must be whole, and free from cracks, frays or
bare scuffs. A licensed electrician must do any splicing.

 

•

Avoid overloading circuits, moist or wet cables, tight metal clasping or
mishandling electrical equipment.

 

•

In case of electrical shock or electrocution, follow these procedures:

 

•

1. If possible, and if it is safe to do so turn off electrical supply
immediately. Get assistance to contact closest First Aid Responder.

 

2.

Call 911 immediately

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 11

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 12 OF 16

 

 

3.

Never touch a person who has been in contact with electrical current until
current is shut off at plug, circuit breaker or fuse box.

 

4.

Use a dry nonconductive stick (wood/plastic) to move wires or downed power lines
away from victim.

 

5.

Do not approach if ground is wet.

 

6.

Check breathing. If trained, administer CPR AED Treatment if necessary.

 

7.

Keep the victim warm and lying down.

 

8.

Give victim nothing by mouth.

 

19.2.6.

Thermal Hazards

 

19.2.6.1.

These result from exposures to extreme heat that could cause heat cramps, heat
exhaustion or heat stroke, or from contact with very hot (or very cold)
surfaces, fluids, gases or actual flames that destroy surface tissues of skin.

 

19.2.6.2.

To prevent injury:

 

19.2.6.2.1.

Working in a hot environment (indoor or outdoor) raises the pulse­ rate. If you
become aware of any significant increase in your pulse rate, stop work and move
to a cooler area.

 

19.2.6.2.2.

Continuous work in a hot environment requires periodic (every half hour)
cooling/rest periods. Increased air movement and increased fluid intake help to
prevent heat illness.

 

19.2.6.2.3.

Very hot (or very cold) surfaces must be shielded and labeled to help prevent
accidental contact.

 

19.2.6.2.4.

Burns can be avoided by not touching hot/cold surfaces. Protective gloves should
be used wherever hot/cold surfaces must be handled.

 

19.2.6.2.5.

Extension tools/tongs also help.

 

19.2.6.2.6.

Upon getting a burn (hot or cold), seek immediate first aid treatment. Do not
wait. Infection and/or additional inflammation could occur and increase the
extent of the injury.

20.

Chemical-Hazards

 

20. l

These result from contact between chemical substances and the body.

 

20.2

All types of matter may react with body systems.

 

20.2.1.

Matter:

 

•

Solids

 

•

liquids

 

•

gases,

 

•

either naturally occurring or man-made

 

20.2.2.

Body systems:

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 12

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 13 OF 16

 

 

•

Skin • mucous membranes

 

•

Respiratory tract • digestive system

 

•

eyes • circulatory • nervous •immune, etc.

 

20.2.3.

To cause immediate or delayed injury or disease.

 

20.2.4.

The main routes of entry into the human body are:

 

20.2.4.1.

Inhalation (of dusts, fumes, mists, vapors, gases) into the respiratory system
with potential for transfer into the circulatory system.

 

20.2.4.2.

Ingestion (of contaminated food, drink or saliva) into the digestive system and
potential damage to the liver and/or kidneys.

 

20.2.4.3.

Absorption through skin and potential transfer to underlying tissues or blood
vessels.

 

20.2.4.4.

Injection into the body via needle or sticks or skin puncture with a
contaminated sharp.

 

20.2.5.

The best control is avoidance; using devices to minimize the release of
contaminants, or using filters or barriers (gloves, safety glasses) and
appropriate techniques to prevent inhalation, ingestion, absorption or
injection.

 

20.3

Monitoring and Surveillance

 

20.3.1.

At Shockwave, there are only a few substances that may require occasional
monitoring or surveillance.

 

20.3.2.

The Safety Officer reviews all SDS for chemicals with published:

 

•

Permissible Exposure Limits (PELs)

 

•

Time Weighted Averages (TWAs- concentrations that must not be exceeded during
any 8-hour work shift)

 

•

Short Term Exposure Limits (STELs

-concentration of a substance

 

•

measured over a 15 minute period that must not be exceeded

 

•

These exposure limits may not be exceeded.

 

20.3.3.

The Safety Officer provides a list of substances with exposure limits to
management who will determine if air monitoring is necessary to assure employees
are not being over exposed.

 

20.3.4.

Employees must observe these general rules when working with hazardous
materials:

 

20.3.4. 1.

Review SDS to become familiar with the nature, health risks and safe handling of
any toxic substances you work with, or near.

 

20.3.4.2.

Never work alone when using toxic materials. Make sure someone is nearby or
checks on you regularly.

 

20.3.4.3.

Confine all work with toxic chemicals. If working with a chemical with exposure
limits, make sure this work is done inside a hood that is functioning and at
required performance.

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 13

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 14 OF 16

 

 

20.3.4.4.

Wear protective eyewear and gloves (PPE) to avoid harmful exposure to toxic
materials. Be sure to remove PPE before leaving lab area.

 

20.3.4.5.

Wash hands immediately after working with toxic materials.

 

20.3.4.6.

No smoking, eating, drinking, applying cosmetics or lip balm and storing foods
or beverages in areas where toxic materials are used or stored.

 

20.3.4.7.

Know where spill kits and fire extinguishers are located, how to use them and
how to summon help.

 

20.3.4.8.

Chemical wastes, including debris like gloves, wipes and bench protectors must
be disposed of properly. Putting contaminated materials in the regular trash,
liquids down the drains or air evaporation of liquid residues is not permitted.

21.

Biohazards

 

21.I

Certain viruses and micro-organisms used in research programs are classified as
biohazards or infectious agents. The U.S. Public Health Service classifies
biohazards into five classes in its publication Classification of Etiologic
Agents on the Basis of Hazard. Biosafety relies on a set of standard safety
practices and special procedures, equipment and laboratory installations that
provide physical barriers according to the estimated risk involved in handling
biohazards.

 

21.2

The primary hazards to personnel working with infectious agents include:
accidental self-inoculation, ingestion, and skin or mucous membrane exposure to
infectious materials. Shockwave has policies and procedures for controlling
biohazards; this IIPP does not cover these issues. Affected personnel should
consult the Biosafety Officer and Shockwave’s Exposure Control Plan.

22.

Ergonomics Program

 

22.1

Ergonomic hazards refer to existing workplace conditions that create a risk of
injury to the musculoskeletal system.

 

22.2

Examples of musculoskeletal injuries include:

 

•

Tennis elbow (an inflammation of a tendon in the elbow)

 

•

Carpal tunnel syndrome (a condition affecting the hand and wrist).

 

22.3

Ergonomic hazards include:

 

•

Repetitive and forceful movements

 

•

Vibration

 

•

Temperature extremes

 

•

Awkward postures arising from improper work methods

 

•

Improperly designed workstations, tools, and equipment.

 

22.4

Imbalances can be caused by:

 

•

Sudden exertions

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 14

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 15 OF 16

 

 

•

Strenuous action

 

•

Torsions

 

•

Awkward positions

 

•

Strenuous and/or repetitive visual adjustments

 

22.5

For ergonomic related issues, please notify HR to schedule an ergonomics
assessment. Ergonomic-related issues will be addressed on a case-by-case basis.

 

22.6

How to lift:

 

22.6.1.

Plan ahead before lifting. Clear a path, and if lifting something with another
person, make sure both agree on the plan.

 

22.6.2.

Lift close to your body. Be sure to have a firm grip on the object you are
lifting, and keep it balanced close to your body.

 

22.6.3.

Feet shoulder width apart. Keep the feet about shoulder width apart and take
short steps.

 

22.6.4.

Bend knees and keep back straight. Focus on keeping the spine straight--raise
and lower by bending your knees.

 

22.6.5.

Tighten your stomach muscles: Tightening your abdominal muscles will hold your
back in a good lifting position and will help prevent excessive force on- the
spine.

 

22.6.6.

Lift with your legs. Your legs are stronger than your back muscles--let strength
work in your favor. Lower to the ground by bending your knees, not your back.
Keeping your eyes focused upwards helps to keep your back straight.

 

22.6.7.

If you’re straining, get help. If an object is too heavy, or awkward in shape,
have someone help you.

 

22.7

Working posture must be relaxed, not forced. When sitting, neither slump nor
stretch. Seats with lumbar support, at a comfortable distance from the work are
recommended.

 

22.8

Have adequate lighting for the job. Avoid strong lights shining in your visual
field or undue reflections from surrounding area. If necessary, wear protective
glasses or shields.

 

22.9

Perform required job evaluations. This involves formal examination of the range
of motion, determining potential ergonomic impact; and redesigning the task if
repetitive motions are required.

 

22.10

Provide suitable aids (e.g., seats, supports, rest breaks, etc.). These must be
provided, and are designed to minimize ergonomic hazards.

23.

TUBERCULOSIS (TB) EXPOSURE

 

23.1

Shockwave Medical, Inc. is not a health care facility and employees have no
patient contact; as such employees are considered to have no risk for TB
exposure.

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 15

--------------------------------------------------------------------------------

 

[glllw0mc53hq000003.jpg]

No.: SOP/WI 101

Rev.01

Title: Injury Illness Prevention Plan

 

Class: Standard Operating Procedure, Work Instruction

Page 16 OF 16

 

24.

HISTORY BLOCK

 

Rev

Release

Date

DCO#

Reason for Revision

Doc Owner

 

X/XX/XXX

X

XXXX

X

Initial release.

 

 

 

Confidential – This document is property of Shockwave Medical, Inc.

 

Exhibit J-1, Page 16

--------------------------------------------------------------------------------

 

EXHIBIT K

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

(See attached.)

 

 

Exhibit K

--------------------------------------------------------------------------------

 

RECORDING REQUESTED BY AND WHEN RECORDED RETURN TO:

 

PREFERRED BANK

600 California Street, Suite 550

San Francisco, California 94108

Attention: Alice Huang

 

 

5353, 5403 Betsy Ross Drive, Santa Clara, CA

APN # 104-49-019

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

THISSUBORDINATION,NON-DISTURBANCEANDATTORNMENT

AGREEMENT (this “Agreement”) is entered into by and among SHOCKWAVE MEDICAL,
INC., a Delaware corporation (“Tenant”), BETSY ROSS PROPERTY, LLC, a Delaware
limited liability company (“Borrower”), and PREFERRED BANK (“Lender”).

 

RECITALS:

 

A.Borrower is the owner in fee simple of the real property described in Exhibit
“A” attached hereto, together with the improvements thereon (the “Property”).

 

B.Borrower and Tenant are parties to that certain Office Lease (Net), dated
December    , 2019 (as the same may have been or may hereafter be amended,
modified, renewed, extended or replaced, the “Lease”) leasing to Tenant a
portion of the Property (the “Premises”), as more particularly defined in the
Lease.

 

C.Lender made a loan to Borrower (the “Loan”), which is evidenced by a
Promissory Note (the “Note”) and secured by, among other things, a Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing
(the “Deed of Trust”) and certain Assignments of Lessor’s Interest in Rents and
Leases (the “Assignment of Rents”) encumbering the Property;

 

D.Lender, Borrower and Tenant desire to confirm their understanding with respect
to the Lease and the Loan and the rights of Tenant and Lender thereunder.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.Subordination. The Lease and the leasehold estate created thereof, are hereby
subordinated and subject to the Deed of Trust and the liens thereof and all
advances and rights of Lender thereunder and to any and all renewals,
modifications, consolidations and extensions thereof, as fully and as if the
Deed of Trust and all of its renewals, modifications, consolidations and
extensions had been executed, delivered and recorded prior to execution of the
Lease. Without affecting the foregoing subordination, Lender may, from time to
time: (a) extend, in whole or in part, by renewal or otherwise, the terms of
payment or performance of any obligation secured by the Deed of Trust; (b)
release, surrender, exchange or modify any obligation secured by the Deed of
Trust, or any security for such obligation; or (c) settle or compromise any
claim with respect to any obligation secured by the Deed of Trust or against any
person who has given security for any such obligation. Notwithstanding the
foregoing subordination, the provisions of the Lease concerning alterations and
assignment and subletting shall prevail over any contrary or inconsistent
provisions contained in the Deed of

-20-

--------------------------------------------------------------------------------

 

Trust. In the event the consent of Lender is required before Tenant may take an
action that it is otherwise permitted to take under the Lease, such consent of
Lender shall not be unreasonably withheld or delayed.

 

2.Non-Disturbance. So long as the Lease is in effect and Tenant is not in
default beyond applicable notice and cure periods under the Lease, Lender agrees
for itself and its successors in interest and for any purchaser of the Property
upon a foreclosure of the Deed of Trust or the sale of the Property, the Lease
shall not be terminated and Tenant shall not be named as a party therein unless
such joinder shall be required by law, provided, however, such joinder shall not
result in the termination of the Lease or disturb the Tenant’s possession, quiet
enjoyment or use of the premises demised thereunder, and the sale of the
Property in any such action or proceeding and the exercise by Lender of any of
its other rights under the Deed of Trust shall be made subject to all rights of
Tenant under the Lease. For purposes of this Agreement, a “foreclosure” shall
include (but not be limited to) a sale under the power of sale contained in the
Deed of Trust.

 

3.Attornment. After its receipt of notice from Lender or any person or entity
which acquires the Property through a foreclosure (an “Acquiring Party”) of the
completion of a foreclosure under the Deed of Trust or that Lender or Acquiring
Party has received a conveyance of the Property in lieu of foreclosure or
otherwise obtained the right to possession of the Property, Tenant will be
considered to have attorned to and recognized Lender or Acquiring Party as its
substitute landlord under the Lease, and Tenant’s possession, quiet enjoyment
and use of the Property will not be disturbed. The foregoing provision will be
self-operative, and will not require the execution of any further instrument or
agreement by Tenant to effectuate the attornment and recognition. The attornment
and recognition of a substitute landlord will be upon all of the terms set forth
in the Lease. Notwithstanding anything to the contrary herein, if Lender or any
Acquiring Party shall fail to obtain possession of the Letter of Credit (as such
term is defined in the Lease) provided by Tenant to Landlord under the Lease (or
any proceeds thereof), Tenant shall not be required to provide Lender or any
Acquiring Party with a new or replacement Letter of Credit under the Lease
unless and until any existing Letter of Credit provided by Tenant under the
Lease is returned to Tenant and extinguished.

 

4.No Liability. Lender and Tenant agree that if Lender or any Acquiring Party
shall become the owner of the Property by reason of the foreclosure of the Deed
of Trust or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise, the Lease shall not be terminated or affected thereby but shall
continue in full force and effect as a direct lease between Lender or any
Acquiring Party and Tenant upon all of the terms, covenants and conditions set
forth in the Lease, provided, however, that Lender or Acquiring Party shall not
be:

 

(a)liable for the acts or omissions of a prior landlord (including Borrower),
except for defaults of a continuing nature (such as ongoing maintenance and
repair obligations). Tenant shall have no right to assert the same or claim for
any damages arising therefrom as an offset defense or deficiency against Lender,
Acquiring Party or their successors or assigns provided that Tenant shall not be
deemed to waive any claim on account of any continuing violation of the Lease
occurring after such date; or

 

(b)bound by any rent or additional rent which is payable on a monthly basis and
which Tenant might have paid for more than one (1) month in advance to any prior
landlord (including Borrower), unless such prepayment is required under the
Lease; or

 

(c)bound by any amendment or modification of the Lease which would change the
term of the Lease or the fixed rent specified therein made without Lender’s
prior written consent, excluding any termination of the Lease due to casualty,
condemnation, Landlord default or Landlord insolvency or bankruptcy; or

 

(d)subject to any offsets or defenses that Tenant might have against any prior
landlord (including Borrower); or

 

(e)bound to any representation or warranty relating to the tenant improvements
or any construction or delays in construction of the tenant improvements.

-21-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, if Lender or any Acquiring Party shall become the
owner of the Property by reason of the foreclosure of the Deed of Trust or the
acceptance of a deed or assignment in lieu of foreclosure or otherwise, Lender
or such Acquiring Party shall be bound by the terms of the Lease relating to (i)
funding of the Allowance, (ii) payment of Landlord’s share of the Amenity Space
Cost, (iii) payment and performance of Landlord’s Work, (iv) Landlord Delay and
(v) Tenant’s offset rights as set forth in Section 19.2 of the Lease.

 

5.Borrower’s Default. Tenant shall provide Lender with copies of all written
notices of any default by Borrower sent to Borrower pursuant to the Lease
simultaneously with the transmission of such notices to the Borrower. Lender
shall have the right but not the obligation to remedy any Borrower default under
the Lease, or to cause any default of Borrower under the Lease to be remedied
for the greater of (i) the same time period a Borrower as set forth in the
Lease, or (ii) 15 days after Lender’s receipt of written notice of default.
Tenant shall accept performance by Lender of any term, covenant, condition or
agreement to be performed by Borrower under the Lease with the same force and
effect as though performed by Borrower.

 

6.Rent. Tenant hereby agrees to and with Lender that upon receipt from Lender of
a demand by Lender under the Assignment of Rents, Tenant will pay to Lender
directly all rents, additional rents, and other sums due under the Lease. In the
event of the foregoing, Borrower hereby authorizes Tenant to pay to Lender
directly all rents, additional rents, and other sums due under the Lease and
Borrower hereby agrees that any such rents paid to Lender shall be deemed to be
payment made to Borrower in satisfaction of Tenant’s obligations under the
Lease.. In addition, Borrower hereby indemnifies and holds Tenant harmless from
and against any and all claims, causes of actions, demands, liabilities and
losses of any kind or nature, including but not limited to attorney’s fees and
expenses, sustained by Tenant as a result of its payment of the Rent, additional
rents, and other sums due under the Lease directly to Lender in accordance with
the terms and conditions hereof.

 

7.Limitation of Liability. Lender shall not, solely by virtue of the Deed of
Trust, the Assignment of Rents or this Agreement, be or become a
mortgagee-in-possession. Lender shall not be subject to any liability or
obligation under the Lease until Lender shall have acquired the interest of
Borrower in the Premises or the Property, by foreclosure or otherwise. In
addition, upon such acquisition, Lender shall have no obligation, nor incur any
liability, beyond Lender’s then equity interest, if any, in the Property
(including any rent, income, condemnation and sales proceeds), and Tenant shall
look solely to such interest of Acquiring Party or Lender in the Property and
not to any other assets of Acquiring Party or Lender.

 

8.Notice. All notices or other written communications hereunder shall be deemed
to have been properly given if given in accordance with the provisions of the
Lease and addressed as follows:

 

If to Borrower:

 

BETSY ROSS PROPERTY, LLC

c/o 230 California Avenue, Ste. 212

Palo Alto‚ California 94306

Attention: Property Manager

 

 

 

If to Tenant:

 

SHOCKWAVE MEDICAL, INC.

5403 Betsy Ross Drive

Santa Clara, CA 95054

Attention: General Counsel

 

 

 

If to Lender:

 

PREFERRED BANK

600 California Street, Suite 550

San Francisco, California 94108

Attention: Ms. Alice Huang

Facsimile: (415) 230-3280

 

-22-

--------------------------------------------------------------------------------

 

or to such other address in the United States as such party from may from time
to time designate by written notice to the other parties.

 

9.Insurance and Condemnation Proceeds. Notwithstanding anything to the contrary
in the Dede of Trust, Lender shall make all insurance proceeds and condemnation
awards received by it available for repair and restoration of the Premises to
the extent necessary for Landlord and Tenant to fulfill their repair and
restoration obligations under the Lease.

 

10.Miscellaneous.

 

(a)In the event of any conflict or inconsistency between the provisions of this
Agreement and the Lease, the provisions of this Agreement shall govern.

 

(b)This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

(c)The captions appearing under the paragraph number designations of this
Agreement are for convenience only and are not a part of this Agreement and do
not in any way limit or amplify the terms and provisions of this Agreement.

 

(d)If any portion or portions of this Agreement shall be held invalid or
inoperative, then all of the remaining portions shall remain in full force and
effect and, so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion or portions held to be invalid or inoperative.

 

(e)This Agreement shall be governed by and construed in accordance with the laws
of the State of California.

 

(f)This Agreement may be executed in any number of separate counterparts, each
of which shall be deemed an original, but all of which, collectively and
separately, shall constitute one and the same agreement.

 

(g)This Agreement may not be modified in any manner or terminated except by an
instrument in writing executed by all the parties hereto, or if the Note is paid
in full, this Agreement shall automatically terminate.

 

(h)This Agreement cannot be altered, modified, amended, waived, extended,
changed, discharged or terminated orally or by any act on the part of Tenant,
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any alteration, modification, amendment, waiver,
extension, change, discharge or termination is sought.

-23-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth adjacent to their signatures below to be effective as of the date of the
Deed of Trust.

 

“TENANT”:

SHOCKWAVE MEDICAL, INC.,

a Delaware corporation

 

By

 

 

 

 

 

Its

 

 

 

“BORROWER”:

 

“LENDER”:

 

BETSY ROSS PROPERTY, LLC,

a Delaware limited liability company

Preferred Bank

 

 

By TG USA Development Corp.

 

By

 

 

 

its Member

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

-24-

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 

State of California

 

)

 

 

 

) ss.

 

County of

 

)

 

 

 

On         , 20   , before me,
                                                                     , a Notary
Public, personally appeared
                                                     , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

[Affix seal here]

 

 

 

 

Signature of Notary Public

 

 

-25-

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California

 

)

 

 

 

) ss.

 

County of

 

)

 

 

 

On                  , 20    , before me,
                                                     , a Notary Public,
personally appeared                                                     , who
proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

[Affix seal here]

 

 

 

Signature of Notary Public

 

 

-26-

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT

 



A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

 



 

State of California

 

)

 

 

 

) ss.

 

County of

 

)

 

 

On         , 20        , before me,
                                            , a Notary Public, personally
appeared                                         , who proved to me on the basis
of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

[Affix seal here]

 

 

 

Signature of Notary Public

 

-27-

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Description of Property

 

 

 

For APN/Parcel ID(s): 104-49-019

 

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SANTA CLARA, COUNTY
OF SANTA CLARA, STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:

 

PARCEL ONE:

 

ALL OF PARCEL 105 AS SHOWN UPON THAT CERTAIN MAP ENTITLED, “PARCEL MAP MARRIOTT
BUSINESS PARK UNIT NO. 2 IMPROVEMENT PROJECT NO. 174 BEING PORTIONS OF THE
RANCHO PASTORIA DE LAS BORREGAS AND THE RANCHO ULISTAC AND IN SECTIONS 16, T6S.
R1W, M.D.M.’’, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF
THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON FEBRUARY 17, 1978 IN BOOK 413
OF MAPS, AT PAGES 13, 14 AND 15.

 

PARCEL TWO:

 

ALL OF PARCEL 106 AS SHOWN UPON THAT CERTAIN MAP ENTITLED, “PARCEL MAP MARRIOTT
BUSINESS PARK UNIT NO. 2 IMPROVEMENT PROJECT NO. 174 BEING PORTIONS OF THE
RANCHO PASTORIA DE LAS BORREGAS AND THE RANCHO ULISTAC AND IN SECTIONS 16, T6S.
R1W, M.D.M.”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF
THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON FEBRUARY 17, 1978 IN BOOK 413
OF MAPS, AT PAGES 13, 14 AND 15.

-28-